Exhibit 10.1

Execution Version

 

 

 

SENIOR TERM LOAN AGREEMENT

dated as of June 19, 2014

among

PROLOGIS, L.P.,

as a Borrower and a Guarantor,

CERTAIN AFFILIATE BORROWERS,

as Borrowers,

PROLOGIS, INC.,

as a Guarantor,

Various Lenders,

BANK OF AMERICA, N.A.,

as Administrative Agent,

JPMORGAN CHASE BANK, N.A.,

as Syndication Agent

THE BANK OF NOVA SCOTIA

CITIBANK N.A.

HSBC BANK USA, N.A.

and

THE ROYAL BANK OF SCOTLAND PLC

each as a Co-Documentation Agent

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK

as Managing Agent

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

and

J.P. MORGAN SECURITIES LLC

Joint Lead Arrangers and Joint Book Runners

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

                 Page  

ARTICLE I

 

DEFINITIONS AND INTERPRETATION

     1   

Section 1.1

     

Defined Terms

     1   

Section 1.2

     

Other Interpretive Provisions

     37   

Section 1.3

     

Accounting Terms

     38   

Section 1.4

     

Exchange Rates

     39   

Section 1.5

     

Change of Currency

     39   

Section 1.6

     

Times of Day

     39   

ARTICLE II

 

EURO COMMITMENTS AND EURO LOANS

     40   

Section 2.1

     

Euro Loans

     40   

Section 2.2

     

Euro Fronting Loans

     40   

Section 2.3

     

Euro Borrowings, Conversions and Continuations of Euro Loans

     43   

Section 2.4

     

Euro Prepayments

     45   

ARTICLE III

 

U.S. COMMITMENTS AND U.S. LOANS

     46   

Section 3.1

     

U.S. Loans

     46   

Section 3.2

     

U.S. Fronting Loans

     47   

Section 3.3

     

U.S. Borrowings, Conversions and Continuations of U.S. Loans

     50   

Section 3.4

     

U.S. Prepayments

     52   

ARTICLE IV

 

YEN COMMITMENTS AND YEN LOANS

     53   

Section 4.1

     

Yen Loans

     53   

Section 4.2

     

Yen Fronting Loans

     53   

Section 4.3

     

Yen Borrowings, Conversions and Continuations of Yen Loans

     56   

Section 4.4

     

Yen Prepayments

     58   

ARTICLE V

 

STERLING COMMITMENTS AND STERLING LOANS

     59   

Section 5.1

     

Sterling Loans

     59   

Section 5.2

     

Sterling Fronting Loans

     60   

Section 5.3

     

Sterling Borrowings, Conversions and Continuations of Sterling Loans

     63   

Section 5.4

     

Sterling Prepayments

     65   

ARTICLE VI

 

GENERAL PROVISIONS APPLICABLE TO LOANS

     66   

Section 6.1

     

Minimum Amounts for Borrowings, Conversions, Continuations and Prepayments

     66   

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

              Page  

Section 6.2

    

Reborrowings

     66   

Section 6.3

    

Termination or Reduction of Commitments; Removal of a Borrower

     67   

Section 6.4

    

Repayment of Loans

     68   

Section 6.5

    

Interest

     68   

Section 6.6

    

Fees

     69   

Section 6.7

    

Computation of Interest and Fees

     69   

Section 6.8

    

Evidence of Debt and Promissory Note

     70   

Section 6.9

    

Payments Generally; Administrative Agent’s Clawback

     70   

Section 6.10

    

Sharing of Payments

     74   

Section 6.11

    

Extension of Maturity Date

     75   

Section 6.12

    

Additional Affiliate Borrowers

     75   

Section 6.13

    

Reallocation of Commitments

     77   

Section 6.14

    

Increase in Commitments

     79   

Section 6.15

    

Defaulting Lenders

     80   

Section 6.16

    

Additional Alternative Currencies

     81   

ARTICLE VII

 

TAXES, YIELD PROTECTION AND ILLEGALITY

     81   

Section 7.1

    

Taxes

     81   

Section 7.2

    

Illegality

     85   

Section 7.3

    

Inability to Determine Rates

     85   

Section 7.4

    

Increased Costs Generally

     85   

Section 7.5

    

Compensation for Losses

     87   

Section 7.6

    

Mitigation Obligations; Replacement of Lenders

     88   

Section 7.7

    

Qualified Lender Status

     89   

Section 7.8

    

Survival

     89   

ARTICLE VIII

 

CONDITIONS PRECEDENT TO LOANS

     89   

Section 8.1

    

Conditions of Initial Loans

     89   

Section 8.2

    

Conditions to all Loans

     91   

ARTICLE IX

 

REPRESENTATIONS AND WARRANTIES

     91   

Section 9.1

    

Existence, Qualification and Power; Compliance with Laws

     91   

Section 9.2

    

Authorization; No Contravention

     92   

Section 9.3

    

Governmental Authorization; Other Consents

     92   

Section 9.4

    

Binding Effect

     92   

Section 9.5

    

Financial Statements

     92   

Section 9.6

    

Litigation

     93   

Section 9.7

    

No Default

     93   

Section 9.8

    

Ownership of Property

     93   

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

              Page  

Section 9.9

    

Environmental Compliance

     93   

Section 9.10

    

Taxes

     93   

Section 9.11

    

Pension Law Compliance

     94   

Section 9.12

    

Margin Regulations; Investment Company Act

     94   

Section 9.13

    

Disclosure

     94   

Section 9.14

    

Compliance with Laws

     95   

Section 9.15

    

Dutch Banking Act

     95   

Section 9.16

    

Solvency

     95   

Section 9.17

    

Plan Assets

     95   

Section 9.18

    

REIT Status

     95   

Section 9.19

    

Anti-Social Forces

     95   

ARTICLE X

 

AFFIRMATIVE COVENANTS

     96   

Section 10.1

    

Financial Statements

     96   

Section 10.2

    

Certificates; Other Information

     97   

Section 10.3

    

Notices

     98   

Section 10.4

    

Payment of Obligations

     99   

Section 10.5

    

Preservation of Existence, Etc

     99   

Section 10.6

    

Maintenance of Properties

     99   

Section 10.7

    

Maintenance of Insurance

     99   

Section 10.8

    

Compliance with Laws

     99   

Section 10.9

    

Books and Records

     99   

Section 10.10

    

Inspection Rights

     99   

Section 10.11

    

Use of Proceeds

     100   

Section 10.12

    

REIT Status

     100   

Section 10.13

    

Guaranties

     100   

Section 10.14

    

Claims Pari Passu

     100   

ARTICLE XI

 

NEGATIVE COVENANTS

     100   

Section 11.1

    

Secured Indebtedness

     100   

Section 11.2

    

Fundamental Changes

     100   

Section 11.3

    

Restricted Payments

     101   

Section 11.4

    

Change in Nature of Business

     101   

Section 11.5

    

Transactions with Affiliates

     102   

Section 11.6

    

Negative Pledge Agreements; Burdensome Agreements

     102   

Section 11.7

    

Use of Proceeds

     102   

Section 11.8

    

Financial Covenants

     103   

Section 11.9

    

Anti-Social Forces

     103   

Section 11.10

    

Anti-Corruption

     103   

ARTICLE XII

 

EVENTS OF DEFAULT AND REMEDIES

     103   

Section 12.1

    

Events of Default

     103   

Section 12.2

    

Remedies Upon Event of Default

     106   

 

iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

              Page  

ARTICLE XIII

 

ADMINISTRATIVE AGENT

     107   

Section 13.1

    

Appointment and Authority

     107   

Section 13.2

    

Rights as a Lender

     107   

Section 13.3

    

Exculpatory Provisions

     107   

Section 13.4

    

Reliance by Administrative Agent

     108   

Section 13.5

    

Delegation of Duties

     108   

Section 13.6

    

Resignation of Administrative Agent

     109   

Section 13.7

    

Non-Reliance on Administrative Agent and Other Lenders

     109   

Section 13.8

    

No Other Duties, Etc

     109   

Section 13.9

    

Administrative Agent May File Proofs of Claim

     110   

ARTICLE XIV

 

MISCELLANEOUS

     110   

Section 14.1

    

Amendments, Etc

     110   

Section 14.2

    

Notices; Effectiveness; Electronic Communication

     113   

Section 14.3

    

No Waiver; Cumulative Remedies

     115   

Section 14.4

    

Expenses; Indemnity; Damage Waiver

     115   

Section 14.5

    

Payments Set Aside

     117   

Section 14.6

    

Successors and Assigns

     117   

Section 14.7

    

Treatment of Certain Information; Confidentiality

     120   

Section 14.8

    

Right of Setoff

     121   

Section 14.9

    

Interest Rate Limitation

     121   

Section 14.10

    

Counterparts; Integration; Effectiveness

     121   

Section 14.11

    

Severability

     121   

Section 14.12

    

Replacement of Lenders

     122   

Section 14.13

    

Additional Fronting Lenders; Change in Fronting Commitments

     122   

Section 14.14

    

GOVERNING LAW; JURISDICTION; ETC

     123   

Section 14.15

    

Waiver of Jury Trial

     124   

Section 14.16

    

USA Patriot Act Notice

     124   

Section 14.17

    

Know Your Customers

     124   

Section 14.18

    

TMK Representation

     125   

Section 14.19

    

Time of the Essence

     125   

Section 14.20

    

Judgment Currency

     125   

Section 14.21

    

ENTIRE AGREEMENT

     126   

Section 14.22

    

Termination of Existing Credit Agreement

     126   

Section 14.23

    

No Fiduciary Duty

     126   

 

iv



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

              Page  

ARTICLE XV

 

GUARANTIES

     127   

Section 15.1

    

The Guaranties

     127   

Section 15.2

    

Insolvency

     128   

Section 15.3

    

Absolute and Unconditional Guaranty

     128   

Section 15.4

    

Independent Obligation

     128   

Section 15.5

    

Authorization

     129   

Section 15.6

    

Reliance

     130   

Section 15.7

    

Subordination

     130   

Section 15.8

    

Waivers

     130   

Section 15.9

    

Nature of Liability

     131   

 

v



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

        Page SCHEDULES    

2.1

 

Commitments and Applicable Percentages

 

2.2

 

Fronting Lender Commitments

 

2.3

 

Initial Borrowers

 

8.1

 

Opinions

 

9.6

 

Litigation

 

9.9

 

Environmental Matters

 

14.2

 

Administrative Agent’s Office; Certain Addresses for Notices

  EXHIBITS    

Form of

   

A-1

 

Euro Loan Notice

 

A-2

 

U. S. Loan Notice

 

A-3

 

Yen Loan Notice

 

A-4

 

Sterling Loan Notice

 

B

 

Compliance Certificate

 

C

 

Assignment and Assumption

 

D

 

Borrower’s Accession Agreement

 

E

 

Joinder Agreement

 

F

 

Increase Certificate

 

 

vi



--------------------------------------------------------------------------------

SENIOR TERM LOAN AGREEMENT

This SENIOR TERM LOAN AGREEMENT dated as of June 19, 2014 is among PROLOGIS,
L.P., a Delaware limited partnership (“Prologis”), each Initial Affiliate
Borrower (defined below), each Eligible Affiliate that becomes a borrower hereto
pursuant to Section 6.12 (individually an “Additional Affiliate Borrower” and
collectively “Additional Affiliate Borrowers”), PROLOGIS, INC., as a guarantor,
various Lenders (defined below), BANK OF AMERICA, N.A., as Administrative Agent,
and JPMORGAN CHASE BANK, N.A., as Syndication Agent.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE I

DEFINITIONS AND INTERPRETATION

Section 1.1 Defined Terms.

As used in this Agreement, the following terms shall have the meanings set forth
below:

“ABR Rate” means the greater of (a) Japanese Prime Rate and (b) the Daily
Floating Yen Eurocurrency Rate. If at any time any rate described above is not
available, then the applicable ABR Rate shall be determined by reference to the
rate or rates, as applicable, that are available.

“ABR Rate Loan” means a Yen Loan denominated in Yen bearing interest at the ABR
Rate.

“Additional Affiliate Borrower” has the meaning specified in the introductory
paragraph hereto.

“Additional Alternative Currency” has the meaning specified in Section 6.16.

“Adjusted EBITDA” means, for the Companies on a consolidated basis, net earnings
before Preferred Dividends, plus amounts that have been deducted, and minus
amounts that have been added, for the following (without duplication):

(a) Non-recurring losses (gains) from Dispositions of assets (excluding
Dispositions to any Property Fund and Dispositions to third parties in
connection with the Companies’ development business);

(b) Losses (gains) resulting from foreign currency exchange effects of
settlement of Indebtedness and mark-to-market adjustments associated with
(i) intercompany Indebtedness between Prologis and any of its Consolidated
Subsidiaries and Unconsolidated Affiliates, (ii) third party Indebtedness of
Prologis and its Consolidated Subsidiaries and (iii) Swap Contracts (other than
those entered into for purely speculative purposes);

 

   1    Prologis, L.P. Term Loan Agreement



--------------------------------------------------------------------------------

(c) Arrangement fees, amendment fees and costs incurred in connection with the
negotiation, documentation and/or closing of the Global Credit Agreement and any
amendment, supplement or other modification thereto;

(d) Losses and charges from extraordinary, non-recurring and other unusual items
(including fees and costs incurred in connection with the negotiation,
documentation and/or closing of each capital market offering, debt financing
(including this Agreement) or amendments thereto, redemption or exchange of
Indebtedness, business combination, acquisition, merger, disposition,
recapitalization and consent solicitation);

(e) Losses (gains) from early extinguishment of Indebtedness; and

(f) Losses (earnings) attributable to Unconsolidated Affiliates;

plus Allowed Unconsolidated Affiliate Earnings, plus all amounts deducted in
calculating net earnings for Interest Expense (including cash and non-cash
amounts), minority interests, provisions for taxes based on income (including
deferred income taxes), provisions for unrealized gains and losses, depreciation
and amortization and the effect of any other non-cash item. Notwithstanding the
above, non-cash losses (gains) and any non-cash impairment of Investments,
intangible assets, including goodwill, or other assets shall be added back to
(in the case of write-downs, impairment charges and losses) or deducted from (in
the case of gains) Adjusted EBITDA to the extent deducted (added) in the
calculation of net earnings or Adjusted EBITDA (but without duplication).

“Administrative Agent” means Bank of America, in its capacity as administrative
agent hereunder, or any successor in such capacity.

“Administrative Agent’s Office” means Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 14.2 or (subject to
Section 14.2.4) such other address or account as Administrative Agent may from
time to time notify to Prologis and Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by Administrative Agent.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

“Affiliate Borrowers” means, collectively, each Initial Affiliate Borrower and
each Additional Affiliate Borrower; and “Affiliate Borrower” means any of the
Affiliate Borrowers.

“Aggregate Tranche Commitments” means, collectively, the U.S. Aggregate
Commitments, the Euro Aggregate Commitments, the Yen Aggregate Commitments and
the Sterling Aggregate Commitments; and “Aggregate Tranche Commitment” means any
of the Aggregate Tranche Commitments.

 

   2    Prologis, L.P. Term Loan Agreement



--------------------------------------------------------------------------------

“Agreement” means this Senior Term Loan Agreement.

“Allocating Lender” has the meaning specified in Section 6.13.1.

“Allowed Unconsolidated Affiliate Earnings” means distributions (including
“promote” or “carried interest” distributions but excluding extraordinary or
non-recurring distributions) received in cash from Unconsolidated Affiliates.

“Alternative Currencies” means (a) for the U.S. Tranche, each of Euro, Sterling
and Yen, (b) for the Euro Tranche, each of Dollars, Sterling and Yen, (c) for
the Yen Tranche, each of Dollars, Euro and Sterling, and (d) for the Sterling
Tranche, each of Dollars, Euro and Yen.

“Applicable Margin” means, with respect to any Loan, the applicable percentage
per annum set forth in the table below opposite the applicable ratings of
Prologis, determined in accordance with the following: If Prologis has at least
two of such ratings, then the Applicable Margin will be based upon the highest
such rating unless the difference between the highest rating and the lowest
rating is two or more rating levels, in which case the Applicable Margin will be
based upon the rating level that is one level below the highest rating. If
Prologis has only one such rating and it is a Moody’s Rating or an S&P Rating,
then such rating level shall apply. If Prologis has only a Fitch Rating or none
of such ratings, then the highest Applicable Margin will apply.

 

Level

 

Moody’s

Rating

 

S&P

Rating

 

Fitch

Rating

  Base Rate
Loans     Eurocurrency Rate
Loans / Substitute Rate
Loans   1  

A2 or better

 

A or better

 

A or better

    0.000 %      0.800 %  2  

A3

 

A-

 

A-

    0.000 %      0.900 %  3  

Baa1

 

BBB+

 

BBB+

    0.000 %      0.975 %  4  

Baa2

 

BBB

 

BBB

    0.150 %      1.150 %  5  

Baa3

 

BBB-

 

BBB-

    0.400 %      1.400 %  6  

Less than Baa3 or not rated

 

Less than BBB- or not rated

 

Less than BBB- or not rated

    0.900 %      1.900 % 

Initially, the Applicable Margin shall be determined based upon Level 3.
Thereafter, each change in the Applicable Margin resulting from a publicly
announced change in the Moody’s Rating, S&P Rating, or Fitch Rating, as
applicable, shall be effective during the period commencing on the fifth
Business Day following the date of the public announcement thereof and ending on
the date immediately preceding the effective date of the next such change.

“Applicable Percentage” means with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Euro Equivalent of
the Aggregate Tranche

 

   3    Prologis, L.P. Term Loan Agreement



--------------------------------------------------------------------------------

Commitments represented by the Euro Equivalent of such Lender’s Commitments at
such time. If the commitment of each Lender to make Loans has been terminated
pursuant to Section 12.2 or if the Aggregate Tranche Commitments have expired,
then the Applicable Percentage of such Lender shall be the percentage (carried
out to the ninth decimal place) of the Euro Equivalent of the Total Outstandings
held by such Lender (with the aggregate amount of such Lender’s risk
participation and funded participation in Fronting Loans being deemed “held” by
such Lender for purposes of this definition).

“Applicable Time” means, with respect to any borrowings and payments in any
currency, the local time in the place of settlement for such currency as may be
determined by Administrative Agent to be necessary for timely settlement on the
relevant date in accordance with normal banking procedures in the place of
payment.

“Applicable Tranche Lender” means, with respect to any Tranche, a Lender under
such Tranche.

“Applicable Tranche Percentage” means:

(a) with respect to any U.S. Lender at any time, the percentage (carried out to
the ninth decimal place) of the U.S. Aggregate Commitments represented by such
U.S. Lender’s U.S. Commitment at such time. If the commitment of each U.S.
Lender to make U.S. Loans has been terminated pursuant to Section 6.3.1 or 12.2
or if the U.S. Aggregate Commitments have expired, then the Applicable Tranche
Percentage of such U.S. Lender shall be the percentage (carried out to the ninth
decimal place) of the U.S. Total Outstandings represented by such U.S. Lender’s
U.S. Credit Exposure. The Applicable Tranche Percentage of each U.S. Lender as
of the Closing Date is set forth opposite the name of such U.S. Lender on
Schedule 2.1.

(b) with respect to any Euro Lender at any time, the percentage (carried out to
the ninth decimal place) of the Euro Aggregate Commitments represented by such
Euro Lender’s Euro Commitment at such time. If the commitment of each Euro
Lender to make Euro Loans has been terminated pursuant to Section 6.3.1 or 12.2
or if the Euro Aggregate Commitments have expired, then the Applicable Tranche
Percentage of such Euro Lender shall be the percentage (carried out to the ninth
decimal place) of the Euro Total Outstandings represented by such Euro Lender’s
Euro Credit Exposure. The Applicable Tranche Percentage of each Euro Lender as
of the Closing Date is set forth opposite the name of such Euro Lender on
Schedule 2.1.

(c) with respect to any Yen Lender at any time, the percentage (carried out to
the ninth decimal place) of the Yen Aggregate Commitments represented by such
Yen Lender’s Yen Commitment at such time. If the commitment of each Yen Lender
to make Yen Loans has been terminated pursuant to Section 6.3.1 or 12.2 or if
the Yen Aggregate Commitments have expired, then the Applicable Tranche
Percentage of such Yen Lender shall be the percentage (carried out to the ninth
decimal place) of the Yen Total Outstandings represented by such Yen Lender’s
Yen Credit Exposure. The Applicable Tranche Percentage of each Yen Lender as of
the Closing Date is set forth opposite the name of such Yen Lender on
Schedule 2.1.

 

   4    Prologis, L.P. Term Loan Agreement



--------------------------------------------------------------------------------

(d) with respect to any Sterling Lender at any time, the percentage (carried out
to the ninth decimal place) of the Sterling Aggregate Commitments represented by
such Sterling Lender’s Sterling Commitment at such time. If the commitment of
each Sterling Lender to make Sterling Loans has been terminated pursuant to
Section 6.3.1 or 12.2 or if the Sterling Aggregate Commitments have expired,
then the Applicable Tranche Percentage of such Sterling Lender shall be the
percentage (carried out to the ninth decimal place) of the Sterling Total
Outstandings represented by such Sterling Lender’s Sterling Credit Exposure. The
Applicable Tranche Percentage of each Sterling Lender as of the Closing Date is
set forth opposite the name of such Sterling Lender on Schedule 2.1.

“Arrangers” means, collectively, Merrill Lynch, Pierce, Fenner & Smith
Incorporated and J.P. Morgan Securities LLC, each in its capacity as a joint
lead arranger and a joint book runner for the credit facility contemplated
hereby.

“Assignee Group” means two or more Qualified Institutions that are Affiliates of
one another.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and a Qualified Institution (with the consent of any party whose consent
is required by Section 14.6.2), and accepted by Administrative Agent, in
substantially the form of Exhibit C or any other form approved by Administrative
Agent.

“Audited Financial Statements” means the audited consolidated balance sheet of
General Partner for the Fiscal Year ended December 31, 2013 and the related
consolidated statements of income or operations, shareholders’ equity and cash
flows for such fiscal year, including the notes thereto.

“Availability Period” means the period from the Funding Date to the earliest of
(a) for purposes of any Tranche, the date of termination of the Aggregate
Tranche Commitments for such Tranche pursuant to Section 6.3, and (b) for
purposes of all Tranches, (i) the Maturity Date, (ii) the date of termination of
all the Aggregate Tranche Commitments pursuant to Section 6.3, and (iii) the
date of termination of the Commitments of each Lender pursuant to Section 12.2.

“Bank of America” means Bank of America, N.A. and its successors.

“Base Rate” means, with respect to Loans denominated in Dollars for any day, a
fluctuating rate per annum equal to the highest of (a) the Federal Funds Rate
plus 1/2 of 1%, (b) the rate of interest in effect for such day as publicly
announced from time to time by Administrative Agent as its “prime rate” and
(c) the Daily Floating Eurocurrency Rate. If at any time any rate described
above is not available, then the Base Rate shall be determined by reference to
the rate or rates, as applicable, that are available. The “prime rate” is a rate
set by Administrative Agent based upon various factors including Administrative
Agent’s costs and desired return, general economic conditions and other factors,
and is used as a reference point for pricing some loans, which may be priced at,
above or below such announced rate. Any change in such rate announced by
Administrative Agent shall take effect at the opening of business on the day
specified in the public announcement of such change.

 

   5    Prologis, L.P. Term Loan Agreement



--------------------------------------------------------------------------------

“Base Rate Loan” means a Loan denominated in Dollars that bears interest based
on the Base Rate.

“Borrower Accession Agreement” means a Borrower Accession Agreement
substantially in the form of Exhibit D.

“Borrower Materials” has the meaning specified in Section 10.2.

“Borrowers” means, collectively, Prologis and Affiliate Borrowers; and
“Borrower” means any one of the Borrowers.

“Borrowings” means, collectively, U.S. Borrowings, Euro Borrowings, Yen
Borrowings and Sterling Borrowings; and “Borrowing” means any one of the
foregoing.

“Business Day” means:

(a) any day other than (i) a Saturday or Sunday, (ii) with respect to any
Tranche, a day on which commercial banks are authorized to close under the Laws
of, or are in fact closed in, the jurisdiction where Administrative Agent’s
Office for such Tranche is located or New York City, New York or (iii) with
respect to the Yen Tranche, a day on which commercial banks are authorized to
close under the Laws of, or are in fact closed in, New York City, New York or
Tokyo, Japan; and

(b) if such day relates to any interest rate setting for a Eurocurrency Rate
Loan denominated in Dollars, any funding, disbursement, settlement or payment in
Dollars in respect of any such Eurocurrency Rate Loan, or any other dealings in
Dollars to be carried out pursuant to this Agreement in respect of any such
Eurocurrency Rate Loan, any day on which dealings in deposits in Dollars are
conducted by and between banks in the London interbank eurodollar market;

(c) if such day relates to any interest rate setting for a Eurocurrency Rate
Loan denominated in Euro, any funding, disbursement, settlement or payment in
Euro in respect of any such Eurocurrency Rate Loan, or any other dealings in
Euro to be carried out pursuant to this Agreement in respect of any such
Eurocurrency Rate Loan, a day on which the Trans-European Automated Real-time
Gross Settlement Express Transfer payment system (or, if such payment system
ceases to be operative, such other payment system (if any) determined by
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro;

(d) if such day relates to any interest rate setting for a Eurocurrency Rate
Loan denominated in a currency other than Dollars or Euro, any such day on which
dealings in deposits in the relevant currency are conducted by and between banks
in the London, Tokyo or other applicable offshore interbank market for such
currency; and

(e) if such day relates to any funding, disbursement, settlement or payments in
a currency other than Dollars or Euro for a Eurocurrency Rate Loan denominated
in a currency other than Dollars or Euro, or any other dealings in any currency
other than Dollars or Euro to be carried out pursuant to this Agreement in
respect of any such

 

   6    Prologis, L.P. Term Loan Agreement



--------------------------------------------------------------------------------

Eurocurrency Rate Loan (other than any interest rate settings), any such day on
which banks are open for foreign exchange business in the principal financial
center of the country of such currency.

“Capital Expenditures” means, for any period, an amount equal to $0.10 per
square foot on the aggregate of the portfolio square footage of General Partner
and its Consolidated Subsidiaries most recently reported on a Form 10-Q or 10-K
filed with the SEC by or on behalf of General Partner.

“Capital Lease” means any capital lease or sublease that has been (or under GAAP
should be) capitalized on the balance sheet of the lessee.

“Capitalization Rate” means the percentage rates set forth below:

(a) 5.50% with respect to all Properties located in Japan;

(b) 6.75% with respect to all Properties located in Europe; and

(c) 6.50% with respect to all Properties not located in Japan or Europe.

“Cash Equivalents” means (a) direct obligations of the United States of America
or any agency thereof, or obligations fully guaranteed by the United States of
America or any agency thereof; provided that such obligations mature within one
year of the date of acquisition thereof, (b) commercial paper rated “A-1” (or
higher) according to S&P or “P-1” (or higher) according to Moody’s and, in each
case, maturing not more than 180 days from the date of acquisition thereof,
(c) time deposits with, and certificates of deposit and bankers’ acceptances
issued by, any Global Lender or any other United States bank having capital
surplus and undivided profits aggregating at least $1,000,000,000, and
(d) mutual funds whose investments are substantially limited to the foregoing.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any Law, (b) any change
in any Law or in the administration, interpretation or application thereof by
any Governmental Authority or (c) the making or issuance of any request,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that, notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, in each case
shall be deemed to be a “Change in Law,” regardless of the date enacted,
adopted, promulgated or issued.

“Change of Control” means an event or series of events by which:

(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, but excluding any employee benefit plan
of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial

 

   7    Prologis, L.P. Term Loan Agreement



--------------------------------------------------------------------------------

owner” (as defined in Rules 13d-3 and 13d-5 under the Securities Exchange Act of
1934, except that a person or group shall be deemed to have “beneficial
ownership” of all securities that such person or group has the right to acquire
(such right, an “option right”), whether such right is exercisable immediately
or only after the passage of time), directly or indirectly, of 25% or more of
the equity securities of General Partner entitled to vote for members of the
board of directors or equivalent governing body of General Partner on a
fully-diluted basis (and taking into account all such securities that such
person or group has the right to acquire pursuant to any option right);

(b) during any period of 12 consecutive months, a majority of the members of the
board of directors or other equivalent governing body of General Partner cease
to be composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and
(ii) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors); or

(c) General Partner shall cease to (i) be the sole general partner of Prologis,
or (ii) own, directly or indirectly, more than 50% of the Equity Interests of
Prologis.

“Closing Date” means the first date all the conditions precedent in
Section 8.1.1 are satisfied or waived in accordance with Section 14.1.

“Code” means the Internal Revenue Code of 1986.

“Commitment” means a Lender’s commitment under any Tranche.

“Companies” means General Partner and its Consolidated Subsidiaries; provided
that for purposes of Sections 9.2, 9.6, 9.7, 9.14, 9.17 and 12.1, “Companies”
shall also include each Borrower that is not a Consolidated Subsidiary; and
“Company” means any one of the Companies.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit B.

“Consolidated Leverage Ratio” means, as of any date, the ratio of (a) all
Indebtedness of the Companies, on a consolidated basis, to (b) Total Asset
Value; provided that for purposes of calculating the Consolidated Leverage
Ratio, (i) total Indebtedness of the Companies shall be adjusted by deducting
therefrom an amount equal to the lesser of (A) total Indebtedness that by its
terms is scheduled to mature on or before the date that is 24 months from the
date of calculation and (B) Unrestricted Cash of the Companies and (ii) Total
Asset Value shall be adjusted by deducting therefrom the amount by which total
Indebtedness is adjusted under clause (i).

 

   8    Prologis, L.P. Term Loan Agreement



--------------------------------------------------------------------------------

“Consolidated Subsidiary” means, with respect to any Person (a “Parent”), any
other Person in which such Parent directly or indirectly holds an Equity
Interest and that would be consolidated in the preparation of consolidated
financial statements of such Parent in accordance with GAAP. Any reference
herein or in any other Loan Document to a “Consolidated Subsidiary” shall,
unless otherwise specified, be a reference to a Consolidated Subsidiary of
General Partner.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Credit Parties” means, collectively, Administrative Agent, each Lender and each
Fronting Lender.

“Customary Recourse Exceptions” means, with respect to any Non-Recourse Debt,
exclusions from the exculpation provisions with respect to such Non-Recourse
Debt for fraud, misapplication of cash, environmental claims, breach of
representations or warranties, failure to pay taxes and insurance, and other
circumstances customarily excluded by institutional lenders from exculpation
provisions and/or included in separate indemnification agreements in
non-recourse financings of real estate.

“Daily Floating Eurocurrency Rate” means, as of any date of determination, the
per annum rate of interest equal to LIBOR (as defined in the definition of
“Eurocurrency Rate”), as published by Bloomberg (or another commercially
available source providing quotations of LIBOR as reasonably selected by
Administrative Agent from time to time) at approximately 11:00 a.m., London time
on the date of determination (or, if such day is not a Business Day, on the
immediately preceding Business Day) for Dollar deposits being delivered in the
London interbank market for a term of one month commencing on that day.

“Daily Floating Yen Eurocurrency Rate” means, as of any date of determination,
the Eurocurrency Rate applicable to Eurocurrency Rate Loans denominated in Yen
under the Yen Tranche with a term of one month commencing on the date of
determination (or, if such day is not a Business Day, on the immediately
preceding Business Day).

“Debt Service” means, for any Person for any period, the sum of the cash portion
of Interest Expense (excluding, to the extent included therein, amortized fees
previously paid in cash) plus any regularly scheduled principal payments on
Indebtedness; provided that Debt Service shall not include Excluded Debt
Service.

 

   9    Prologis, L.P. Term Loan Agreement



--------------------------------------------------------------------------------

“Debtor Relief Laws” means Title 11 of the United States Code and all other
applicable state or federal liquidation, conservatorship, bankruptcy,
moratorium, rearrangement, receivership, insolvency, reorganization, suspension
of payments or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect and affecting rights of
creditors generally.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time or both, would be an
Event of Default.

“Default Rate” means an interest rate per annum equal to (a) in the case of a
Base Rate Loan, the sum of (i) the Base Rate plus (ii) the Applicable Margin, if
any, for Base Rate Loans, plus (iii) 2% per annum; and (b) in the case of any
other Loan, the interest rate (including any Applicable Margin) otherwise
applicable to such Loan plus 2% per annum.

“Defaulting Lender” means any Lender that: (a) has failed to fund any Loan
(including any portion of any applicable Fronting Loan) within two Business Days
of the date required to be funded by it hereunder, unless such failure has been
cured; (b) has notified any Borrower, Administrative Agent or any other Lender
in writing that it does not intend to comply with any of its funding obligations
hereunder (unless such notice has been withdrawn and the effect of such notice
has been cured) or has made a public statement to that effect (unless such
statement has been retracted); (c) has failed, within three Business Days after
written request by Administrative Agent or Prologis, to confirm in writing to
Administrative Agent and Prologis that it will comply with the terms of this
Agreement relating to its obligation to fund prospective Loans (including any
portion of an applicable Fronting Loan), unless such failure has been cured;
(d) has otherwise failed to pay to Administrative Agent or any other Lender any
other amount (other than a de minimis amount) required to be paid by it
hereunder within three Business Days of the date when due, unless the subject of
a good faith dispute or such failure has been cured; or (e) has, or has a direct
or indirect parent company that has, (i) become the subject of a bankruptcy or
insolvency proceeding, (ii) had a receiver, conservator, trustee or custodian
appointed for it, or (iii) taken any action in furtherance of, or indicating its
consent to, approval of or acquiescence in, any such proceeding or appointment;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any Equity Interest in such Lender or any direct or
indirect parent company thereof by a Governmental Authority, so long as the
ownership or acquisition of such Equity Interest does not result in or provide
such Lender with immunity from the jurisdiction of courts within the United
States or from the enforcement of judgments or writs of attachment on its assets
or permit such Lender (or such Governmental Authority) to reject, repudiate,
disavow or disaffirm any contract or agreement made with such Lender.

“Designated Borrower” means (a) with respect to the General Partner Guaranty,
all Borrowers, and (b) with respect to the Prologis Guaranty, all Borrowers
other than Prologis.

“Disposition” or “Dispose” means the sale, transfer, license, lease,
contribution or other disposition (including any sale and leaseback transaction,
but excluding charitable contributions) of any property by any Person, including
any sale, assignment, transfer or other disposal, with or without recourse, of
any notes or accounts receivable or any rights and claims associated therewith.

 

   10    Prologis, L.P. Term Loan Agreement



--------------------------------------------------------------------------------

“Disqualified Stock” means any Equity Interest of a Person that by its terms (or
by the terms of any Equity Interests into which it is convertible or for which
it is exchangeable or exercisable) (a) matures or is subject to mandatory
redemption, pursuant to a sinking fund obligation or otherwise on or prior to
the Maturity Date, (b) is convertible into or exchangeable or exercisable for a
Liability or Disqualified Stock on or prior to the Maturity Date, (c) is
redeemable on or prior to the Maturity Date at the option of the holder of such
Equity Interest or (d) otherwise requires any payments by such Person on or
prior to the Maturity Date.

“Dollar” and “$” mean lawful money of the United States.

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any other currency, the equivalent amount thereof in Dollars as
determined by Administrative Agent, at such time on the basis of the Spot Rate
(as of the most recent Revaluation Date) for the purchase of Dollars with such
currency.

“Dutch Banking Act” means the Act on the Supervision of the Financial Markets
dated September 28, 2006 (Wet op het Financieel Toezicht).

“Dutch Borrower” means any Borrower that is organized under the Laws of The
Netherlands.

“Eligible Affiliate” means any Person in which Prologis directly or indirectly
holds an Equity Interest.

“Eligible Qualified Institution” means a Qualified Institution that meets the
following requirements: (a) to the extent that a Lender is a Qualified Lender
with respect to an outstanding Loan in which a Fronting Lender has funded a
portion of such Loan, then an “Eligible Qualified Institution” with respect to
the assignment of such Loan by such Qualified Lender is a Qualified Lender; and
(b) such Qualified Institution is able to make the representations set forth in
Section 7.1.5(a) with respect to the applicable Tranche; provided that “Eligible
Qualified Institution” shall not include any Company or any Affiliate of any
Company.

“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.

“Environmental Laws” means all Federal, state, provincial, local and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of Prologis, any other Loan Party or any of their
respective Affiliates directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any

 

   11    Prologis, L.P. Term Loan Agreement



--------------------------------------------------------------------------------

Hazardous Materials, (d) the release or threatened release of any Hazardous
Materials into the environment or (e) any contract, agreement or other
consensual arrangement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.

“Equity Interests” means, with respect to any Person, all shares of capital
stock of (or other ownership or profit interests in) such Person, all warrants,
options or other rights for the purchase or acquisition from such Person of
shares of capital stock of (or other ownership or profit interests in) such
Person, all securities convertible into or exchangeable for shares of capital
stock of (or other ownership or profit interests in) such Person, and all other
ownership, beneficial or profit interests in such Person (including partnership,
member or trust interests therein), whether voting or nonvoting, in each case to
the extent then outstanding; provided that the convertible senior notes of
Prologis shall not constitute Equity Interests unless such notes are converted
into capital stock of Prologis.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with Prologis within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

“ERISA Event” means: (a) a Reportable Event with respect to a Pension Plan;
(b) a withdrawal by Prologis or any ERISA Affiliate from a Pension Plan subject
to Section 4063 of ERISA during a plan year in which it was a substantial
employer (as defined in Section 4001(a)(2) of ERISA) or a cessation of
operations that is treated as such a withdrawal under Section 4062(e) of ERISA;
(c) a complete or partial withdrawal by Prologis or any ERISA Affiliate from a
Multiemployer Plan or receipt by Prologis or any ERISA Affiliate of notification
that a Multiemployer Plan is in reorganization; (d) the filing by Prologis or
any ERISA Affiliate of a notice of intent to terminate any Pension Plan, the
treatment of a Pension Plan amendment as a termination under Sections 4041 or
4041A of ERISA, or the commencement of proceedings by the PBGC to terminate a
Pension Plan or Multiemployer Plan; or (e) an event or condition which
constitutes grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Pension Plan or Multiemployer Plan.

“Euro” and “EUR” mean the lawful currency of the Participating Member States
introduced in accordance with the EMU Legislation.

“Euro Aggregate Commitments” means, at any time, the Euro Commitments of all
Euro Qualified Lenders and Euro Non-Qualified Lenders, provided that the Euro
Aggregate Commitments shall not include the Fronting Commitments.

“Euro Borrower” means each Borrower listed under the heading “Euro Tranche” on
Schedule 2.3 and any other Borrower added to the Euro Tranche pursuant to
Section 6.12.

“Euro Borrowing” means a borrowing consisting of simultaneous Euro Loans of the
same Type, in the same currency and having the same Interest Period made by each
Euro Lender (other than any applicable Euro Non-Qualified Lender) pursuant to
Section 2.1.

 

   12    Prologis, L.P. Term Loan Agreement



--------------------------------------------------------------------------------

“Euro Commitment” means, as to each Euro Lender, its obligation to (a) make Euro
Loans to Euro Borrowers pursuant to Section 2.1 and (b) purchase participations
in Euro Fronting Loans to the extent such Euro Lender is a Euro Non-Qualified
Lender, in the Euro Equivalent aggregate principal amount at any one time
outstanding not to exceed the amount set forth opposite such Euro Lender’s name
on the most recent Schedule 2.1, as prepared by Administrative Agent (or if the
applicable assignment occurred after such preparation, in the most recent
Assignment and Assumption to which such Euro Lender is a party), as such amount
may be adjusted from time to time in accordance with this Agreement.

“Euro Credit Exposure” means, for any Euro Lender at any time, the aggregate
Euro Outstanding Amount of all Euro Loans (other than Euro Fronting Loans) of
such Euro Lender plus, as to any Euro Non-Qualified Lenders, the Euro
Outstanding Amount of such Euro Lender’s participation in all applicable Euro
Fronting Loans.

“Euro Equivalent” means, at any time, (a) with respect to any amount denominated
in Euro, such amount, and (b) with respect to any amount denominated in any
other currency, the equivalent amount thereof in Euro as determined by
Administrative Agent, at such time on the basis of the Spot Rate (as of the most
recent Revaluation Date) for the purchase of Euro with such currency.

“Euro Fronting Loan” has the meaning specified in Section 2.2.1.

“Euro Lender” means each Lender listed on Schedule 2.1(a) and any Person that
becomes a Euro Lender pursuant to Section 6.14, in each case including such
Person’s successors and permitted assigns.

“Euro Loan” has the meaning specified in Section 2.1, and shall include any Euro
Fronting Loans made in connection with a Euro Borrowing.

“Euro Loan Notice” means a notice of (a) a Euro Borrowing, (b) a conversion of
Euro Loans from one Type to the other or (c) a continuation of Eurocurrency Rate
Loans, pursuant to Section 2.3.1, which, if in writing, shall be substantially
in the form of Exhibit A-1.

“Euro Non-Qualified Lender” means a Euro Lender that is not a Euro Qualified
Lender.

“Euro Outstanding Amount” means: (a) with respect to Euro Loans (other than Euro
Fronting Loans), the aggregate outstanding Euro Equivalent principal amount
thereof after giving effect to any borrowings and repayments of Euro Loans and
(b) with respect to Euro Fronting Loans, the aggregate outstanding Euro
Equivalent principal amount thereof after giving effect to any borrowings and
repayments of Euro Fronting Loans.

“Euro Qualified Lender” means, as of any date of determination, a Euro Lender
that (a) has committed hereunder to make Euro Loans in the applicable currency
requested by a Euro Borrower to be funded under the Euro Tranche, (b) is capable
of making the requested Euro Loans to the Foreign Borrower requesting such Euro
Loan without the imposition of any withholding taxes, (c) to the extent the
applicable Euro Borrower requesting a Euro Loan is a Japanese Borrower, is not a
Non-Qualified Japan Lender and (d) to the extent the applicable Euro Borrower
requesting a Euro Loan is a TMK, is a Qualified Institutional Investor.

 

   13    Prologis, L.P. Term Loan Agreement



--------------------------------------------------------------------------------

“Euro Required Lenders” means, as of any date of determination, Euro Lenders
having more than 50% of the Euro Aggregate Commitments or, if the Euro Aggregate
Commitments have terminated, Euro Lenders holding in the aggregate more than 50%
of the Euro Total Outstandings (with the aggregate amount of each Euro Lender’s
risk participation and funded participation in Euro Fronting Loans being deemed
“held” by such Euro Lender for purposes of this definition); provided that the
Euro Commitment of, and the portion of the Euro Total Outstandings held or
deemed held by, any Defaulting Lender shall be excluded for purposes of making a
determination of Euro Required Lenders.

“Euro Total Outstandings” means the aggregate Euro Outstanding Amount of all
Euro Loans (including all Euro Fronting Loans).

“Euro Tranche” means the tranche described in Article II.

“Eurocurrency Rate” means for any Interest Period with respect to a Eurocurrency
Rate Loan, the rate per annum equal to the London Interbank Offered Rate
(“LIBOR”), or a comparable or successor rate which rate is approved by
Administrative Agent, as published on the applicable Bloomberg screen page (or
another commercially available source providing quotations of LIBOR as
reasonably designated by Administrative Agent and acceptable to Prologis from
time to time) at or about 11:00 a.m., London time, two Business Days prior to
the commencement of such Interest Period, for deposits in the relevant currency
(for delivery on the first day of such Interest Period) with a term equivalent
to such Interest Period; provided that to the extent a comparable or successor
rate is approved by Administrative Agent in connection herewith, the approved
rate shall be applied in a manner consistent with market practice; provided,
further that to the extent such market practice is not administratively feasible
for Administrative Agent, such approved rate shall be applied in a manner as
otherwise reasonably determined by Administrative Agent.

“Eurocurrency Rate Loan” means any Loan that bears interest at a rate based on
the Eurocurrency Rate.

“Event of Default” has the meaning specified in Section 12.1.

“Excluded Debt Service” means, for any period, any regularly scheduled principal
payments on (a) any Indebtedness that pays such Indebtedness in full, but only
to the extent that the amount of such final payment is greater than the
scheduled principal payment immediately preceding such final payment, and
(b) any Indebtedness (other than Secured Debt) that is rated at least Baa3 and
BBB-, as the case may be, by at least two of S&P, Moody’s and Fitch.

“Excluded Taxes” means, with respect to Administrative Agent, any Lender or any
other recipient of any payment to be made by or on account of any obligation of
any Borrower hereunder, (a) taxes imposed on or measured by its overall net
income (however denominated), and franchise taxes imposed on it (in lieu of net
income taxes), by the jurisdiction (or any political subdivision thereof) under
the Laws of which such recipient is organized, in which its principal office is
located, in which it is otherwise conducting business (other than as a result of
entering into or receiving payments under this Agreement) and subject to such
taxes or, in the case of any Lender, in which its applicable Lending Office is
located, (b) any branch profits

 

   14    Prologis, L.P. Term Loan Agreement



--------------------------------------------------------------------------------

taxes imposed by the United States or any similar tax imposed by any other
jurisdiction in which such Borrower is located, (c) except as provided in the
following sentence, in the case of a Foreign Lender (other than an assignee
pursuant to a request by Prologis under Section 14.12), any withholding tax that
is imposed on amounts payable to such Foreign Lender at the time such Foreign
Lender becomes a party hereto (or designates a new Lending Office) or is
attributable to such Foreign Lender’s failure or inability (other than as a
result of a Change in Law) to comply with Section 7.1.4, except to the extent
that such Foreign Lender (or its assignor, if any) was entitled, at the time of
designation of a new Lending Office (or assignment), to receive additional
amounts from the applicable Borrower with respect to such withholding tax
pursuant to Section 7.1.1 and (d) any Taxes imposed under FATCA. Notwithstanding
anything to the contrary contained in this definition, except with respect to
any Taxes imposed under FATCA (for which the first sentence in this definition
controls), (x) prior to the Trigger Date, “Excluded Taxes” shall not include any
withholding tax imposed at any time on payments made by or on behalf of a
Foreign Obligor to any Lender hereunder or under any other Loan Document
(regardless of whether a Fronting Lender was utilized to mitigate any
withholding taxes), provided that such Lender shall have complied with its
obligations under Section 7.1.4; and (y) on or after the Trigger Date, “Excluded
Taxes” shall not include any withholding tax imposed at any time on payments
made to any Lender hereunder or under any other Loan Documents (regardless of
whether such Lender has complied with Section 7.1.4). Furthermore, except with
respect to any Taxes imposed under FATCA (for which the first sentence in this
definition controls), “Excluded Taxes” shall not include any withholding tax
imposed at any time on payments made by or on behalf of a Foreign Obligor to any
Lender (other than a Fronting Lender acting in such capacity) with respect to
any Loan that such Lender is required to make pursuant to Section 2.2.2(a),
3.2.2(a), 4.2.2(a) or 5.2.2(a).

“Exemption Representation” has the meaning specified in Section 7.1.5(a).

“Existing Credit Agreement” means the Senior Term Loan Agreement dated as of
February 2, 2012 among Prologis, certain affiliates thereof party thereto,
General Partner, various lenders party thereto, and Bank of America, N.A., as
administrative agent.

“Existing Indenture” means the Indenture dated as of June 30, 1998 among General
Partner, Prologis and U.S. Bank National Association (as successor in interest
to State Street Bank and Trust Company of California, N.A.), as Trustee.

“Extension Effective Date” has the meaning specified in Section 6.11.2.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement, regulations or official interpretations thereof and any agreements
entered into pursuant to Section 1471 (b) (1) of the Code.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the immediately preceding Business Day as so published on the next succeeding

 

   15    Prologis, L.P. Term Loan Agreement



--------------------------------------------------------------------------------

Business Day, and (b) if no such rate is so published on such next succeeding
Business Day, the Federal Funds Rate for such day shall be the average rate
(rounded upward, if necessary, to a whole multiple of 1/100 of 1%) charged to
Administrative Agent on such day on such transactions as determined by
Administrative Agent.

“Fee Letters” means, collectively, the fee letters entered into among Prologis
and certain Credit Parties.

“Fitch” means Fitch IBCA, Duff & Phelps, a division of Fitch, Inc. (or any
successor thereof) or, if Fitch no longer publishes ratings, then another
ratings agency selected by Prologis and reasonably acceptable to Administrative
Agent.

“Fitch Rating” means the most recently-announced rating from time to time of
Fitch assigned to any class of long-term senior, unsecured debt securities
issued by Prologis, as to which no letter of credit, guaranty or third party
credit support is in place, regardless of whether any such Indebtedness has been
issued at the time such rating was issued.

“Fixed Charge Coverage Ratio” means, as of the last day of any fiscal quarter,
the ratio of (a) (i) Adjusted EBITDA, minus (ii) Capital Expenditures, to
(b) the sum of (i) Debt Service in respect of all Indebtedness, plus
(ii) Preferred Dividends, in each case for the Companies on a consolidated basis
and for the four fiscal quarters ending on the date of determination.

“Foreign Borrower” means a Borrower that (a) with respect to the Euro Tranche,
the U.S. Tranche and the Sterling Tranche, (i) is not organized under the Laws
of a jurisdiction of the United States or The Netherlands or (ii) is organized
under the Laws of a jurisdiction of the United States or The Netherlands but is
domiciled and operating in another jurisdiction that results in Loans under the
applicable Tranche to such Borrower being subject to withholding taxes; and
(b) with respect to the Yen Tranche, (i) is not organized under the Laws of
Japan, the United States or The Netherlands or (ii) is organized under the Laws
of Japan, the United States or The Netherlands but is domiciled and operating in
another jurisdiction that results in Yen Loans to such Borrower being subject to
withholding taxes.

“Foreign Currency Equivalent” means with respect to an amount denominated in a
Primary Currency of any Tranche, the equivalent in the applicable Alternative
Currency of such amount determined at the Spot Rate for the purchase of such
Alternative Currency with the applicable Primary Currency, as determined by
Administrative Agent on the most recent Revaluation Date applicable to such
amount.

“Foreign Lender” means, with respect to any Borrower, any Lender that is
organized under the Laws of a jurisdiction other than that in which such
Borrower is resident for tax purposes. For purposes of this definition, the
United States, each State or territory thereof and the District of Columbia
shall be deemed to constitute a single jurisdiction.

“Foreign Obligor” means a Loan Party that (a) with respect to the Euro Tranche,
the U.S. Tranche and the Sterling Tranche, (i) is not organized under the Laws
of a jurisdiction of the United States or The Netherlands or (ii) is organized
under the Laws of a jurisdiction of the United States or The Netherlands but is
domiciled and operating in another jurisdiction that results in Loans under the
applicable Tranche to such Loan Party being subject to withholding

 

   16    Prologis, L.P. Term Loan Agreement



--------------------------------------------------------------------------------

taxes; and (b) with respect to the Yen Tranche, (i) is not organized under the
Laws of Japan, the United States or The Netherlands or (ii) is organized under
the Laws of Japan, the United States or The Netherlands but is domiciled and
operating in another jurisdiction that results in Yen Loans to such Loan Party
being subject to withholding taxes.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fronting Commitment” means, with respect to any Fronting Lender, the aggregate
Euro Equivalent amount of Fronting Loans that such Fronting Lender has agreed to
make as set forth on Schedule 2.2, as such amount may be adjusted in accordance
with Section 14.13.

“Fronting Lender Election” means the election by Prologis, in consultation with
Administrative Agent, of one or more Fronting Lenders to make the applicable
Fronting Loans; provided that to the extent Prologis does not make such election
as to which Fronting Lenders fund such Fronting Loans within one Business Day
after a request for such information by Administrative Agent, then
Administrative Agent, to the extent that it is a Fronting Lender, shall fund
such Fronting Loan in its capacity as a Fronting Lender; provided, further, that
if Administrative Agent, in its capacity as Fronting Lender, is unable to fund
any portion of such Fronting Loan due to the limitations set forth in
Section 2.2.1, 3.2.1, 4.2.1 or 5.2.1, as applicable, then such Fronting Loan (or
the applicable portion thereof) shall be funded by the other Fronting Lenders in
the order of the Fronting Lenders with the highest unused Fronting Commitments.

“Fronting Lenders” means, collectively, the Lenders listed on Schedule 2.2, and
each successor or additional Fronting Lender hereunder, and “Fronting Lender”
means any one of the Fronting Lenders.

“Fronting Loans” means, collectively, all U.S. Fronting Loans, all Euro Fronting
Loans, all Yen Fronting Loans and all Sterling Fronting Loans, if any; and
“Fronting Loan” means any of the Fronting Loans.

“Fronting Portion” means, with respect to any Borrowing or Loan, the portion of
such Borrowing or Loan that is funded by the applicable Fronting Lender, as
determined by Administrative Agent and Prologis.

“Funding Date” means the date of the initial funding of Loans hereunder.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

“General Partner” means Prologis, Inc., a Maryland corporation qualified as a
REIT.

“General Partner Guaranty” means the Guaranty made by General Partner in favor
of Administrative Agent, for the benefit of Lenders, pursuant to Article XV.

 

   17    Prologis, L.P. Term Loan Agreement



--------------------------------------------------------------------------------

“Global Credit Agreement” means the Global Senior Credit Agreement dated as of
July 11, 2013 among Prologis, General Partner, various affiliates thereof,
various lenders and various agents, including Bank of America, as Global
Administrative Agent.

“Global Lender” means a “Lender” under and as defined in the Global Credit
Agreement.

“Governmental Authority” means the government of the United States or any other
nation, or any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. Guarantees shall not include contingent
obligations under any Special Limited Contribution Agreement (“SLCA”) in
connection with certain of such Person’s contributions of Properties to Property
Funds pursuant to which a Company is obligated to make additional capital
contributions to the respective Property Fund under certain circumstances unless
the obligations under such SLCA are required under GAAP to be included in
“liabilities” on the balance sheet of the Companies. The term “Guarantee” as a
verb has a corresponding meaning.

“Guaranteed Obligations” means the principal and interest (whether such interest
is allowed as a claim in a bankruptcy proceeding with respect to any Borrower or
otherwise) of each Loan made under this Agreement to any Designated Borrower,
together with all other obligations (including obligations which, but for the
automatic stay under Section 362(a) of the United States Bankruptcy Code, would
become due) and liabilities (including indemnities, fees and interest thereon),
direct or indirect, of any Designated Borrower to any Credit Party now existing
or hereafter incurred under, arising out of or in connection with this Agreement
or any

 

   18    Prologis, L.P. Term Loan Agreement



--------------------------------------------------------------------------------

other Loan Document, including all costs, expenses and fees, including court
costs and reasonable attorneys’ fees, arising in connection with the collection
of any Guaranteed Obligations.

“Guaranties” means the General Partner Guaranty and the Prologis Guaranty.

“Guarantors” means, collectively, General Partner and Prologis, and “Guarantor”
means either of the Guarantors.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Increasing Lender” has the meaning specified in Section 6.14.1.

“Indebtedness” means for any Person, without duplication, all monetary
obligations, excluding trade payables and accrued expenses (including deferred
tax liabilities except as expressly provided below) incurred in the ordinary
course of business or for which reserves in accordance with GAAP or otherwise
reasonably acceptable to Administrative Agent have been provided, (a) of such
Person (i) for borrowed money, (ii) evidenced by bonds, debentures, notes or
similar instruments, (iii) to pay the deferred purchase price of property or
services, except (x) obligations incurred in the ordinary course of business to
pay the purchase price of stock so long as such obligations are paid within
customary settlement terms and (y) obligations to purchase stock (other than
stock of Prologis or any of its Consolidated Subsidiaries or Affiliates)
pursuant to subscription or stock purchase agreements in the ordinary course of
business, (iv) arising under Capital Leases to the extent included on a balance
sheet of such Person, (v) arising under Swap Contracts, excluding interest rate
contracts entered into to hedge Indebtedness, net of obligations owed to such
Person under non-excluded Swap Contracts, (vi) arising under any Guarantee of
such Person (other than (x) endorsements in the ordinary course of business of
negotiable instruments or documents for deposit or collection,
(y) indemnification obligations and purchase price adjustments pursuant to
acquisition agreements entered into in the ordinary course of business and
(z) any Guarantee of Liabilities of a third party that do not constitute
Indebtedness) and (vii) consisting of Settlement Debt or (b) secured by a Lien
existing on any property of such Person, whether or not such obligation shall
have been assumed by such Person; provided that the amount of any Indebtedness
under this clause (b) that has not been assumed by such Person shall be equal to
the lesser of the stated amount of such Indebtedness or the fair market value of
the property securing such Indebtedness. The amount of any Indebtedness shall be
determined without giving effect to any mark-to-market increase or decrease
resulting from the purchase accounting impact of corporate or portfolio
acquisitions or any mark-to-market remeasurement of the amount of any
Indebtedness denominated in a currency other than Dollars. Indebtedness shall
not include obligations under any assessment, performance, bid or surety bond or
any similar bonding obligation.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

   19    Prologis, L.P. Term Loan Agreement



--------------------------------------------------------------------------------

“Indemnitee” has the meaning specified in Section 14.4.2.

“Industrial Property” means a Property that is used for manufacturing,
processing, warehousing or retail purposes.

“Information” has the meaning specified in Section 14.7.

“Initial Affiliate Borrowers” means the Eligible Affiliates that are listed on
Schedule 2.3.

“Initial Term Loan Availability Period” has the meaning specified in
Section 8.1.5.

“Interest Expense” means, for any Person for any period, without duplication,
(a) such Person’s “net interest expense” for such period as reported on such
Person’s most recent financial statements plus (b) Restricted Payments of any
kind or character with respect to, and other proceeds paid or payable in respect
of, any Disqualified Stock.

“Interest Payment Date” means, (a) as to any Eurocurrency Rate Loan or
Substitute Rate Loan (i) the last day of each Interest Period applicable to such
Loan and (ii) the Maturity Date; provided that if any Interest Period for a
Eurocurrency Rate Loan or Substitute Rate Loan exceeds three months, the
respective dates that fall every three months after the beginning of such
Interest Period shall also be Interest Payment Dates; and (b) as to any Base
Rate Loan or Money Market Rate Loan, (i) the last Business Day of each March,
June, September and December and (ii) the Maturity Date.

“Interest Period” means (a) as to any Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending on the date seven, fourteen
or twenty-one days (to the extent available for the requested currency) or one,
two, three or six months thereafter, as selected by the applicable Borrower in
the applicable Loan Notice, and (b) as to any Substitute Rate Loan, a period
agreed upon by the applicable Borrower and Administrative Agent (after
consultation with the Lenders) or, in the absence of such agreement, a period of
one month or such lesser period as Administrative Agent deems customary in the
relevant market for loans bearing interest based upon a rate similar to the
Substitute Rate; provided that:

(a) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such next
succeeding Business Day falls in another calendar month, in which case such
Interest Period shall end on the immediately preceding Business Day;

(b) except in the case of an Interest Period of 7, 14 or 21 days, any Interest
Period that begins on the last Business Day of a calendar month (or on a day for
which there is no numerically corresponding day in the calendar month at the end
of such Interest Period) shall end on the last Business Day of the calendar
month at the end of such Interest Period; and

(c) no Interest Period shall extend beyond the Maturity Date.

 

   20    Prologis, L.P. Term Loan Agreement



--------------------------------------------------------------------------------

“Investment” means any investment in any Person, Property or other asset,
whether by means of stock, purchase, loan, advance, extension of credit, capital
contribution or otherwise. The amount of any Investment shall be determined in
accordance with GAAP; provided that the amount of the Investment in any Property
shall be calculated based upon the undepreciated Investment in such Property.

“IRS” means the United States Internal Revenue Service.

“Japanese Borrower” means any Borrower that is organized under the Laws of
Japan.

“Japanese Prime Rate” means, on any day, the per annum rate of interest publicly
announced by Bank of Japan (or, if the Bank of Japan no longer publicly
announces such rate, another commercially available source reasonably designated
by Administrative Agent and acceptable to Prologis) as its “short-term prime
rate” in Japan. The “short-term prime rate” is a reference point for pricing
some loans, which may be priced at, above or below such announced rate (it being
understood that the same shall not necessarily be the best rate offered by
Administrative Agent or any Lender to its customers). Any change in such rate
shall take effect at the opening of business on the day specified in the public
announcement of such change.

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“Lenders” means, collectively, U.S. Lenders, Euro Lenders, Yen Lenders and
Sterling Lenders, and, as the context requires, includes the Fronting Lenders.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as such Lender may from time to time notify Prologis and
Administrative Agent.

“Liabilities” means (without duplication), for any Person, (a) any obligations
required by GAAP to be classified upon such Person’s balance sheet as
liabilities (excluding any deferred tax liabilities and any mark-to-market
increase or decrease in debt from the purchase accounting impact of corporate or
portfolio acquisitions and from the re-measurement of intercompany
indebtedness); (b) any liabilities secured (or for which the holder of the
liability has an existing right, contingent or otherwise, to be so secured) by
any Lien existing on property owned or acquired by that Person, whether or not
such obligation shall have been assumed by such Person, provided that the amount
of any Liability under this clause (b) that has not been assumed by such Person
shall be equal to the lesser of the stated amount of the liabilities secured (or
entitled to be secured) or the fair market value of the applicable property; and
(c) any Guarantees of such Person of liabilities or obligations of others.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, priority or other
security interest or preferential

 

   21    Prologis, L.P. Term Loan Agreement



--------------------------------------------------------------------------------

arrangement in the nature of a security interest of any kind or nature
whatsoever (including any conditional sale or other title retention agreement,
any easement, right of way or other encumbrance on title to real property, and
any financing lease having substantially the same economic effect as any of the
foregoing, but excluding the interest of a lessor under an operating lease).

“Loans” means, collectively, all U.S. Loans, all Euro Loans, all Yen Loans and
all Sterling Loans, if any; and “Loan” means any of the Loans.

“Loan Documents” means this Agreement, each Borrower Accession Agreement and the
Fee Letters.

“Loan Notice” means any of the Euro Loan Notice, the U.S. Loan Notice, the Yen
Loan Notice and the Sterling Loan Notice.

“Loan Parties” means, collectively, General Partner, Prologis and each Affiliate
Borrower; and “Loan Party” means any one of the Loan Parties.

“Material Acquisition” means, during any 12 month period, the acquisition by any
Company of one or more real property assets (including interests in
participating mortgages in which the interest therein is characterized as equity
according to GAAP) or portfolios of such assets or operating businesses, each of
which real property assets, portfolios of real property assets or operating
businesses, as the case may be, individually had a purchase price of not less
than 3% of Total Asset Value and all of which real property assets, portfolio of
real property assets or operating businesses collectively had an aggregate
purchase price of 7.5% or more of Total Asset Value.

“Material Adverse Effect” means an effect resulting from any circumstance or
event or series of circumstances or events, of whatever nature (but excluding
general economic conditions), which does or could reasonably be expected to
materially and adversely impair (a) the ability of the Companies, taken as a
whole, to perform their respective obligations under the Loan Documents or
(b) the ability of any Credit Party to enforce the Loan Documents against the
Loan Parties.

“Maturity Date” means June 19, 2017 or such later date to which the Maturity
Date may be extended pursuant to Section 6.11.

“Money Market Rate” means, as to any Fronting Loan that remains outstanding
after the last day of an Interest Period as contemplated by Section 2.2.5,
3.2.5, 4.2.5, or 5.2.5, a rate per annum that shall be determined for such Loan
by agreement between Prologis and the applicable Fronting Lender (but in no
event to exceed (a) in the case of a Loan denominated in Dollars, the Base Rate,
or (b) in the case of a Loan denominated in any other currency, 1.00% plus the
one-month Eurocurrency Rate for the applicable currency determined two Business
Days prior to the date that the Money Market Rate becomes applicable to such
Loan).

“Money Market Rate Loan” means any Loan that bears interest at a rate based on
the Money Market Rate.

 

   22    Prologis, L.P. Term Loan Agreement



--------------------------------------------------------------------------------

“Moody’s” means Moody’s Investors Service, Inc. (or any successor thereof) or,
if Moody’s no longer publishes ratings, another ratings agency selected by
Prologis and reasonably acceptable to Administrative Agent.

“Moody’s Rating” means the most recently-announced rating from time to time of
Moody’s assigned to any class of long-term senior, unsecured debt securities
issued by Prologis, as to which no letter of credit, guaranty or third party
credit support is in place, regardless of whether any of such Indebtedness has
been issued at the time such rating was issued.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA to which Prologis or any ERISA Affiliate makes or is
obligated to make, or during the preceding five plan years has made or been
obligated to make, contributions.

“NOI” means, for any period and any Property, the difference (if positive)
between (a) any rents (including rent with respect to which a tenant received
any free rent during such period, the amount of such free rent as if the same
had been paid in cash by such tenant), proceeds (other than proceeds from
Dispositions), expense reimbursements or income received from such Property (but
excluding security or other deposits, late fees, early lease termination or
other penalties of a non-recurring nature), less (b) all costs and expenses
(including interest on assessment bonds) incurred as a result of, or in
connection with, the development, operation or leasing of such Property (but
excluding depreciation, amortization, Interest Expense (other than interest on
assessment bonds) and Capital Expenditures).

“Non-Consenting Lender” means any Lender that, within the preceding 60 days
failed to agree to an amendment, waiver or consent that was (a) requested by
Prologis and (b) approved by Lenders holding at least 40% of the Euro Equivalent
amount of the Aggregate Tranche Commitments or, if the Aggregate Tranche
Commitments have terminated, of the Euro Equivalent amount of the Total
Outstandings (calculated in the same manner as in the definition of “Required
Lenders”) or if such amendment, waiver or consent related to a particular
Tranche, at least 40% of the Aggregate Tranche Commitment for such Tranche or,
if such Aggregate Tranche Commitment has terminated, of the Total Tranche
Outstandings for such Tranche.

“Non-Industrial Property” means a Property that is not an Industrial Property.

“Non-Qualified Japan Lender” means an institution that does not have all
necessary licenses and registrations under the Laws of Japan to lend to a
Japanese Borrower.

“Non-Qualified Lender” means a U.S. Non-Qualified Lender, a Euro Non-Qualified
Lender, a Yen Non-Qualified Lender or a Sterling Non-Qualified Lender.

“Non-Recourse Debt” means Indebtedness with respect to which recourse for
payment is limited to (a) specific Property or Properties encumbered by a Lien
securing such Indebtedness so long as there is no recourse to Prologis or
General Partner, or (b) any Consolidated Subsidiary of Prologis or
Unconsolidated Affiliate of Prologis (provided that if an entity is a
partnership, there is no recourse to Prologis or General Partner as a general
partner of such partnership); provided that personal recourse of Prologis or
General Partner for any such Indebtedness for Customary Recourse Exceptions
shall not, by itself, prevent such Indebtedness from being characterized as
Non-Recourse Debt. For purposes of the foregoing and for the avoidance of

 

   23    Prologis, L.P. Term Loan Agreement



--------------------------------------------------------------------------------

doubt, (i) if the Indebtedness is partially guaranteed by Prologis or General
Partner, then the portion of such Indebtedness that is not so guaranteed shall
still be Non-Recourse Debt if it otherwise satisfies the requirements in this
definition, and (ii) if the liability of Prologis or General Partner under any
such guaranty is itself limited to specific Property or Properties, then such
Indebtedness shall still be Non-Recourse Debt if such Indebtedness otherwise
satisfies the requirements of this definition.

“Non-U.S. Lender” means any Lender that is not organized under the Laws of a
jurisdiction of the United States or is otherwise not a resident of the United
States for United States tax purposes.

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against any Loan Party or any Affiliate thereof of any
proceeding under any Debtor Relief Law naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding.

“Organization Documents” means: (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; (c) with respect to any
partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity; and (d) with respect to a TMK, a copy of its
articles of incorporation (teikan) and asset liquidation plan (shisan ryudouka
keikaku).

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight rate
determined by Administrative Agent in accordance with banking industry rules on
interbank compensation, and (b) with respect to any amount denominated in an
Alternative Currency under the applicable Tranche, the rate of interest per
annum at which overnight deposits in such Alternative Currency, in an amount
approximately equal to the amount with respect to which such rate is being
determined, would be offered for such day by a branch or Affiliate of
Administrative Agent in the applicable offshore interbank market for such
currency to major banks in such interbank market.

“Participant” has the meaning specified in Section 14.6.4.

 

   24    Prologis, L.P. Term Loan Agreement



--------------------------------------------------------------------------------

“Participating Member State” means each state so described in any EMU
Legislation.

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by Prologis or any
ERISA Affiliate or to which Prologis or any ERISA Affiliate contributes or has
an obligation to contribute, or in the case of a multiple employer or other plan
described in Section 4064(a) of ERISA, has made contributions at any time during
the immediately preceding five plan years.

“Permitted Liens” means (a) pledges or deposits made to secure payment of
worker’s compensation (or to participate in any fund in connection with worker’s
compensation insurance), unemployment insurance, pensions or social security
programs, (b) encumbrances consisting of zoning restrictions, easements or other
restrictions on the use of real property, provided that such items do not
materially impair the use of such property for the purposes intended and none of
which is violated in any material respect by existing or proposed structures or
land use, (c) Liens for taxes not yet due and payable or being contested in good
faith by appropriate proceedings diligently conducted, and for which reserves in
accordance with GAAP or otherwise reasonably acceptable to Administrative Agent
have been provided, (d) Liens imposed by mandatory provisions of law such as for
materialmen’s, mechanic’s, warehousemen’s and other like Liens arising in the
ordinary course of business, securing payment of any Liability whose payment is
not yet due, (e) Liens on Properties where the applicable Company or
Unconsolidated Affiliate is insured against such Liens by title insurance or
other similar arrangements satisfactory to Administrative Agent, (f) Liens
securing assessments or charges payable to a property owner association or
similar entity, which assessments are not yet due and payable or are being
contested in good faith by appropriate proceedings diligently conducted, and for
which reserves in accordance with GAAP or otherwise reasonably acceptable to
Administrative Agent have been provided, (g) Liens securing assessment bonds,
(h) leases to tenants of space in Properties that are entered into in the
ordinary course of business, (i) any netting or set-off arrangement entered into
by any Company in the normal course of its banking arrangements for the purpose
of netting debit and credit balances or any set-off arrangement that arises by
operation of law as a result of any Company opening a bank account, (j) any
title transfer or retention of title arrangement entered into by any Company in
the normal course of its trading activities on the counterparty’s standard or
usual terms, (k) Liens over goods and documents of title to goods arising out of
letter of credit transactions entered into in the ordinary course of business,
(l) Liens securing Settlement Debt in an aggregate amount not at any time
exceeding $250,000,000, (m) Liens that secure the Obligations, (n) Liens that
secure senior Indebtedness of General Partner or Prologis or any of their
respective Consolidated Subsidiaries on a pari passu basis with the Lien
described in clause (m), and (o) Liens that secure Indebtedness of a Company to
another Company.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture association, company, partnership, Governmental Authority
or other entity.

 

   25    Prologis, L.P. Term Loan Agreement



--------------------------------------------------------------------------------

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by Prologis or, with respect to any such plan
that is subject to Section 412 of the Code or Title IV of ERISA, any ERISA
Affiliate.

“Platform” has the meaning specified in Section 10.2.

“Preferred Dividends” means, for the Companies, on a consolidated basis, for any
period, Restricted Payments of any kind or character or other proceeds paid or
payable with respect to any Equity Interests except for common equity (but
excluding any Restricted Payments paid or payable to any Company).

“Primary Currency” means (a) with respect to the U.S. Tranche, Dollars; (b) with
respect to the Euro Tranche, Euro; (c) with respect to the Yen Tranche, Yen; and
(d) with respect to the Sterling Tranche, Sterling.

“Prologis” has the meaning specified in the introductory paragraph hereto.

“Prologis Guaranty” means the Guaranty made by Prologis in favor of
Administrative Agent, for the benefit of Lenders, pursuant to Article XV.

“Properties” means real estate properties (including land) owned by a Company or
an Unconsolidated Affiliate or any trust of which a Company or an Unconsolidated
Affiliate is the sole beneficiary, and “Property” means any one of the
Properties.

“Property Fund” means an Unconsolidated Affiliate formed or sponsored by
Prologis to hold Properties.

“Qualified Institution” means (a) a Lender (other than a Defaulting Lender),
(b) a bank, finance company, insurance company or other financial institution
that (i) has (or, in the case of a bank, is a subsidiary of a bank holding
company that has) a rating of its senior debt obligations of not less than BBB+
by S&P or “Baa-1” by Moody’s or a comparable rating by a rating agency
acceptable to Administrative Agent and (ii) has total assets in excess of
$10,000,000,000 or (c) any other Person approved by Prologis and Administrative
Agent.

“Qualified Institutional Investor” (tekikaku kikan toshika) has the meaning
assigned thereto in Article 2, Paragraph 3, item 1 of the Financial Instruments
and Exchange Law (kinyu shohin torihiki ho) of Japan (Law No. 25 of 1948),
Article 10, Paragraph 1 of the regulations relating to the definitions contained
in such Article 2.

“Qualified Lenders” means any of the U.S. Qualified Lenders, the Euro Qualified
Lenders, the Sterling Qualified Lenders and the Yen Qualified Lenders.

“Recourse Debt” means, for any Person, any Indebtedness that is not Non-Recourse
Debt.

“Reference Banks” means the principal London offices of Bank of America and
JPMorgan Chase Bank, N.A. or any successor to any of the foregoing selected by
Administrative Agent (in consultation with Prologis).

 

   26    Prologis, L.P. Term Loan Agreement



--------------------------------------------------------------------------------

“Register” has the meaning specified in Section 14.6.3.

“Registered Public Accounting Firm” has the meaning specified in the Securities
Laws and shall be independent of Prologis as prescribed by the Securities Laws.

“REIT” means a “real estate investment trust” for purposes of the Code.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the Euro Equivalent amount of the Aggregate Tranche Commitments or,
if the Aggregate Tranche Commitments have terminated, Lenders holding in the
aggregate more than 50% of the Euro Equivalent amount of the Total Outstandings
(with the aggregate Euro Equivalent amount of each Lender’s risk participation
and funded participation in Fronting Loans being deemed “held” by such Lender
for purposes of this definition); provided that the Commitment of, and the
portion of the Total Outstandings held or deemed held by, any Defaulting Lender
shall be excluded for purposes of making a determination of Required Lenders.

“Responsible Officer” means the chief executive officer, the president, the
chief financial officer, a representative director, any vice president, the
treasurer or any assistant treasurer of a Loan Party and, solely for purposes of
notices given pursuant to Article II, III, IV and V any other officer or
employee of the applicable Loan Party so designated by any of the foregoing
officers in a notice to Administrative Agent. Any document delivered hereunder
that is signed by a Responsible Officer of a Loan Party shall be conclusively
presumed to have been authorized by all necessary corporate, partnership and/or
other action on the part of such Loan Party and such Responsible Officer shall
be conclusively presumed to have acted on behalf of such Loan Party.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of any Company, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such capital stock or other Equity Interest, or on account of any return of
capital to any Company’s stockholders, partners or members (or the equivalent).

“Revaluation Date” means (a) with respect to any Eurocurrency Rate Loan or
Substitute Rate Loan denominated in an Alternative Currency, the first Business
Day of each calendar month, and (b) such additional dates as Administrative
Agent shall reasonably determine or Required Lenders shall reasonably require
(but not more than two such additional dates in any calendar month).

 

  

27

   Prologis, L.P. Term Loan Agreement



--------------------------------------------------------------------------------

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of
McGraw-Hill Financial, Inc. (or any successor thereof), or, if S&P no longer
publishes ratings, then another ratings agency selected by Prologis and
reasonably acceptable to Administrative Agent.

“S&P Rating” means the most recently-announced rating from time to time of S&P
assigned to any class of long-term senior, unsecured debt securities issued by
Prologis, as to which no letter of credit, guaranty or third party credit
support is in place, regardless of whether any of such Indebtedness has been
issued at the time such rating was issued.

“Same Day Funds” means, with respect to any currency, immediately available
funds or such other funds as Administrative Agent reasonably determines to be
customary in the place of disbursement or payment for the settlement of
international banking transactions in such currency.

“Sarbanes-Oxley” means the Sarbanes-Oxley Act of 2002.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Secured Debt” means, for any Person, Indebtedness of such Person secured by any
Liens (other than Permitted Liens) in any of such Person’s Properties or other
material assets.

“Securities Laws” means the Securities Act of 1933, the Securities Exchange Act
of 1934, Sarbanes-Oxley and the applicable accounting and auditing principles,
rules, standards and practices promulgated, approved or incorporated by the SEC
or the Public Company Accounting Oversight Board.

“Settlement Debt” means, for any Person, tax liabilities of such Person payable
in installments in connection with a settlement agreement with the relevant
taxing authority.

“Solvent” means, as to a Person, that (a) the aggregate fair market value of its
assets exceeds its Liabilities, (b) it has sufficient cash flow to enable it to
pay its Liabilities as they mature and (c) it does not have unreasonably small
capital to conduct its businesses.

“Spot Rate” for a currency means the rate that appears on the relevant screen
page on Bloomberg’s (Screen FXC) for cross currency rates with respect to such
currency two Business Days prior to the date on which the foreign exchange
computation is made or, if such page ceases to be available, such other page for
the purpose of displaying cross currency rates as Administrative Agent may
determine, in its reasonable discretion, after consultation with Prologis.

“Stabilized Industrial Properties” means, as of any date, Industrial Properties
that have a Stabilized Occupancy Rate as of the first day of the most recent
fiscal quarter of Prologis for which information is available.

“Stabilized Occupancy Rate” means, as of any date for any Property, that the
percentage of the rentable area of such Property leased pursuant to bona fide
tenant leases, licenses or other agreements requiring current rent or other
similar payments, is at least 90% or such higher percentage as Prologis requires
internally, consistent with past practices, to classify as a stabilized Property
of the relevant type in the relevant market.

 

   28    Prologis, L.P. Term Loan Agreement



--------------------------------------------------------------------------------

“Sterling” and “£” mean the lawful currency of the United Kingdom.

“Sterling Aggregate Commitments” means, at any time, all of the Sterling
Commitments of Sterling Qualified Lenders and Sterling Non-Qualified Lenders;
provided that the Sterling Aggregate Commitments shall not include the Fronting
Commitments.

“Sterling Borrower” means each Borrower listed under the heading “Sterling
Tranche” on Schedule 2.3 and any other Borrower added to the Sterling Tranche
pursuant to Section 6.12.

“Sterling Borrowing” means a borrowing consisting of simultaneous Sterling Loans
of the same Type, in the same currency and, in the case of Eurocurrency Rate
Loans, having the same Interest Period made by each Sterling Lender (other than
the applicable Sterling Non-Qualified Lenders) pursuant to Section 5.1.

“Sterling Commitment” means, as to each Sterling Lender, its obligation to
(a) make Sterling Loans to Sterling Borrowers pursuant to Section 5.1 and
(b) purchase participations in Sterling Fronting Loans to the extent such
Sterling Lender is a Sterling Non-Qualified Lender, in the Sterling Equivalent
aggregate principal amount at any one time outstanding not to exceed the amount
set forth opposite such Sterling Lender’s name on the most recent Schedule 2.1,
as prepared by Administrative Agent (or if the applicable assignment occurred
after such preparation, in the most recent Assignment and Assumption to which
such Sterling Lender is a party), as such amount may be adjusted from time to
time in accordance with this Agreement.

“Sterling Credit Exposure” means, for any Sterling Lender at any time, the
aggregate Sterling Outstanding Amount of all Sterling Loans (other than Sterling
Fronting Loans) of such Sterling Lender plus, as to any Sterling Non-Qualified
Lenders, the Sterling Outstanding Amount of such Sterling Lender’s participation
in all applicable Sterling Fronting Loans.

“Sterling Equivalent” means, at any time, (a) with respect to any amount
denominated in Sterling, such amount, and (b) with respect to any amount
denominated in any other currency, the equivalent amount thereof in Sterling as
determined by Administrative Agent, at such time on the basis of the Spot Rate
(as of the most recent Revaluation Date) for the purchase of Sterling with such
currency.

“Sterling Fronting Loan” has the meaning specified in Section 5.2.1.

“Sterling Lender” means each Lender listed on Schedule 2.1(d) and any Person
that becomes a Sterling Lender pursuant to Section 6.13, in each case including
such Person’s successors and permitted assigns.

“Sterling Loan” has the meaning specified in Section 5.1, and shall include any
Sterling Fronting Loans made in connection with a Sterling Borrowing.

“Sterling Loan Notice” means a notice of (a) a Sterling Borrowing, (b) a
conversion of Sterling Loans denominated in Dollars from one Type of
Dollar-denominated Loans to the other or (c) a continuation of Eurocurrency Rate
Loans, pursuant to Section 5.3.1, which, if in writing, shall be substantially
in the form of Exhibit A-4.

 

   29    Prologis, L.P. Term Loan Agreement



--------------------------------------------------------------------------------

“Sterling Non-Qualified Lender” means a Sterling Lender that is not a Sterling
Qualified Lender.

“Sterling Outstanding Amount” means: (a) with respect to Sterling Loans (other
than Sterling Fronting Loans), the aggregate outstanding Sterling Equivalent
principal amount thereof after giving effect to any borrowings and repayments of
Sterling Loans and (b) with respect to Sterling Fronting Loans, the aggregate
outstanding Sterling Equivalent principal amount thereof after giving effect to
any borrowings and repayments of Sterling Fronting Loans.

“Sterling Qualified Lender” means, as of any date of determination, a Sterling
Lender that (a) has committed hereunder to make Sterling Loans in the applicable
currency requested by a Sterling Borrower to be funded under the Sterling
Tranche, (b) is capable of making the requested Sterling Loans to the Foreign
Borrower requesting such Sterling Loan without the imposition of any withholding
taxes, (c) to the extent the Sterling Borrower requesting Sterling Loans is a
Japanese Borrower, is not a Non-Qualified Japan Lender and (d) to the extent the
Sterling Borrower requesting Sterling Loans is a TMK, is a Qualified
Institutional Investor.

“Sterling Required Lenders” means, as of any date of determination, Sterling
Lenders having more than 50% of the Sterling Aggregate Commitments or, if the
Sterling Aggregate Commitments have terminated, Sterling Lenders holding in the
aggregate more than 50% of the Sterling Total Outstandings (with the aggregate
amount of each Sterling Lender’s risk participation and funded participation in
Sterling Fronting Loans being deemed “held” by such Sterling Lender for purposes
of this definition); provided that the Sterling Commitment of, and the portion
of the Sterling Total Outstandings held or deemed held by, any Defaulting Lender
shall be excluded for purposes of making a determination of Sterling Required
Lenders.

“Sterling Total Outstandings” means the aggregate Sterling Outstanding Amount of
all Sterling Loans (including all Sterling Fronting Loans).

“Sterling Tranche” means the tranche described in Article V hereof.

“Subsequent Lender” has the meaning specified in Section 6.14.1.

“Substitute Rate” means (a) the Applicable Margin plus (b) (i) to the extent
requested by Administrative Agent or Prologis, a negotiated rate agreed to by
Prologis, Administrative Agent and each applicable Lender or (ii) to the extent
that a negotiated rate is not requested or agreed to by the applicable parties,
the rate per annum determined by Administrative Agent to be the highest (rounded
upwards, if necessary, to four decimal places) rate notified by a Reference Bank
to Administrative Agent before the last day of the applicable Interest Period as
the percentage rate per annum that represents the cost to such Reference Bank of
funding its Loan from whatever source it may reasonably select during such
Interest Period.

“Substitute Rate Loan” means a Loan denominated in a currency other than Dollars
that bears interest at a rate based on a Substitute Rate.

 

   30    Prologis, L.P. Term Loan Agreement



--------------------------------------------------------------------------------

“Surviving Obligation” means any contingent obligation arising under a provision
of this Agreement that expressly survives termination hereof as to which no
claim has been asserted.

“Swap Contract” means (a) all rate swap transactions, basis swaps, credit
derivative transactions, forward rate transactions, commodity swaps, commodity
options, forward commodity contracts, equity or equity index swaps or options,
bond or bond price or bond index swaps or options or forward bond or forward
bond price or forward bond index transactions, interest rate options, forward
foreign exchange transactions, cap transactions, floor transactions, collar
transactions, currency swap transactions, cross-currency rate swap transactions,
currency options, spot contracts or any other similar transactions or any
combination of any of the foregoing (including any options to enter into any of
the foregoing), whether or not any such transaction is governed by or subject to
any master agreement, and (b) all transactions of any kind, and the related
confirmations, which are subject to the terms and conditions of, or governed by,
any form of master agreement published by the International Swaps and
Derivatives Association, Inc., any International Foreign Exchange Master
Agreement or any other master agreement (any such master agreement, together
with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

“TMK” means a Tokutei Mokuteki Kaisha incorporated in Japan.

“Total Asset Value” means, as of any date for the Companies on a consolidated
basis, the total (without duplication) of the following:

(a) the quotient of (i) the sum of the most recent fiscal quarter’s NOI from
Stabilized Industrial Properties multiplied by four, divided by (ii) the
applicable Capitalization Rate; provided that, notwithstanding the foregoing,
(A) any Investments in Stabilized Industrial Properties acquired from Property
Funds less than 24 months prior to such date of determination shall be included
at 100% of the undepreciated book value of such Property and (B) any other
Investments in Stabilized Industrial Properties acquired less than 12 months
prior to such date of determination shall be included at 100% of the
undepreciated book value of such Property; plus

(b) for any Transition Property, the greater of (i) the quotient of (a) the most
recent fiscal quarter’s NOI from such Property multiplied by four divided by
(b) the applicable Capitalization Rate or (ii) 100% of the undepreciated book
value of such Property; plus

 

   31    Prologis, L.P. Term Loan Agreement



--------------------------------------------------------------------------------

(c) the amount of all other Investments in Properties under construction,
Non-Industrial Properties, notes receivable backed by real estate and Properties
subject to a ground lease with a Person that is not an Affiliate of Prologis, as
lessee, each on an undepreciated book basis; plus

(d) the book value of raw land; plus

(e) the book value of the Companies’ Investments in Unconsolidated Affiliates;
plus

(f) the product of (i) management fee income of the Companies (prior to
deduction of amortization related to investment management contracts) for the
most recent fiscal quarter multiplied by (ii) four, multiplied by (iii) eight;
plus

(g) the value, if positive, of the Companies’ Swap Contracts, excluding interest
rate contracts entered into to hedge Indebtedness, net of obligations owing by
the Companies under non-excluded Swap Contracts; plus

(h) to the extent not included in clauses (a) through (g) above, (i) restricted
funds that are held in escrow pending the completion of tax-deferred exchange
transactions involving operating Properties, (ii) infrastructure costs related
to projects that a Company is developing on behalf of others, (iii) costs
incurred related to future development projects, including purchase options on
land, (iv) the corporate office buildings of Prologis and its subsidiaries and
(v) earnest money deposits associated with potential acquisitions; plus

(i) cash and Cash Equivalents; minus

(j) the amount, if any, by which the amount in clause (e) above exceeds 15% of
the sum of clauses (a) through (i) above.

For the avoidance of doubt, with respect to each of clauses (b) through
(j) (other than clause (f)) above, impairments pursuant to GAAP shall be
included.

“Total Outstandings” means the Euro Equivalent of the aggregate principal amount
of all outstanding Loans.

“Total Tranche Outstandings” means, as applicable, the U.S. Total Outstandings,
the Euro Total Outstandings, the Yen Total Outstandings or the Sterling Total
Outstandings.

“Tranches” means, collectively, the U.S. Tranche, the Euro Tranche, the Yen
Tranche and the Sterling Tranche; and “Tranche” means any of the Tranches.

“Tranche Required Lenders” means, as applicable, the U.S. Required Lenders, the
Euro Required Lenders, the Yen Required Lenders or the Sterling Required
Lenders.

“Transition Properties” means, as of any date, Industrial Properties that have
been completed but are not Stabilized Industrial Properties.

 

   32    Prologis, L.P. Term Loan Agreement



--------------------------------------------------------------------------------

“Trigger Date” means the earliest to occur of: (a) the date on which the
Obligations have been accelerated in accordance with the terms hereof; (b) the
date that is ten Business Days after the date on which any principal of any Loan
becomes due and payable in accordance with the terms hereof, other than as a
result of an acceleration thereof (but only if the same remains outstanding on
such date); and (c) the date on which an Event of Default described in
Section 12.1.6 occurs; provided that the Trigger Date shall not occur as a
result of such an Event of Default if such Event of Default pertains to a
Borrower other than Prologis and, within ten Business Days of the occurrence of
such Event of Default, Required Lenders notify Prologis that such Event of
Default does not result in the occurrence of the Trigger Date.

“Trigger Event” means occurrence of any of the following events: (a) the
acceleration of the Obligations pursuant to Section 12.2 (unless such
acceleration has been rescinded in accordance with the terms hereof); (b) any
Event of Default under Section 12.1.6 with respect to General Partner or
Prologis; and (c) the occurrence and continuance of any other Event of Default
and receipt by Administrative Agent of notice (which has not been rescinded)
from Tranche Required Lenders under any Tranche demanding that all payments be
subject to the sharing arrangements described in Section 6.10.

“Type” means (a) with respect to a U.S. Loan, its character as a Base Rate Loan
(for a Dollar denominated U.S. Loan) or a Eurocurrency Rate Loan, (b) with
respect to a Euro Loan, its character as a Eurocurrency Rate Loan or a
Substitute Rate Loan, (c) with respect to a Sterling Loan, its character as a
Eurocurrency Rate Loan or a Substitute Rate Loan and (d) with respect to a Yen
Loan, its character as a Eurocurrency Rate Loan, a Base Rate Loan (for a Dollar
denominated Yen Loan) or an ABR Rate Loan (for a Yen denominated Yen Loan).

“Unconsolidated Affiliate” means any Person in which Prologis directly or
indirectly holds Equity Interests but which is not consolidated under GAAP with
Prologis on the consolidated financial statements of Prologis.

“Unencumbered Capital Expenditures” means, for any period, the total for such
period of the Capital Expenditures associated with all Unencumbered Properties
(except for Unencumbered Properties where the tenant is responsible for capital
expenditures).

“Unencumbered Debt Service” means, for any period, the total for such period of
all Debt Service in respect of all Unsecured Debt of the Companies.

“Unencumbered Debt Service Coverage Ratio” means, as of the last day of any
fiscal quarter, the ratio of (a) Unencumbered NOI minus Unencumbered Capital
Expenditures to (b) Unencumbered Debt Service, in each case for the four fiscal
quarters ending on the date of determination.

“Unencumbered NOI” means, for any period, the total for such period of (a) the
NOI of all Unencumbered Properties; provided that this clause (a) shall not
include any NOI that is subject to any Lien (other than Permitted Liens); plus
(b) the management fees of the Companies that are not subject to any Lien (other
than Permitted Liens) less related expenses; plus (c) Allowed Unconsolidated
Affiliate Earnings that are not subject to any Lien (other than Permitted
Liens); minus (d) the amount, if any, by which the sum of the amounts of clauses
(b) and (c) above exceeds 40% of the sum of the amounts of clauses (a), (b) and
(c) above.

 

   33    Prologis, L.P. Term Loan Agreement



--------------------------------------------------------------------------------

“Unencumbered Property” means any Property that is (a) owned directly or
indirectly by a Company, (b) not subject to a Lien that secures Indebtedness of
any Person (other than Permitted Liens) and (c) not subject to any negative
pledge that would prohibit any pledge of such asset to Administrative Agent;
provided that the provisions of Section 1013 of the Existing Indenture, and any
similar requirement for the grant of an equal and ratable lien in connection
with a pledge of any asset to Administrative Agent, shall not constitute a
negative pledge.

“United States” and “U.S.” mean the United States of America.

“Unrestricted Cash” means cash and Cash Equivalents that are not subject to any
pledge, lien or control agreement, less (a) $10,000,000, (b) amounts normally
and customarily set aside by Prologis for operating capital and interest
reserves and (c) amounts placed with third parties as deposits or security for
contractual obligations.

“Unsecured Debt” means, for any Person, Indebtedness of such Person that is not
Secured Debt.

“U.S. Aggregate Commitments” means, at any time, all of the U.S. Commitments of
U.S. Qualified Lenders and U.S. Non-Qualified Lenders; provided that the U.S.
Aggregate Commitments shall not include the Fronting Commitments.

“U.S. Borrower” means each Borrower listed under the heading “U.S. Tranche” on
Schedule 2.3 and any other Borrower added to the U.S. Tranche pursuant to
Section 6.12.

“U.S. Borrowing” means a borrowing consisting of simultaneous U.S. Loans of the
same Type, in the same currency and, in the case of Eurocurrency Rate Loans,
having the same Interest Period made by each U.S. Lender (other than the
applicable U.S. Non-Qualified Lenders) pursuant to Section 3.1.

“U.S. Commitment” means, as to each U.S. Lender, its obligation to (a) make U.S.
Loans to U.S. Borrowers pursuant to Section 3.1 and (b) purchase participations
in U.S. Fronting Loans to the extent such U.S. Lender is a U.S. Non-Qualified
Lender, in the Dollar Equivalent aggregate principal amount at any one time
outstanding not to exceed the amount set forth opposite such U.S. Lender’s name
on the most recent Schedule 2.1, as prepared by Administrative Agent (or if the
applicable assignment occurred after such preparation, in the most recent
Assignment and Assumption to which such U.S. Lender is a party), as such amount
may be adjusted from time to time in accordance with this Agreement.

“U.S. Credit Exposure” means, for any U.S. Lender at any time, the aggregate
U.S. Outstanding Amount of all U.S. Loans (other than U.S. Fronting Loans) of
such U.S. Lender plus, as to any U.S. Non-Qualified Lenders, the U.S.
Outstanding Amount of such U.S. Lender’s participation in all applicable U.S.
Fronting Loans.

“U.S. Fronting Loan” has the meaning specified in Section 3.2.1.

 

   34    Prologis, L.P. Term Loan Agreement



--------------------------------------------------------------------------------

“U.S. Lender” means each Lender listed on Schedule 2.1(b) and any Person that
becomes a U.S. Lender pursuant to Section 6.14, in each case including such
Person’s successors and permitted assigns.

“U.S. Loan” has the meaning specified in Section 3.1, and shall include any U.S.
Fronting Loans made in connection with a U.S. Borrowing.

“U.S. Loan Notice” means a notice of (a) a U.S. Borrowing, (b) a conversion of
U.S. Loans denominated in Dollars from one Type of Dollar-denominated Loans to
the other or (c) a continuation of Eurocurrency Rate Loans, pursuant to
Section 3.3.1, which, if in writing, shall be substantially in the form of
Exhibit A-2.

“U.S. Non-Qualified Lender” means a U.S. Lender that is not a U.S. Qualified
Lender.

“U.S. Outstanding Amount” means: (a) with respect to U.S. Loans (other than U.S.
Fronting Loans), the aggregate outstanding Dollar Equivalent principal amount
thereof after giving effect to any borrowings and repayments of U.S. Loans and
(b) with respect to U.S. Fronting Loans, the aggregate outstanding Dollar
Equivalent principal amount thereof after giving effect to any borrowings and
repayments of U.S. Fronting Loans.

“U.S. Qualified Lender” means, as of any date of determination, a U.S. Lender
that (a) has committed hereunder to make U.S. Loans in the applicable currency
requested by a U.S. Borrower to be funded under the U.S. Tranche, (b) is capable
of making the requested U.S. Loans to the Foreign Borrower requesting such U.S.
Loan without the imposition of any withholding taxes, (c) to the extent the U.S.
Borrower requesting U.S. Loans is a Japanese Borrower, is not a Non-Qualified
Japan Lender and (d) to the extent the U.S. Borrower requesting U.S. Loans is a
TMK, is a Qualified Institutional Investor.

“U.S. Required Lenders” means, as of any date of determination, U.S. Lenders
having more than 50% of the U.S. Aggregate Commitments or, if the U.S. Aggregate
Commitments have terminated, U.S. Lenders holding in the aggregate more than 50%
of the U.S. Total Outstandings (with the aggregate amount of each U.S. Lender’s
risk participation and funded participation in U.S. Fronting Loans being deemed
“held” by such U.S. Lender for purposes of this definition); provided that the
U.S. Commitment of, and the portion of the U.S. Total Outstandings held or
deemed held by, any Defaulting Lender shall be excluded for purposes of making a
determination of U.S. Required Lenders.

“U.S. Total Outstandings” means the aggregate U.S. Outstanding Amount of all
U.S. Loans (including all U.S. Fronting Loans).

“U.S. Tranche” means the tranche described in Article III hereof.

“Yen” and “¥” mean the lawful currency of Japan.

“Yen Aggregate Commitments” means, at any time, all of the Yen Commitments of
Yen Qualified Lenders and Yen Non-Qualified Lenders, provided that the Yen
Aggregate Commitments shall not include the Fronting Commitments.

 

   35    Prologis, L.P. Term Loan Agreement



--------------------------------------------------------------------------------

“Yen Borrower” means each Borrower listed under the heading “Yen Tranche” on
Schedule 2.3 and any other Borrower added to the Yen Tranche pursuant to
Section 6.12.

“Yen Borrowing” means a borrowing consisting of simultaneous Yen Loans of the
same Type, in the same currency and, in the case of Eurocurrency Rate Loans,
having the same Interest Period made by each Yen Lender (other than the
applicable Yen Non-Qualified Lenders) pursuant to Section 4.1.

“Yen Commitment” means, as to each Yen Lender, its obligation to (a) make Yen
Loans to Yen Borrowers pursuant to Section 4.1 and (b) purchase participations
in Yen Fronting Loans to the extent such Yen Lender is a Yen Non-Qualified
Lender, in the Yen Equivalent aggregate principal amount at any one time
outstanding not to exceed the amount set forth opposite such Yen Lender’s name
on the most recent Schedule 2.1, prepared by Administrative Agent (or if the
applicable assignment occurred after such preparation, in the most recent
Assignment and Assumption to which such Yen Lender is a party), as such amount
may be adjusted from time to time in accordance with this Agreement.

“Yen Credit Exposure” means, for any Yen Lender at any time, the aggregate Yen
Outstanding Amount of all Yen Loans (other than Yen Fronting Loans) of such Yen
Lender plus, as to any Yen Non-Qualified Lenders, the Yen Outstanding Amount of
such Yen Lender’s participation in all applicable Yen Fronting Loans.

“Yen Equivalent” means, at any time, (a) with respect to any amount denominated
in Yen, such amount, and (b) with respect to any amount denominated in any other
currency, the equivalent amount thereof in Yen as determined by Administrative
Agent, at such time on the basis of the Spot Rate (as of the most recent
Revaluation Date) for the purchase of Yen with such currency.

“Yen Fronting Loan” has the meaning specified in Section 4.2.1.

“Yen Lender” means each Lender listed on Schedule 2.1(c) and any Person that
becomes a Yen Lender pursuant to Section 6.14, in each case including such
Person’s successors and permitted assigns; provided that such Person and its
permitted successors or assigns in each case is a Qualified Institutional
Investor.

“Yen Loan” has the meaning specified in Section 4.1, and shall include any Yen
Fronting Loans made in connection with a Yen Borrowing.

“Yen Loan Notice” means a notice of (a) a Yen Borrowing, (b) a conversion of Yen
Loans from one Type to the other or (c) a continuation of Eurocurrency Rate
Loans, pursuant to Section 4.3.1, which, if in writing, shall be substantially
in the form of Exhibit A-3.

“Yen Non-Qualified Lender” means a Yen Lender that is not a Yen Qualified
Lender.

“Yen Outstanding Amount” means: (a) with respect to Yen Loans (other than Yen
Fronting Loans), the aggregate outstanding Yen Equivalent principal amount
thereof after giving effect to any borrowings and repayments of Yen Loans and
(b) with respect to Yen Fronting Loans, the aggregate outstanding Yen Equivalent
principal amount thereof after giving effect to any borrowings and repayments of
Yen Fronting Loans.

 

   36    Prologis, L.P. Term Loan Agreement



--------------------------------------------------------------------------------

“Yen Qualified Lender” means, as of any date of determination, a Yen Lender that
(a) has committed hereunder to make Yen Loans in the applicable currency
requested by a Yen Borrower to be funded under the Yen Tranche, (b) is capable
of making the requested Yen Loans to the applicable Foreign Borrower requesting
such Yen Loan without the imposition of any withholding taxes, (c) has not
provided written notice to Administrative Agent a that it cannot make Yen Loans
that are ABR Rate Loans; provided that if a Lender fails to constitute a Yen
Qualified Lender solely because it fails to meet clause (c), such Lender shall
be considered a Yen Qualified Lender for all purposes other than a request for a
Yen Borrowing consisting of ABR Rate Loans, (d) to the extent the Yen Borrower
requesting Yen Loans is a Japanese Borrower, is not a Non-Qualified Japan
Lender, and (e) to the extent the Yen Borrower requesting Yen Loans is a TMK, is
a Qualified Institutional Investor.

“Yen Required Lenders” means, as of any date of determination, Yen Lenders
having more than 50% of the Yen Aggregate Commitments or, if the Yen Aggregate
Commitments have terminated, Yen Lenders holding in the aggregate more than 50%
of the Yen Total Outstandings (with the aggregate amount of each Yen Lender’s
risk participation and funded participation in Yen Fronting Loans being deemed
“held” by such Yen Lender for purposes of this definition); provided that the
Yen Commitment of, and the portion of the Yen Total Outstandings held or deemed
held by, any Defaulting Lender shall be excluded for purposes of making a
determination of Yen Required Lenders.

“Yen Total Outstandings” means the aggregate Yen Outstanding Amount of all Yen
Loans (including all Yen Fronting Loans).

“Yen Tranche” means the tranche described in Article IV hereof.

Section 1.2 Other Interpretive Provisions. With reference to this Agreement and
each other Loan Document, unless otherwise specified herein or in such other
Loan Document:

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context requires, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and

 

   37    Prologis, L.P. Term Loan Agreement



--------------------------------------------------------------------------------

Schedules to, the Loan Document in which such references appear, (v) any
reference to any law shall include all statutory and regulatory provisions
consolidating, amending, replacing or interpreting such law and any reference to
any law or regulation shall, unless otherwise specified, refer to such law or
regulation as amended, modified or supplemented from time to time, and (vi) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding”; and the word “through” means “to and
including.”

(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

(d) Any reference to Laws of a jurisdiction of the United States shall include
the United States federal government, the District of Columbia and any State or
territory of the United States.

Section 1.3 Accounting Terms.

Section 1.3.1 Generally. All accounting and financial terms not specifically or
completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with, GAAP applied on a consistent basis, as in effect from time to
time, applied in a manner consistent with that used in preparing the Audited
Financial Statements, except as otherwise specifically prescribed herein.

Section 1.3.2 Changes in GAAP. If at any time any change in GAAP would affect
the computation of any financial ratio or requirement set forth in any Loan
Document, and either Prologis or Required Lenders shall so request,
Administrative Agent, Lenders and Prologis shall negotiate in good faith to
amend such ratio or requirement to preserve the original intent thereof in light
of such change in GAAP (subject to the approval of Required Lenders); provided
that, until so amended, (a) such ratio or requirement shall continue to be
computed in accordance with GAAP prior to such change therein and (b) Prologis
shall provide to Administrative Agent and each Lender financial statements and
other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP.

Section 1.3.3 Consolidation of Variable Interest Entities. All references herein
to consolidated financial statements of the Companies or to the determination of
any amount for the Companies on a consolidated basis or any similar reference
shall, in each case, be deemed to include each variable interest entity that
Prologis is required to consolidate pursuant to FASB Interpretation No. 46 –
Consolidation of Variable Interest Entities: an interpretation of ARB No. 51
(January 2003) as if such variable interest entity were a Consolidated
Subsidiary as defined herein.

Section 1.3.4 Property Funds. Notwithstanding the foregoing, in the event of a
change in GAAP resulting in Property Funds being treated as Consolidated
Subsidiaries under GAAP, such Property Funds shall continue to be considered
Unconsolidated Affiliates.

 

   38    Prologis, L.P. Term Loan Agreement



--------------------------------------------------------------------------------

Section 1.4 Exchange Rates. Administrative Agent shall determine the Spot Rates
as of each Revaluation Date to be used for calculating the Dollar Equivalent
amount, the Euro Equivalent amount, the Sterling Equivalent amount and the Yen
Equivalent amount of Loans and any Loans denominated in the Alternative Currency
of each applicable Tranche. Such Spot Rates shall become effective as of such
Revaluation Date and shall be the Spot Rates employed in converting any amounts
between the applicable currencies until the next Revaluation Date.

Wherever in this Agreement in connection with a Borrowing, conversion,
continuation or prepayment of a Eurocurrency Rate Loan, an amount (such as a
required minimum or multiple amount) is expressed in a Primary Currency of the
applicable Tranche, but such Borrowing or Eurocurrency Rate Loan, is denominated
in an Alternative Currency, such amount shall be the relevant Foreign Currency
Equivalent of such Primary Currency amount (rounded to the nearest unit of such
Alternative Currency, with 0.0001 of a unit being rounded upward), as determined
by Administrative Agent on the applicable Revaluation Date under and in
accordance with the provisions of this Agreement.

Section 1.5 Change of Currency.

(a) Each obligation of Borrowers to make a payment denominated in the national
currency unit of any member state of the European Union that adopts the Euro as
its lawful currency after the date hereof shall be redenominated into Euro at
the time of such adoption (in accordance with the EMU Legislation). If, in
relation to the currency of any such member state, the basis of accrual of
interest expressed in this Agreement in respect of that currency shall be
inconsistent with any convention or practice in the London interbank market for
the basis of accrual of interest in respect of the Euro, such expressed basis
shall be replaced by such convention or practice with effect from the date on
which such member state adopts the Euro as its lawful currency; provided that if
any Borrowing in the currency of such member state is outstanding immediately
prior to such date, such replacement shall take effect, with respect to such
Borrowing, at the end of the then current Interest Period.

(b) Each provision of this Agreement shall be subject to such reasonable changes
of construction as Administrative Agent (and, to the extent a Default does not
exist, Prologis) may from time to time specify to be appropriate to reflect the
adoption of the Euro by any member state of the European Union and any relevant
market conventions or practices relating to the Euro.

(c) If a change with respect to Euro occurs pursuant to any applicable Law, rule
or regulation of any Governmental Authority, then this Agreement (including the
definition of Eurocurrency Rate) will be amended to the extent determined by
Administrative Agent (and, to the extent a Default does not exist, Prologis) to
be necessary to reflect the change in currency and to put Lenders and Borrowers
in the same position, as close as possible, that they would have been in if no
change with respect to Euro had occurred.

(d) Each provision of this Agreement also shall be subject to such reasonable
changes of construction as Administrative Agent (and, to the extent a Default
does not exist, Prologis) may from time to time specify to be appropriate to
reflect a change in currency of any other country and any relevant market
conventions or practices relating to such change in currency.

Section 1.6 Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to United States Central time (daylight or
standard, as applicable).

 

   39    Prologis, L.P. Term Loan Agreement



--------------------------------------------------------------------------------

ARTICLE II

EURO COMMITMENTS AND EURO LOANS

Section 2.1 Euro Loans. Subject to the terms and conditions set forth herein
(including Section 2.2), each Euro Lender severally agrees to make loans (each
such loan, a “Euro Loan”) under the Euro Tranche to each Euro Borrower in Euro
or in one or more Alternative Currencies of the Euro Tranche, from time to time
on any Business Day during the Availability Period, in an aggregate amount not
to exceed at any time outstanding the amount of such Euro Lender’s Euro
Commitment; provided that after giving effect to any Euro Borrowing, (a) the
Euro Total Outstandings shall not exceed the Euro Aggregate Commitments and
(b) the Euro Credit Exposure of any Euro Lender shall not exceed such Euro
Lender’s Euro Commitment. Within the limits of each Euro Lender’s Euro
Commitment, Euro Borrowers may borrow under this Section 2.1, prepay under
Section 2.4 and reborrow under this Section 2.1. Euro Loans may be Base Rate
Loans (if denominated in Dollars), Eurocurrency Rate Loans or, solely upon the
occurrence of an event described in Section 7.2 or 7.3, Substitute Rate Loans,
as further provided herein.

Section 2.2 Euro Fronting Loans.

Section 2.2.1 Euro Fronting Loans. Subject to the terms and conditions set forth
in this Section 2.2, upon a request for a Euro Borrowing in an Alternative
Currency or to a Foreign Borrower in compliance with Section 2.1, each Fronting
Lender agrees, subject to the limitations set forth below, to fund its Fronting
Portion of such Euro Borrowing in the requested currency with respect to such
Euro Borrowing and in the amount of each Euro Non-Qualified Lender’s Applicable
Tranche Percentage for such Euro Borrowing (each a “Euro Fronting Loan”),
notwithstanding the fact that, after giving effect to such funding, all Euro
Fronting Loans of such Fronting Lender, when aggregated with the Euro Loans of
such Fronting Lender, may exceed the amount of such Fronting Lender’s Euro
Commitment; provided that (a) after giving effect to any Euro Fronting Loan, the
aggregate Euro Equivalent amount of all Fronting Loans funded by such Fronting
Lender shall not exceed the Fronting Commitment of such Fronting Lender and
(b) such Fronting Lender shall not be a Euro Non-Qualified Lender with respect
to such Euro Borrowing. Immediately upon the making of a Euro Fronting Loan, the
applicable Euro Non-Qualified Lender shall be deemed to, and hereby irrevocably
and unconditionally agrees to, purchase from such Fronting Lender a risk
participation in 100% of such Euro Fronting Loan. The obligation of each Euro
Non-Qualified Lender to make Euro Loans in an Alternative Currency or to a
Foreign Borrower under Section 2.1 shall be satisfied by its purchase of a risk
participation in the applicable Euro Fronting Loan; it being understood that no
Euro Non-Qualified Lender shall be responsible for, or be deemed to be a
Defaulting Lender or otherwise in breach of this Agreement as a result of, the
failure by a Fronting Lender to make a Fronting Loan in which such Euro
Non-Qualified Lender is to purchase a risk participation.

 

   40    Prologis, L.P. Term Loan Agreement



--------------------------------------------------------------------------------

Section 2.2.2 Election of Fronting Lenders. (a) Upon a request for a Euro
Borrowing in accordance with Section 2.3 in an Alternative Currency or to a
Foreign Borrower (including a TMK) with respect to which there are Euro
Non-Qualified Lenders, there shall be a Fronting Lender Election. If, based on
the limitations set forth in the proviso to the first sentence of Section 2.2.1
or the last two sentences of Section 2.2.2(b) (the “Euro Fronting Limitations”),
the Fronting Commitments are not sufficient to fund all of the requested Euro
Fronting Loans in such Alternative Currency or to such Foreign Borrower, then
the applicable Euro Borrower shall, within one Business Day after notice by
Administrative Agent of such insufficiency, decrease the amount of the requested
Euro Borrowing to the amount that would result in utilization of the maximum
available Fronting Commitments, subject to the Euro Fronting Limitations and, if
applicable, after giving effect to the following sentence. If one or more Euro
Lenders are Euro Non-Qualified Lenders solely because such Euro Lenders are not
capable of making requested Euro Loans to a Foreign Borrower without the
imposition of withholding taxes (each a “Euro Specified Lender”), such Borrower
may, within one Business Day after notice by Administrative Agent of the
insufficiency, notify Administrative Agent that it will accept responsibility
for such withholding taxes with respect to such Euro Borrowing, in which case
(i) Administrative Agent and the Fronting Lenders shall allocate the available
Fronting Commitments (A) first, to cover any portion of such Borrowing that will
not be funded by a Euro Lender because it is a Non-Qualified Lender for a reason
other than potential withholding taxes and (B) then, to cover the remaining
amount of such Borrowing, in each case up to the maximum available Fronting
Commitments, subject to the Euro Fronting Limitations, (ii) the participations
in any Fronting Loans made pursuant to clause (i)(B) above shall be allocated
among the Euro Specified Lenders pro rata according to their respective Euro
Commitments, (iii) each Euro Specified Lender shall fund its pro rata share of
such Borrowing to the extent not funded by the Fronting Lenders and (iv) such
Borrower shall pay or reimburse each Euro Specified Lender for any withholding
tax arising from such Borrowing in accordance with Section 7.1.

(b) Each Non-Qualified Japan Lender with respect to the Euro Tranche
(i) represents and warrants to each applicable Fronting Lender that (A) the
purchase of a risk participation in such Fronting Loan by such Non-Qualified
Japan Lender and (B) the funding of such risk participation in such Fronting
Loan by such Non-Qualified Japan Lender will not violate any applicable Law
(including any Law of Japan), and (ii) agrees to indemnify such Fronting Lender
for all losses, claims, damages, liabilities and related expenses (including the
reasonable fees, charges and disbursements of any counsel for such Fronting
Lender) incurred by such Fronting Lender or asserted against such Fronting
Lender arising from any Fronting Loan made by such Fronting Lender pursuant to
Section 2.2.1. Without limiting the foregoing, no Fronting Lender shall be
obligated to make any Fronting Loan pursuant to Section 2.2.1 if such Fronting
Lender determines that any representation or warranty of the applicable
Non-Qualified Japan Lender in clause (i) of the preceding sentence is not
accurate. Notwithstanding the foregoing provisions of this Section 2.2.2(b), no
Fronting Lender shall make a Fronting Loan in which a Non-Qualified Japan Lender
would be required to purchase a risk participation if such Non-Qualified Japan
Lender has notified such Fronting Lender at least two Business Days prior to the
proposed date of borrowing (with copies to Administrative Agent and Prologis)
that, as a result of a Change in Law, such Lender cannot make the representation
and warranty set forth in the first sentence of this Section 2.2.2(b).

 

   41    Prologis, L.P. Term Loan Agreement



--------------------------------------------------------------------------------

Section 2.2.3 Refinancing of the Euro Fronting Loans.

(a) (i) On the Trigger Date, Administrative Agent shall notify each Euro
Non-Qualified Lender of its obligation to fund its participation in each
applicable Euro Fronting Loan. Each applicable Euro Non-Qualified Lender shall
make the amount of its participation in each applicable Euro Fronting Loan
specified in such notice available to Administrative Agent in Same Day Funds for
the account of the applicable Fronting Lender at Administrative Agent’s Office
for payments in the same currency as the applicable Euro Fronting Loan not later
than 11:00 a.m. on the Business Day specified in such notice.

(ii) To the extent that a Euro Non-Qualified Lender that has a risk
participation in a Euro Fronting Loan assigns all or part of its interest in
such risk participation under Section 14.6 to a Euro Qualified Lender for
purposes of such Euro Fronting Loan, then such Euro Qualified Lender shall make
the amount of its assigned participation in such Euro Fronting Loan available to
Administrative Agent in Same Day Funds for the account of the applicable
Fronting Lender at Administrative Agent’s Office for payments in the same
currency as the applicable Euro Fronting Loan not later than 1:00 p.m., on the
third Business Day following the effective date of the assignment.

(b) If any applicable Euro Lender fails to make available to any Fronting Lender
any amount required to be paid by such Euro Lender pursuant to the foregoing
provisions of this Section 2.2.3 by the time specified in Section 2.2.3(a), such
Fronting Lender shall be entitled to recover from such Euro Lender (acting
through Administrative Agent), on demand, such amount in the same currency as
the applicable Euro Fronting Loan with interest thereon for the period from the
date such payment is required to the date on which such payment is immediately
available to such Fronting Lender at a rate per annum equal to the applicable
Overnight Rate from time to time in effect. A certificate of a Fronting Lender
submitted to any applicable Euro Lender (through Administrative Agent) with
respect to any amount owing under this clause (b) shall be conclusive absent
manifest error.

(c) Each applicable Euro Lender’s obligation to purchase and fund risk
participations in Euro Fronting Loans pursuant to this Section 2.2.3 shall be
absolute and unconditional and shall not be affected by any circumstance,
including (i) any setoff, counterclaim, recoupment, defense or other right which
such Euro Lender may have against the applicable Fronting Lender, any Euro
Borrower or any other Person for any reason whatsoever, (ii) the occurrence or
continuance of a Default or (iii) any other occurrence, event or condition,
whether or not similar to any of the foregoing. No such funding of risk
participations shall relieve or otherwise impair the obligation of any Euro
Borrower to repay any Fronting Lender, together with interest as provided
herein.

(d) At any time after any Euro Lender has purchased and funded a risk
participation in a Euro Fronting Loan, if the applicable Fronting Lender
receives any payment on account of such Euro Fronting Loan, such Fronting Lender
will distribute to such Euro Lender such payment (appropriately adjusted, in the
case of interest payments, to reflect the period of time during which such Euro
Lender’s participation was funded) in the same funds and currency as those
received by such Fronting Lender.

 

   42    Prologis, L.P. Term Loan Agreement



--------------------------------------------------------------------------------

(e) If any payment received by any Fronting Lender (and paid to a Euro Lender)
in respect of principal or interest on any Euro Fronting Loan is required to be
returned by such Fronting Lender under any of the circumstances described in
Section 14.5 (including pursuant to any settlement entered into by such Fronting
Lender in its discretion), such Euro Lender shall pay to such Fronting Lender in
the applicable currency of such Euro Fronting Loan the amount of such payment in
respect of such Euro Fronting Loan on demand of Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned, at a rate per annum equal to the applicable Overnight Rate.
Administrative Agent will make such demand upon the request of the applicable
Fronting Lender. The obligations of Euro Lenders under this clause shall survive
the payment in full of the Obligations and the termination of this Agreement.

Section 2.2.4 Payments for Account of the Applicable Fronting Lender.
Notwithstanding any other provision of this Agreement, until the applicable Euro
Lender funds its risk participation pursuant to this Section 2.2 to refinance
such Euro Lender’s applicable Euro Fronting Loan, all payments made hereunder in
respect of the portion of any Euro Loan that was funded in part by a Fronting
Lender shall be solely for the account of the applicable Fronting Lender.

Section 2.2.5 Defaulting Lender. Notwithstanding the foregoing, no Fronting
Lender shall be required to make a Euro Fronting Loan with respect to which
there is a Euro Non-Qualified Lender that is a Defaulting Lender at the time of
the receipt by Administrative Agent of the applicable Euro Loan Notice or at any
time prior to the funding of such Euro Fronting Loan. In addition, to the extent
(a) a Euro Fronting Loan is outstanding, (b) a Euro Non-Qualified Lender becomes
a Defaulting Lender and (c) the applicable Fronting Lender makes a demand for
repayment to the applicable Euro Borrower, then such Euro Borrower shall repay
such Euro Fronting Loan (i) on or before the earlier of (A) 30 days following
receipt of such demand or (B) the fifth day following the last day of the
applicable Interest Period ending after receipt of such demand or (ii) if no
Interest Period is in effect with respect to such Euro Fronting Loan, within ten
days following receipt of such demand. If any such Euro Fronting Loan is not
repaid in full on the last day of an Interest Period (if applicable or required
under clause (i)(B) above), subject to Section 6.5.2, such Euro Fronting Loan
shall bear interest at the Money Market Rate plus the Applicable Margin until
such payment is made hereunder.

Section 2.3 Euro Borrowings, Conversions and Continuations of Euro Loans.

Section 2.3.1 Procedures for Euro Borrowings. Each Euro Borrowing, each
conversion of Euro Loans denominated in Dollars from one Type of
Dollar-denominated Loans to the other and each continuation of Eurocurrency Rate
Loans shall be made upon the requesting Euro Borrower’s irrevocable notice to
Administrative Agent, which may be given by telephone. Each such notice must be
received by Administrative Agent not later than 11:00 a.m. (a) three Business
Days prior to the requested date of any Euro Borrowing of, conversion to or
continuation of, Eurocurrency Rate Loans (other than a Euro Borrowing
denominated in Yen), (b) four Business Days prior to the requested date of any
Euro Borrowing denominated in Yen or any continuation of Eurocurrency Rate Loans
denominated in Yen, and (c) one Business Day

 

   43    Prologis, L.P. Term Loan Agreement



--------------------------------------------------------------------------------

prior to the requested date of any Euro Borrowing of Base Rate Loans or of any
conversion of Eurocurrency Rate Loans denominated in Dollars to Base Rate Loans.
Each telephonic notice by the requesting Euro Borrower pursuant to this
Section 2.3.1 must be confirmed promptly by delivery to Administrative Agent of
a written Euro Loan Notice, appropriately completed and signed by a Responsible
Officer of such Euro Borrower. Each Euro Borrowing of, conversion to or
continuation of Eurocurrency Rate Loans shall be in a principal amount permitted
by Section 6.1.1. Each Euro Borrowing of or conversion to Base Rate Loans shall
be in a principal amount permitted by Section 6.1.1. Each Euro Loan Notice
(whether telephonic or written) shall specify (i) the jurisdiction of the
applicable Euro Borrower and whether such Borrower is a Foreign Borrower,
(ii) whether the applicable Euro Borrower is requesting a Euro Borrowing, a
conversion of Euro Loans denominated in Dollars from one Type of
Dollar-denominated Loans to the other, or a continuation of Eurocurrency Rate
Loans, (iii) the requested date of the Euro Borrowing, conversion or
continuation, as the case may be (which shall be a Business Day), (iv) the
principal amount of Euro Loans to be borrowed, converted or continued, (v) the
Type of Euro Loans to be borrowed or to which existing Euro Loans denominated in
Dollars are to be converted, (vi) if applicable, the duration of the Interest
Period with respect thereto and (vii) the currency of the Euro Loans to be
borrowed or continued. If the requesting Euro Borrower fails to specify a
currency in a Euro Loan Notice requesting a Borrowing, then the Loans so
requested shall be made in Euro. If the requesting Euro Borrower fails to
specify a Type of Euro Loan in a Euro Loan Notice or fails to give a timely
notice requesting a conversion or continuation, then (A) if the applicable Euro
Loans are denominated in Dollars, such Euro Loans shall be made as, or converted
to, Base Rate Loans; and (B) if the applicable Euro Loans are denominated in a
currency other than Dollars, such Euro Loans shall be made in the currency
requested or, in the case of a continuation, continued in the same currency, as
Eurocurrency Rate Loans with an Interest Period of one month. Any automatic
conversion to Base Rate Loans shall be effective as of the last day of the
Interest Period then in effect with respect to the applicable Eurocurrency Rate
Loans. If the requesting Euro Borrower requests a Euro Borrowing of, conversion
to or continuation of, Eurocurrency Rate Loans in any such Euro Loan Notice, but
fails to specify an Interest Period, it will be deemed to have specified an
Interest Period of one month. No Euro Loan may be converted into or continued as
a Euro Loan denominated in a different currency, but instead must be repaid in
the original currency of such Euro Loan and reborrowed in the other currency.

Section 2.3.2 Funding of Euro Loans. Following receipt of a Euro Loan Notice,
Administrative Agent shall promptly notify each Euro Lender of the amount (and
currency) of its Applicable Tranche Percentage of the applicable Euro
Borrowings, and if no timely notice of a conversion or continuation is provided
by the applicable Euro Borrower, Administrative Agent shall notify each Euro
Lender of the details of any automatic conversion to Base Rate Loans or
continuations of Euro Loans denominated in a currency other than Dollars, in
each case as described in Section 2.3.1. In the case of a Euro Borrowing, each
Euro Qualified Lender and the applicable Fronting Lender, if any, shall make the
amount of its Euro Loan available to Administrative Agent in Same Day Funds at
Administrative Agent’s Office for the applicable currency not later than 11:00
a.m., in the case of any Euro Loan denominated in any Euro or Sterling, and not
later than the Applicable Time specified by Administrative Agent in the case of
any Euro Loan in an Alternative Currency, other than Sterling, under the Euro
Tranche, in each case on the Business Day specified in the applicable Euro Loan
Notice. Upon satisfaction of the applicable conditions set forth in Section 8.2,
Administrative Agent shall make all funds so

 

   44    Prologis, L.P. Term Loan Agreement



--------------------------------------------------------------------------------

received available to the applicable Euro Borrower in like funds as received by
Administrative Agent either by (a) crediting the account of such Euro Borrower
on the books of Administrative Agent with the amount of such funds or (b) wire
transfer of such funds, in each case in accordance with instructions provided to
(and reasonably acceptable to) Administrative Agent by such Euro Borrower.

Section 2.3.3 Certain Continuations and Conversions. Except as otherwise
provided herein, a Eurocurrency Rate Loan may be continued or converted only on
the last day of an Interest Period for such Eurocurrency Rate Loan. During the
existence of a Default, the Euro Required Lenders may at their option, by notice
to the Euro Borrowers (which notice may be revoked at the option of the Euro
Required Lenders notwithstanding any provision of Section 14.1), declare that
(a) no Euro Loans denominated in Dollars may be requested as, converted to or
continued as Eurocurrency Rate Loans, and (b) no Euro Loans denominated in any
other currency may be requested or continued as Eurocurrency Rate Loans, other
than as Eurocurrency Rate Loans with an Interest Period of one month.

Section 2.3.4 Notice of Rates. Administrative Agent shall promptly notify each
applicable Euro Borrower and Euro Lender of the interest rate applicable to any
Interest Period for Eurocurrency Rate Loans upon determination of such interest
rate. At any time that Base Rate Loans are outstanding, Administrative Agent
shall notify the applicable Euro Borrower and Euro Lenders of any change in
Administrative Agent’s “prime rate” used in determining the Base Rate for Euro
Loans denominated in Dollars promptly following the public announcement of such
change.

Section 2.3.5 Number of Interest Periods. After giving effect to all Euro
Borrowings, all conversions of Euro Loans from one Type to the other, and all
continuations of Euro Loans as the same Type, there shall not be more than 15
Interest Periods in effect with respect to all Loans under all Tranches.

Section 2.4 Euro Prepayments.

Section 2.4.1 Prepayments of Loans. Each Euro Borrower may, upon notice to
Administrative Agent, at any time or from time to time voluntarily prepay Euro
Loans in whole or in part without premium or penalty; provided that (a) such
notice must be received by Administrative Agent not later than 11:00 a.m.,
(i) three Business Days prior to any date of prepayment of Eurocurrency Rate
Loans and (ii) on the date of prepayment of any Base Rate Loans or Substitute
Rate Loans; and (b) any prepayment of Euro Loans shall be in a principal amount
permitted by Section 6.1.2 or, if less, the entire principal amount thereof then
outstanding. Each such notice shall specify the date and amount of such
prepayment and the Type(s) of Euro Loans to be prepaid and, if Eurocurrency Rate
Loans are to be prepaid, the Interest Period(s) of such Eurocurrency Rate Loans.
Administrative Agent will promptly notify each Euro Lender and each Euro
Fronting Lender, as applicable, of its receipt of each such notice, and of the
amount of such Euro Lender’s Applicable Tranche Percentage of such prepayment.
If such notice is given by such Euro Borrower, then such Euro Borrower shall
make such prepayment and the payment amount specified in such notice shall be
due and payable on the date specified therein. Any prepayment of a Eurocurrency
Rate Loan shall be accompanied by all accrued interest on the amount prepaid,
together with any additional amount

 

   45    Prologis, L.P. Term Loan Agreement



--------------------------------------------------------------------------------

required pursuant to Section 7.5. Subject to Sections 2.2.4 and 6.8.3, each such
prepayment shall be applied to the Euro Loans of Euro Lenders in accordance with
their respective Applicable Tranche Percentages.

Section 2.4.2 Prepayments Due to Currency Fluctuations. Administrative Agent
shall calculate the Euro Equivalent of the Euro Total Outstandings on each
applicable Revaluation Date. If on the Revaluation Date that occurs on the first
Business Day of each calendar month, or such other times as Administrative Agent
may determine in its reasonable discretion, such calculation reflects that, as
of such Revaluation Date, the Euro Equivalent of the Euro Total Outstandings
exceeds an amount equal to 105% of the Euro Aggregate Commitments then in
effect, then, within three Business Days after notice of such calculation from
Administrative Agent to Prologis, Euro Borrowers shall prepay the Euro Loans in
an aggregate amount sufficient to reduce the Euro Equivalent of such Euro Total
Outstandings as of such date of payment to an amount not exceeding 100% of the
Euro Aggregate Commitments then in effect. Subject to Section 2.2.4, each such
prepayment shall be applied to the Euro Loans of Euro Lenders in accordance with
their respective Applicable Tranche Percentages.

Section 2.4.3 Other Prepayments. If, on any date other than the Maturity Date,
the Euro Equivalent of the Euro Total Outstandings exceeds the Euro Aggregate
Commitments then in effect and such excess is not due to a currency exchange
fluctuation covered under Section 2.4.2, then, within two Business Days after
notice from Administrative Agent to Prologis, Euro Borrowers shall prepay the
Euro Loans in an aggregate amount sufficient to reduce the Euro Equivalent of
such Euro Total Outstandings as of such date of payment to an amount not to
exceed the Euro Aggregate Commitments then in effect, without regard to any
minimum or multiples specified in Section 6.1.2 with respect to prepayments.
Subject to Section 2.2.4, each such prepayment shall be applied to the Euro
Loans of Euro Lenders in accordance with their respective Applicable Tranche
Percentages.

ARTICLE III

U.S. COMMITMENTS AND U.S. LOANS

Section 3.1 U.S. Loans. Subject to the terms and conditions set forth herein
(including Section 3.2), each U.S. Lender severally agrees to make loans (each
such loan, a “U.S. Loan”) under the U.S. Tranche to each U.S. Borrower in
Dollars or in one or more Alternative Currencies of the U.S. Tranche, from time
to time on any Business Day during the Availability Period, in an aggregate
amount not to exceed at any time outstanding the amount of such U.S. Lender’s
U.S. Commitment; provided that after giving effect to any U.S. Borrowing,
(a) the U.S. Total Outstandings shall not exceed the U.S. Aggregate Commitments
and (b) the U.S. Credit Exposure of any U.S. Lender shall not exceed such U.S.
Lender’s U.S. Commitment. Within the limits of each U.S. Lender’s U.S.
Commitment, U.S. Borrowers may borrow under this Section 3.1, prepay under
Section 3.4 and reborrow under this Section 3.1. U.S. Loans denominated in
Dollars may be Base Rate Loans or Eurocurrency Rate Loans and U.S. Loans
denominated in any other Alternative Currency may be Eurocurrency Rate Loans or,
solely upon the occurrence of an event described in Section 7.2 or 7.3,
Substitute Rate Loans, as further provided herein.

 

   46    Prologis, L.P. Term Loan Agreement



--------------------------------------------------------------------------------

Section 3.2 U.S. Fronting Loans.

Section 3.2.1 U.S. Fronting Loans. Subject to the terms and conditions set forth
in this Section 3.2, upon a request for a U.S. Borrowing in an Alternative
Currency or to a Foreign Borrower in compliance with Section 3.1, each Fronting
Lender agrees, subject to the limitations set forth below, to fund its Fronting
Portion of such U.S. Borrowing in the requested currency with respect to such
U.S. Borrowing and in the amount of each U.S. Non-Qualified Lender’s Applicable
Tranche Percentage for such U.S. Borrowing (each a “U.S. Fronting Loan”),
notwithstanding the fact that, after giving effect to such funding, all U.S.
Fronting Loans of such Fronting Lender, when aggregated with the U.S. Loans of
such Fronting Lender, may exceed the amount of such Fronting Lender’s U.S.
Commitment; provided that (a) after giving effect to any U.S. Fronting Loan, the
aggregate Euro Equivalent amount of all Fronting Loans funded by such Fronting
Lender shall not exceed the Fronting Commitment of such Fronting Lender, and
(b) such Fronting Lender shall not be a U.S. Non-Qualified Lender with respect
to such U.S. Borrowing. Immediately upon the making of a U.S. Fronting Loan, the
applicable U.S. Non-Qualified Lender shall be deemed to, and hereby irrevocably
and unconditionally agrees to, purchase from such Fronting Lender a risk
participation in 100% of such U.S. Fronting Loan. The obligation of each U.S.
Non-Qualified Lender to make U.S. Loans in an Alternative Currency or to a
Foreign Borrower under Section 3.1 shall be satisfied by its purchase of a risk
participation in the applicable U.S. Fronting Loan; it being understood that no
U.S. Non-Qualified Lender shall be responsible for, or be deemed to be a
Defaulting Lender or otherwise in breach of this Agreement as a result of, the
failure by a Fronting Lender to make a Fronting Loan in which such U.S.
Non-Qualified Lender is to purchase a risk participation.

Section 3.2.2 Election of Fronting Lenders. (a) Upon a request for a U.S.
Borrowing in accordance with Section 3.3 in an Alternative Currency or to a
Foreign Borrower (including a TMK) with respect to which there are U.S.
Non-Qualified Lenders, there shall be a Fronting Lender Election. If, based on
the limitations set forth in the proviso to the first sentence of Section 3.2.1
or the last two sentences of Section 3.2.2(b) (the “U.S. Fronting Limitations”),
the Fronting Commitments are not sufficient to fund all of the requested U.S.
Fronting Loans in such Alternative Currency or to such Foreign Borrower, then
the applicable U.S. Borrower shall, within one Business Day after notice by
Administrative Agent of such insufficiency, decrease the amount of the requested
U.S. Borrowing to the amount that would result in utilization of the maximum
available Fronting Commitments, subject to the U.S. Fronting Limitations and, if
applicable, after giving effect to the following sentence. If one or more U.S.
Lenders are U.S. Non-Qualified Lenders solely because such U.S. Lenders are not
capable of making requested U.S. Loans to a Foreign Borrower without the
imposition of withholding taxes (each a “U.S. Specified Lender”), such Borrower
may, within one Business Day after notice by Administrative Agent of the
insufficiency, notify Administrative Agent that it will accept responsibility
for such withholding taxes with respect to such U.S. Borrowing, in which case
(i) Administrative Agent and the Fronting Lenders shall allocate the available
Fronting Commitments (A) first, to cover any portion of such Borrowing that will
not be funded by a U.S. Lender because it is a Non-Qualified Lender for a reason
other than potential withholding taxes and (B) then, to cover the remaining
amount of such Borrowing, in each case up to the maximum available Fronting
Commitments, subject to the U.S. Fronting Limitations, (ii) the participations
in any Fronting Loans made pursuant to clause (i)(B) above shall be allocated
among the U.S. Specified Lenders pro rata according to their respective U.S.
Commitments, (iii) each U.S. Specified Lender shall fund its pro rata share of
such Borrowing to the extent not funded by the Fronting Lenders and (iv) such
Borrower shall pay or reimburse each U.S. Specified Lender for any withholding
tax arising from such Borrowing in accordance with Section 7.1.

 

   47    Prologis, L.P. Term Loan Agreement



--------------------------------------------------------------------------------

(b) Each Non-Qualified Japan Lender with respect to the U.S. Tranche
(i) represents and warrants to each applicable Fronting Lender that (A) the
purchase of a risk participation in such Fronting Loan by such Non-Qualified
Japan Lender and (B) the funding of such risk participation in such Fronting
Loan by such Non-Qualified Japan Lender will not violate any applicable Law
(including any Law of Japan), and (ii) agrees to indemnify such Fronting Lender
for all losses, claims, damages, liabilities and related expenses (including the
reasonable fees, charges and disbursements of any counsel for such Fronting
Lender) incurred by such Fronting Lender or asserted against such Fronting
Lender arising from any Fronting Loan made by such Fronting Lender pursuant to
Section 3.2.1. Without limiting the foregoing, no Fronting Lender shall be
obligated to make any Fronting Loan pursuant to Section 3.2.1 if such Fronting
Lender determines that any representation or warranty of the applicable
Non-Qualified Japan Lender in clause (i) of the preceding sentence is not
accurate. Notwithstanding the foregoing provisions of this Section 3.2.2(b), no
Fronting Lender shall make a Fronting Loan in which a Non-Qualified Japan Lender
would be required to purchase a risk participation if such Non-Qualified Japan
Lender has notified such Fronting Lender at least two Business Days prior to the
proposed date of borrowing (with copies to Administrative Agent and Prologis)
that, as a result of a Change in Law, such Lender cannot make the representation
and warranty set forth in the first sentence of this Section 3.2.2(b).

Section 3.2.3 Refinancing of the U.S. Fronting Loans.

(a) (i) On the Trigger Date, Administrative Agent shall notify each U.S.
Non-Qualified Lender of its obligation to fund its participation in each
applicable U.S. Fronting Loan. Each applicable U.S. Non-Qualified Lender shall
make the amount of its participation in each applicable U.S. Fronting Loan
specified in such notice available to Administrative Agent in Same Day Funds for
the account of the applicable Fronting Lender at Administrative Agent’s Office
for payments in the same currency as the applicable U.S. Fronting Loan not later
than 1:00 p.m. on the Business Day specified in such notice.

(ii) To the extent that a U.S. Non-Qualified Lender that has a risk
participation in a U.S. Fronting Loan assigns all or part of its interest in
such risk participation under Section 14.6 to a U.S. Qualified Lender for
purposes of such U.S. Fronting Loan, then such U.S. Qualified Lender shall make
the amount of its assigned participation in such U.S. Fronting Loan available to
Administrative Agent in Same Day Funds for the account of the applicable
Fronting Lender at Administrative Agent’s Office for payments in the same
currency as the applicable U.S. Fronting Loan not later than 1:00 p.m. on the
third Business Day following the effective date of the assignment.

(b) If any applicable U.S. Lender fails to make available to any Fronting Lender
any amount required to be paid by such U.S. Lender pursuant to the foregoing
provisions of this Section 3.2.3 by the time specified in Section 3.2.3(a), such
Fronting Lender shall be entitled to recover from such U.S. Lender (acting
through Administrative Agent), on demand, such amount in the same currency as
the applicable U.S. Fronting Loan with interest thereon for the period from the
date such payment is required to the date on which such payment is immediately

 

   48    Prologis, L.P. Term Loan Agreement



--------------------------------------------------------------------------------

available to such Fronting Lender at a rate per annum equal to the applicable
Overnight Rate from time to time in effect. A certificate of a Fronting Lender
submitted to any applicable U.S. Lender (through Administrative Agent) with
respect to any amount owing under this clause (b) shall be conclusive absent
manifest error.

(c) Each applicable U.S. Lender’s obligation to purchase and fund risk
participations in U.S. Fronting Loans pursuant to this Section 3.2.3 shall be
absolute and unconditional and shall not be affected by any circumstance,
including (i) any setoff, counterclaim, recoupment, defense or other right which
such U.S. Lender may have against the applicable Fronting Lender, any U.S.
Borrower or any other Person for any reason whatsoever, (ii) the occurrence or
continuance of a Default or (iii) any other occurrence, event or condition,
whether or not similar to any of the foregoing. No such funding of risk
participations shall relieve or otherwise impair the obligation of any U.S.
Borrower to repay any Fronting Lender, together with interest as provided
herein.

(d) At any time after any U.S. Lender has purchased and funded a risk
participation in a U.S. Fronting Loan, if the applicable Fronting Lender
receives any payment on account of such U.S. Fronting Loan, such Fronting Lender
will distribute to such U.S. Lender such payment (appropriately adjusted, in the
case of interest payments, to reflect the period of time during which such U.S.
Lender’s participation was funded) in the same funds and currency as those
received by such Fronting Lender.

(e) If any payment received by any Fronting Lender (and paid to a U.S. Lender)
in respect of principal or interest on any U.S. Fronting Loan is required to be
returned by such Fronting Lender under any of the circumstances described in
Section 14.5 (including pursuant to any settlement entered into by such Fronting
Lender in its discretion), such U.S. Lender shall pay to such Fronting Lender in
the applicable currency of such Fronting Loan the amount of such payment in
respect of such U.S. Fronting Loan on demand of Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned, at a rate per annum equal to the applicable Overnight Rate.
Administrative Agent will make such demand upon the request of the applicable
Fronting Lender. The obligations of the applicable U.S. Lenders under this
clause shall survive the payment in full of the Obligations and the termination
of this Agreement.

Section 3.2.4 Payments for Account of the Applicable Fronting Lender.
Notwithstanding any other provision of this Agreement, until the applicable U.S.
Lender funds its risk participation pursuant to this Section 3.2 to refinance
such U.S. Lender’s applicable U.S. Fronting Loan, all payments made hereunder in
respect of the portion of any U.S. Loan that was funded in part by a Fronting
Lender shall be solely for the account of the applicable Fronting Lender.

Section 3.2.5 Defaulting Lender. Notwithstanding the foregoing, no Fronting
Lender shall be required to make a U.S. Fronting Loan with respect to which
there is a U.S. Non-Qualified Lender that is a Defaulting Lender at the time of
the receipt by Administrative Agent of the applicable U.S. Loan Notice or at any
time prior to the funding of such U.S. Fronting Loan. In addition, to the extent
(a) a U.S. Fronting Loan is outstanding, (b) a U.S. Non-Qualified Lender becomes
a Defaulting Lender and (c) the applicable Fronting Lender makes a demand for

 

   49    Prologis, L.P. Term Loan Agreement



--------------------------------------------------------------------------------

repayment to the applicable U.S. Borrower, then such U.S. Borrower shall repay
such U.S. Fronting Loan (i) on or before the earlier of (A) 30 days following
receipt of such demand or (B) the fifth day following the last day of the
applicable Interest Period ending after receipt of such demand or (ii) if no
Interest Period is in effect with respect to such U.S. Fronting Loan, within ten
days following receipt of such demand. If any such U.S. Fronting Loan is not
repaid in full on the last day of an Interest Period (if applicable or required
under clause (i)(B) above), subject to Section 6.5.2, such U.S. Fronting Loan
shall bear interest at the Money Market Rate plus the Applicable Margin until
such payment is made hereunder.

Section 3.3 U.S. Borrowings, Conversions and Continuations of U.S. Loans.

Section 3.3.1 Procedures for U.S. Borrowings. Each U.S. Borrowing, each
conversion of U.S. Loans denominated in Dollars from one Type of
Dollar-denominated Loans to the other, and each continuation of Eurocurrency
Rate Loans shall be made upon the requesting U.S. Borrower’s irrevocable notice
to Administrative Agent, which may be given by telephone. Each such notice must
be received by Administrative Agent not later than 11:00 a.m. (a) three Business
Days prior to the requested date of any U.S. Borrowing of, conversion to or
continuation of Eurocurrency Rate Loans (other than a U.S. Borrowing denominated
in Yen), (b) four Business Days prior to the requested date of any U.S.
Borrowing denominated in Yen or any continuation of Eurocurrency Rate Loans
denominated in Yen, and (c) one Business Day prior to the requested date of any
U.S. Borrowing of Base Rate Loans or of any conversion of Eurocurrency Rate
Loans denominated in Dollars to Base Rate Loans. Each telephonic notice by the
requesting U.S. Borrower pursuant to this Section 3.3.1 must be confirmed
promptly by delivery to Administrative Agent of a written U.S. Loan Notice,
appropriately completed and signed by a Responsible Officer of such U.S.
Borrower. Each U.S. Borrowing of, conversion to or continuation of Eurocurrency
Rate Loans shall be in a principal amount permitted by Section 6.1.1. Each U.S.
Borrowing of or conversion to Base Rate Loans shall be in a principal amount
permitted by Section 6.1.1. Each U.S. Loan Notice (whether telephonic or
written) shall specify (i) the jurisdiction of the applicable U.S. Borrower and
whether such Borrower is a Foreign Borrower, (ii) whether such U.S. Borrower is
requesting a U.S. Borrowing, a conversion of U.S. Loans denominated in Dollars
from one Type of Dollar-denominated Loans to the other, or a continuation of
Eurocurrency Rate Loans, (iii) the requested date of the U.S. Borrowing,
conversion or continuation, as the case may be (which shall be a Business Day),
(iv) the principal amount of U.S. Loans to be borrowed, converted or continued,
(v) the Type of U.S. Loans to be borrowed or to which existing U.S. Loans
denominated in Dollars are to be converted, (vi) if applicable, the duration of
the Interest Period with respect thereto and (vii) the currency of the U.S.
Loans to be borrowed, continued or converted. If the requesting U.S. Borrower
fails to specify a currency in a U.S. Loan Notice requesting a U.S. Borrowing,
then the U.S. Loans so requested shall be made in Dollars. If the requesting
U.S. Borrower fails to specify a Type of U.S. Loan in a U.S. Loan Notice or if
the requesting U.S. Borrower fails to give a timely notice requesting a
conversion or continuation, then the applicable U.S. Loans shall be made as, or
converted to, Base Rate Loans; provided that in the case of a failure to timely
request a continuation of U.S. Loans denominated in an Alternative Currency of
the U.S. Tranche, such U.S. Loans shall be continued as Eurocurrency Rate Loans
in their original currency with an Interest Period of one month. Any automatic
conversion to Base Rate Loans shall be effective as of the last day of the
Interest Period then in effect with respect to the applicable Eurocurrency Rate
Loans. If the requesting U.S. Borrower requests a U.S. Borrowing of, conversion
to or

 

   50    Prologis, L.P. Term Loan Agreement



--------------------------------------------------------------------------------

continuation of Eurocurrency Rate Loans in any such U.S. Loan Notice, but fails
to specify an Interest Period, it will be deemed to have specified an Interest
Period of one month. No U.S. Loan may be converted into or continued as a U.S.
Loan denominated in a different currency, but instead must be repaid in the
original currency of such U.S. Loan and reborrowed in the other currency.

Section 3.3.2 Funding of U.S. Loans. Following receipt of a U.S. Loan Notice,
Administrative Agent shall promptly notify each U.S. Lender of the amount and
currency of its Applicable Tranche Percentage of the applicable U.S. Borrowing,
and if no timely notice of a conversion or continuation is provided by the
applicable U.S. Borrower, Administrative Agent shall notify each U.S. Lender of
the details of any automatic conversion to Base Rate Loans or continuation of
U.S. Loans denominated in a currency other than Dollars, in each case as
described in Section 3.3.1. In the case of a U.S. Borrowing, each U.S. Qualified
Lender and the applicable Fronting Lender, if any, shall make the amount of its
U.S. Loan available to Administrative Agent in Same Day Funds at Administrative
Agent’s Office for the applicable currency not later than 1:00 p.m., in the case
of any U.S. Loan denominated in Dollars, and not later than the Applicable Time
specified by Administrative Agent in the case of any U.S. Loan in an Alternative
Currency under the U.S. Tranche, in each case on the Business Day specified in
the applicable U.S. Loan Notice. Upon satisfaction of the applicable conditions
set forth in Section 8.2, Administrative Agent shall make all funds so received
available to the applicable U.S. Borrower in like funds as received by
Administrative Agent either by (a) crediting the account of such U.S. Borrower
on the books of Administrative Agent with the amount of such funds or (b) wire
transfer of such funds, in each case in accordance with instructions provided to
(and reasonably acceptable to) Administrative Agent by such U.S. Borrower.

Section 3.3.3 Certain Continuations and Conversions. Except as otherwise
provided herein, a Eurocurrency Rate Loan may be continued or converted only on
the last day of an Interest Period for such Eurocurrency Rate Loan. During the
existence of a Default, the U.S. Required Lenders may at their option, by notice
to the U.S. Borrowers (which notice may be revoked at the option of the U.S.
Required Lenders notwithstanding any provision of Section 14.1), declare that
(a) no U.S. Loans denominated in Dollars may be requested as, converted to or
continued as Eurocurrency Rate Loans, and (b) no U.S. Loans denominated in an
Alternative Currency may be requested or continued as Eurocurrency Rate Loans,
other than as Eurocurrency Rate Loans with an Interest Period of one month.

Section 3.3.4 Notice of Rates. Administrative Agent shall promptly notify the
applicable U.S. Borrower and U.S. Lenders of the interest rate applicable to any
Interest Period for Eurocurrency Rate Loans upon determination of such interest
rate. At any time that Base Rate Loans are outstanding, Administrative Agent
shall notify the applicable U.S. Borrower and U.S. Lenders of any change in
Administrative Agent’s “prime rate” used in determining the Base Rate promptly
following the public announcement of such change.

Section 3.3.5 Number of Interest Periods. After giving effect to all U.S.
Borrowings, all conversions of U.S. Loans from one Type to the other, and all
continuations of U.S. Loans as the same Type, there shall not be more than 15
Interest Periods in effect with respect to all Loans under all Tranches.

 

   51    Prologis, L.P. Term Loan Agreement



--------------------------------------------------------------------------------

Section 3.4 U.S. Prepayments.

Section 3.4.1 Prepayments of Loans. Each U.S. Borrower may, upon notice to
Administrative Agent, at any time or from time to time voluntarily prepay U.S.
Loans in whole or in part without premium or penalty; provided that (a) such
notice must be received by Administrative Agent, not later than 11:00 a.m.
(i) three Business Days prior to any date of prepayment of Eurocurrency Rate
Loans and (ii) on the date of prepayment of any Base Rate Loans or Substitute
Rate Loans; and (b) any prepayment of U.S. Loans shall be in a principal amount
permitted by Section 6.1.2 or, if less, the entire principal amount thereof then
outstanding. Each such notice shall specify the date and amount of such
prepayment and the Type(s) of U.S. Loans to be prepaid and, if Eurocurrency Rate
Loans are to be prepaid, the Interest Period(s) of the applicable Loans.
Administrative Agent will promptly notify each U.S. Lender and each Fronting
Lender, as applicable, of its receipt of each such notice, and of the amount of
such U.S. Lender’s Applicable Tranche Percentage of such prepayment. If such
notice is given by such U.S. Borrower, then such U.S. Borrower shall make such
prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein. Any prepayment of a Eurocurrency Rate
Loan shall be accompanied by all accrued interest on the amount prepaid,
together with any additional amount required pursuant to Section 7.5. Subject to
Sections 3.2.4 and 6.9.3, each such prepayment shall be applied to the U.S.
Loans of U.S. Lenders in accordance with their respective Applicable Tranche
Percentages.

Section 3.4.2 Prepayments Due to Currency Fluctuations. Administrative Agent
shall calculate the Dollar Equivalent of the U.S. Total Outstandings on each
applicable Revaluation Date. If on the Revaluation Date that occurs on the first
Business Day of each calendar month, or such other times as Administrative Agent
may determine in its reasonable discretion, such calculation reflects that, as
of such Revaluation Date, the Dollar Equivalent of the U.S. Total Outstandings
exceeds an amount equal to 105% of the U.S. Aggregate Commitments then in
effect, then, within three Business Days after notice of such calculation from
Administrative Agent to Prologis, U.S. Borrowers shall prepay U.S. Loans in an
aggregate amount sufficient to reduce the Dollar Equivalent of the U.S. Total
Outstandings as of such date of payment to an amount not exceeding 100% of the
U.S. Aggregate Commitments then in effect. Subject to Section 3.2.4, each such
prepayment shall be applied to the U.S. Loans of U.S. Lenders in accordance with
their respective Applicable Tranche Percentages.

Section 3.4.3 Other Prepayments. If, on any date other than the Maturity Date,
the Dollar Equivalent of the U.S. Total Outstandings exceeds the U.S. Aggregate
Commitments then in effect and such excess is not due to a currency exchange
fluctuation covered under Section 3.4.2, then, within two Business Days after
notice from Administrative Agent to Prologis, U.S. Borrowers shall prepay the
U.S. Loans in an aggregate amount sufficient to reduce the Dollar Equivalent of
such U.S. Total Outstandings as of such date of payment to an amount not to
exceed the U.S. Aggregate Commitments then in effect, without regard to any
minimum or multiples specified in Section 6.1.2 with respect to prepayments.
Subject to Section 3.2.4, each such prepayment shall be applied to the U.S.
Loans of U.S. Lenders in accordance with their respective Applicable Tranche
Percentages.

 

   52    Prologis, L.P. Term Loan Agreement



--------------------------------------------------------------------------------

ARTICLE IV

YEN COMMITMENTS AND YEN LOANS

Section 4.1 Yen Loans. Subject to the terms and conditions set forth herein
(including Section 4.2), each Yen Lender severally agrees to make loans (each
such loan, a “Yen Loan”) under the Yen Tranche to each Yen Borrower in Yen or in
one or more Alternative Currencies of the Yen Tranche, from time to time on any
Business Day during the Availability Period, in an aggregate amount not to
exceed at any time outstanding the amount of such Yen Lender’s Yen Commitment;
provided that after giving effect to any Yen Borrowing, (a) the Yen Total
Outstandings shall not exceed the Yen Aggregate Commitments and (b) the Yen
Credit Exposure of any Yen Lender shall not exceed such Yen Lender’s Yen
Commitment, provided, further, that any Yen Loan denominated in Yen may only be
made to a Yen Borrower organized under the Laws of Japan or that is qualified to
do business in Japan as a foreign entity. Within the limits of each Yen Lender’s
Yen Commitment, Yen Borrowers may borrow under this Section 4.1, prepay under
Section 4.4 and reborrow under this Section 4.1. Yen Loans may be Base Rate
Loans (if denominated in Dollars), ABR Rate Loans (if denominated in Yen),
Eurocurrency Rate Loans or, solely upon the occurrence of an event described in
Section 7.2 or 7.3, Substitute Rate Loans, as further provided herein. Each Yen
Lender that makes a Yen Loan, other than a Yen Fronting Loan, hereby represents
and warrants that it is not a Non-Qualified Japan Lender.

Section 4.2 Yen Fronting Loans.

Section 4.2.1 Yen Fronting Loans. Subject to the terms and conditions set forth
in this Section 4.2, upon a request for a Yen Borrowing in an Alternative
Currency, consisting of ABR Rate Loans or to a TMK or a Foreign Borrower in
compliance with Section 4.1, each Fronting Lender agrees, subject to the
limitations set forth below, to fund its Fronting Portion of such Yen Borrowing
in the requested currency with respect to such Yen Borrowing and in the amount
of each Yen Non-Qualified Lender’s Applicable Tranche Percentage for such Yen
Borrowing (each a “Yen Fronting Loan”), notwithstanding the fact that, after
giving effect to such funding, all Yen Fronting Loans of such Fronting Lender,
when aggregated with the Yen Loans of such Fronting Lender, may exceed the
amount of such Fronting Lender’s Yen Commitment; provided that (a) after giving
effect to any Yen Fronting Loan, the aggregate Euro Equivalent amount of all
Fronting Loans funded by such Fronting Lender shall not exceed the Fronting
Commitment of such Fronting Lender, and (b) such Fronting Lender shall not be a
Yen Non-Qualified Lender with respect to such Yen Borrowing. Immediately upon
the making of a Yen Fronting Loan, the applicable Yen Non-Qualified Lender shall
be deemed to, and hereby irrevocably and unconditionally agrees to, purchase
from such Fronting Lender a risk participation in 100% of such Yen Fronting
Loan. The obligation of each Yen Non-Qualified Lender to make Yen Loans in an
Alternative Currency or consisting of ABR Rate Loans or to a TMK or a Foreign
Borrower under Section 4.1 shall be satisfied by its purchase of a risk
participation in the applicable Yen Fronting Loan; it being understood that no
Yen Non-Qualified Lender shall be responsible for, or be deemed to be a
Defaulting Lender or otherwise in breach of this Agreement as a result of, the
failure by a Fronting Lender to make a Fronting Loan in which such Yen
Non-Qualified Lender is to purchase a risk participation.

 

   53    Prologis, L.P. Term Loan Agreement



--------------------------------------------------------------------------------

Section 4.2.2 Election of Fronting Lenders. (a) Upon a request for a Yen
Borrowing in accordance with Section 4.3 in an Alternative Currency or
consisting of ABR Rate Loans or to a TMK or a Foreign Borrower with respect to
which there are Yen Non-Qualified Lenders, there shall be a Fronting Lender
Election. If, based on the limitations set forth in the proviso to the first
sentence of Section 4.2.1 or the last two sentences of Section 4.2.2(b) (the
“Yen Fronting Limitations”), the Fronting Commitments are not sufficient to fund
all of the requested Yen Fronting Loans in such Alternative Currency or
consisting of ABR Rate Loans or to a TMK or a Foreign Borrower, then the
applicable Yen Borrower shall, within one Business Day after notice by
Administrative Agent of such insufficiency, decrease the amount of the requested
Yen Borrowing to the amount that would result in utilization of the maximum
available Fronting Commitments subject to the Yen Fronting Limitations and, if
applicable, after giving effect to the following sentence. If one or more Yen
Lenders are Yen Non-Qualified Lenders solely because such Yen Lenders are not
capable of making requested Yen Loans to a Foreign Borrower without the
imposition of withholding taxes (each a “Yen Specified Lender”), such Borrower
may, within one Business Day after notice by Administrative Agent of the
insufficiency, notify Administrative Agent that it will accept responsibility
for such withholding taxes with respect to such Yen Borrowing, in which case
(i) Administrative Agent and the Fronting Lenders shall allocate the available
Fronting Commitments (A) first, to cover any portion of such Borrowing that will
not be funded by a Yen Lender because it is a Non-Qualified Lender for a reason
other than potential withholding taxes and (B) then, to cover the remaining
amount of such Borrowing, in each case up to the maximum available Fronting
Commitments, subject to the Yen Fronting Limitations, (ii) the participations in
any Fronting Loans made pursuant to clause (i)(B) above shall be allocated among
the Yen Specified Lenders pro rata according to their respective Yen
Commitments, (iii) each Yen Specified Lender shall fund its pro rata share of
such Borrowing to the extent not funded by the Fronting Lenders and (iv) such
Borrower shall pay or reimburse each Yen Specified Lender for any withholding
tax arising from such Borrowing in accordance with Section 7.1.

(b) Each Non-Qualified Japan Lender with respect to the Yen Tranche
(i) represents and warrants to each applicable Fronting Lender that (A) the
purchase of a risk participation in such Fronting Loan by such Non-Qualified
Japan Lender and (B) the funding of such risk participation in such Fronting
Loan by such Non-Qualified Japan Lender will not violate any applicable Law
(including any Law of Japan), and (ii) agrees to indemnify such Fronting Lender
for all losses, claims, damages, liabilities and related expenses (including the
reasonable fees, charges and disbursements of any counsel for such Fronting
Lender) incurred by such Fronting Lender or asserted against such Fronting
Lender arising from any Fronting Loan made by such Fronting Lender pursuant to
Section 4.2.1. Without limiting the foregoing, no Fronting Lender shall be
obligated to make any Fronting Loan pursuant to Section 4.2.1 if such Fronting
Lender determines that any representation or warranty of the applicable
Non-Qualified Japan Lender in clause (i) of the preceding sentence is not
accurate. Notwithstanding the foregoing provisions of this Section 4.2.2(b), no
Fronting Lender shall make a Fronting Loan in which a Non-Qualified Japan Lender
would be required to purchase a risk participation if such Non-Qualified Japan
Lender has notified such Fronting Lender at least two Business Days prior to the
proposed date of borrowing (with copies to Administrative Agent and Prologis)
that, as a result of a Change in Law, such Lender cannot make the representation
and warranty set forth in the first sentence of this Section 4.2.2(b).

 

   54    Prologis, L.P. Term Loan Agreement



--------------------------------------------------------------------------------

Section 4.2.3 Refinancing of the Yen Fronting Loans.

(a) (i) On the Trigger Date, Administrative Agent shall notify each Yen
Non-Qualified Lender of its obligation to fund its participation in each
applicable Yen Fronting Loan. Each applicable Yen Non-Qualified Lender shall
make the amount of its participation in each applicable Yen Fronting Loan
specified in such notice available to Administrative Agent in Same Day Funds for
the account of the applicable Fronting Lender at Administrative Agent’s Office
for payments in the same currency as the applicable Yen Fronting Loan not later
than 1:00 p.m., Tokyo time, on the Business Day specified in such notice.

(ii) To the extent that a Yen Non-Qualified Lender that has a risk participation
in a Yen Fronting Loan assigns all or part of its interest in such risk
participation under Section 14.6 to a Yen Qualified Lender for purposes of such
Yen Fronting Loan, then such Yen Qualified Lender shall make the amount of its
assigned participation in such Yen Fronting Loan available to Administrative
Agent in Same Day Funds for the account of the applicable Fronting Lender at
Administrative Agent’s Office for payments in the same currency as the
applicable Yen Fronting Loan not later than 1:00 p.m., Tokyo time, on the third
Business Day following the effective date of the assignment.

(b) If any applicable Yen Lender fails to make available to any Fronting Lender
any amount required to be paid by such Yen Lender pursuant to the foregoing
provisions of this Section 4.2.3 by the time specified in Section 4.2.3(a), the
applicable Fronting Lender shall be entitled to recover from such Yen Lender
(acting through Administrative Agent), on demand, such amount in the same
currency as the applicable Yen Fronting Loan with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to such Fronting Lender at a rate per annum equal to
the applicable Overnight Rate from time to time in effect. A certificate of a
Fronting Lender submitted to any applicable Yen Lender (through Administrative
Agent) with respect to any amount owing under this clause (b) shall be
conclusive absent manifest error.

(c) Each applicable Yen Lender’s obligation to purchase and fund risk
participations in Yen Fronting Loans pursuant to this Section 4.2.3 shall be
absolute and unconditional and shall not be affected by any circumstance,
including (i) any setoff, counterclaim, recoupment, defense or other right which
such Yen Lender may have against the applicable Fronting Lender, any Yen
Borrower or any other Person for any reason whatsoever, (ii) the occurrence or
continuance of a Default or (iii) any other occurrence, event or condition,
whether or not similar to any of the foregoing. No such funding of risk
participations shall relieve or otherwise impair the obligation of any Yen
Borrower to repay any Fronting Lender, together with interest as provided
herein.

(d) At any time after any Yen Lender has purchased and funded a risk
participation in a Yen Fronting Loan, if the applicable Fronting Lender receives
any payment on account of such Fronting Loan, such Fronting Lender will
distribute to such Yen Lender such payment (appropriately adjusted, in the case
of interest payments, to reflect the period of time during which such Yen
Lender’s risk participation was funded) in the same funds and currency as those
received by the applicable Fronting Lender.

 

   55    Prologis, L.P. Term Loan Agreement



--------------------------------------------------------------------------------

(e) If any payment received by any Fronting Lender (and paid to a Yen Lender) in
respect of principal or interest on any Yen Fronting Loan is required to be
returned by such Fronting Lender under any of the circumstances described in
Section 14.5 (including pursuant to any settlement entered into by such Fronting
Lender in its discretion), such Yen Lender shall pay to such Fronting Lender in
the applicable currency of such Yen Fronting Loan the amount of such payment in
respect of such Yen Fronting Loan on demand of Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned, at a rate per annum equal to the applicable Overnight Rate.
Administrative Agent will make such demand upon the request of the applicable
Fronting Lender. The obligations of Yen Lenders under this clause shall survive
the payment in full of the Obligations and the termination of this Agreement.

Section 4.2.4 Payments for Account of the Applicable Fronting Lender.
Notwithstanding any other provision of this Agreement, until a Yen Lender funds
its risk participation pursuant to this Section 4.2 to refinance such Yen
Lender’s applicable Yen Fronting Loan, all payments made hereunder in respect of
the portion of any Yen Loans that was funded in part by a Fronting Lender shall
be solely for the account of the applicable Fronting Lender.

Section 4.2.5 Defaulting Lender. Notwithstanding the foregoing, no Fronting
Lender shall be required to make a Yen Fronting Loan with respect to which there
is a Yen Non-Qualified Lender that is a Defaulting Lender at the time of the
receipt by Administrative Agent of the applicable Yen Loan Notice or at any time
prior to the funding of such Yen Fronting Loan. In addition, to the extent (a) a
Yen Fronting Loan is outstanding, (b) a Yen Non-Qualified Lender becomes a
Defaulting Lender and (c) the applicable Fronting Lender makes a demand for
repayment to the applicable Yen Borrower, then such Yen Borrower shall repay
such Yen Fronting Loan (i) on or before the earlier of (A) 30 days following
receipt of such demand or (B) the fifth day following the last day of the
applicable Interest Period ending after receipt of such demand or (ii) if no
Interest Period is in effect with respect to such Yen Fronting Loan, within ten
days following receipt of such demand. If any such Yen Fronting Loan is not
repaid in full on the last day of an Interest Period (if applicable or required
under clause (i)(B) above), subject to Section 6.5.2, such Yen Fronting Loan
shall bear interest at the Money Market Rate plus the Applicable Margin until
such payment is made hereunder.

Section 4.3 Yen Borrowings, Conversions and Continuations of Yen Loans.

Section 4.3.1 Procedures for Yen Borrowings. Each Yen Borrowing, each conversion
of Yen Loans denominated in Dollars or Yen from one Type of Dollar-denominated
Loans or Yen-denominated Loans, as applicable, to the other and each
continuation of Eurocurrency Rate Loans shall be made upon the requesting Yen
Borrower’s irrevocable notice to Administrative Agent, which may be given by
telephone. Each such notice must be received by Administrative Agent not later
than 11:00 a.m., (a) four Business Days prior to the requested date of any Yen
Borrowing of, conversion to or continuation of Eurocurrency Rate Loans and
(b) two Business Days prior to the requested date of any Yen Borrowing of Base
Rate Loans or ABR Rate Loans or of any conversion of Eurocurrency Rate Loans
denominated in Yen or Dollars to ABR Rate Loans or Base Rate Loans,
respectively. Each telephonic notice by the requesting Yen Borrower pursuant to
this Section 4.3 must be confirmed promptly by delivery to Administrative Agent
of a written Yen Loan Notice, appropriately completed and signed by a
Responsible Officer of such Yen Borrower. Each Yen Borrowing of, conversion to
or continuation of Eurocurrency Rate

 

   56    Prologis, L.P. Term Loan Agreement



--------------------------------------------------------------------------------

Loans shall be in a principal amount permitted by Section 6.1.1. Each Yen
Borrowing of or conversion to Base Rate Loans or ABR Rate Loans shall be in a
principal amount permitted by Section 6.1.1. Each Yen Loan Notice (whether
telephonic or written) shall specify (i) the jurisdiction of the applicable Yen
Borrower and whether such Borrower is a Foreign Borrower, (ii) whether the
applicable Yen Borrower is requesting a Yen Borrowing, a conversion of Yen Loans
denominated in Dollars or Yen from one Type of Dollar-denominated Loans or
Yen-denominated Loans, as applicable, to the other, or a continuation of
Eurocurrency Rate Loans, (iii) the requested date of the Borrowing, conversion
or continuation, as the case may be (which shall be a Business Day), (iv) the
principal amount of Yen Loans to be borrowed, converted or continued, (v) the
Type of Yen Loans to be borrowed or to which existing Yen Loans are to be
converted, (vi) if applicable, the duration of the Interest Period with respect
thereto and (vii) the currency of the Yen Loans to be borrowed, continued or
converted. If the requesting Yen Borrower fails to specify a currency in a Yen
Loan Notice requesting a Yen Borrowing, then the Yen Loans so requested shall be
made in Yen. If the requesting Yen Borrower fails to specify a Type of Yen Loan
in a Yen Loan Notice or fails to give a timely notice requesting a conversion or
continuation, then (A) if the applicable Yen Loans are denominated in Dollars,
such Yen Loans shall be made as, or converted to, Base Rate Loans; (B) if the
applicable Yen Loans are denominated in Yen, such Yen Loans shall be made as, or
converted to, ABR Rate Loans; and (C) if the applicable Yen Loans are
denominated in a currency other than Dollars or Yen, such Yen Loans shall be
made in the currency requested or, in the case of a continuation, continued in
the same currency, as Eurocurrency Rate Loans with an Interest Period of one
month. Any automatic conversion to Base Rate Loans or ABR Rate Loan, as
applicable, shall be effective as of the last day of the Interest Period then in
effect with respect to the applicable Eurocurrency Rate Loans. If the requesting
Yen Borrower requests a Borrowing of, conversion to or continuation of
Eurocurrency Rate Loans in any such Yen Loan Notice, but fails to specify an
Interest Period, it will be deemed to have specified an Interest Period of one
month. No Yen Loan may be converted into or continued as a Yen Loan denominated
in a different currency, but instead must be repaid in the original currency of
such Yen Loan and reborrowed in the other currency.

Section 4.3.2 Funding of Yen Loans. Following receipt of a Yen Loan Notice,
Administrative Agent shall promptly notify each Yen Lender of the amount (and
currency) of its Applicable Tranche Percentage of the applicable Yen Borrowings,
and if no timely notice of a conversion or continuation is provided by the
applicable Yen Borrower, Administrative Agent shall notify each Yen Lender of
the details of any automatic conversion to Base Rate Loans or continuation of
Yen Loans denominated in a currency other than Dollars, in each case as
described in the preceding Section. In the case of a Yen Borrowing, each Yen
Qualified Lender and the applicable Fronting Lender, if any, shall make the
amount of its Yen Loan available to Administrative Agent in Same Day Funds at
Administrative Agent’s Office for the applicable currency not later than 12:00
noon, in the case of any Yen Loan denominated in Yen, and not later than the
Applicable Time specified by Administrative Agent in the case of any Yen Loan in
an Alternative Currency of the Yen Tranche, in each case on the Business Day
specified in the applicable Yen Loan Notice. Upon satisfaction of the applicable
conditions set forth in Section 8.2, Administrative Agent shall make all funds
so received available to the applicable Yen Borrower in like funds as received
by Administrative Agent either by (a) crediting the account of such Yen Borrower
on the books of Administrative Agent with the amount of such funds or (b) wire
transfer of such funds, in each case in accordance with instructions provided to
(and reasonably acceptable to) Administrative Agent by the requesting Yen
Borrower.

 

   57    Prologis, L.P. Term Loan Agreement



--------------------------------------------------------------------------------

Section 4.3.3 Certain Continuations and Conversions. Except as otherwise
provided herein, a Eurocurrency Rate Loan may be continued or converted only on
the last day of an Interest Period for such Eurocurrency Rate Loan. During the
existence of a Default, the Yen Required Lenders may at their option, by notice
to the Yen Borrowers (which notice may be revoked at the option of Yen Required
Lenders notwithstanding any provision of Section 14.1), declare that (a) no Yen
Loans denominated in Yen or Dollars may be requested as, converted to or
continued as Eurocurrency Rate Loans and (b) no Yen Loans denominated in any
other Alternative Currency may be requested or continued as Eurocurrency Rate
Loans, other than as Eurocurrency Rate Loan with an Interest Period of one
month.

Section 4.3.4 Notice of Rates. Administrative Agent shall promptly notify each
applicable Yen Borrower and Yen Lenders of the interest rate applicable to any
Interest Period for Eurocurrency Rate Loans upon determination of such interest
rate. At any time that Base Rate Loans are outstanding, Administrative Agent
shall notify each applicable Yen Borrower and Yen Lenders of any change in
Administrative Agent’s “prime rate” used in determining the Base Rate for Yen
Loan denominated in Dollars promptly following the public announcement of such
change. At any time that ABR Rate Loans are outstanding, Administrative Agent
shall notify each applicable Yen Borrower and Yen Lenders of any change in the
ABR Rate for Yen Loans denominated in Yen.

Section 4.3.5 Number of Interest Periods. After giving effect to all Yen
Borrowings, all conversions of Yen Loans from one Type to the other, and all
continuations of Yen Loans as the same Type, there shall not be more than 15
Interest Periods in effect with respect to all Loans under all Tranches.

Section 4.4 Yen Prepayments.

Section 4.4.1 Prepayments of Yen Loans. Each Yen Borrower may, upon notice to
Administrative Agent, at any time or from time to time voluntarily prepay Yen
Loans in whole or in part without premium or penalty; provided that (a) such
notice must be received by Administrative Agent not later than 11:00 a.m.,
(i) three Business Days prior to any date of prepayment of Eurocurrency Rate
Loans and (ii) two Business Days prior to any date of prepayment of Base Rate
Loans, ABR Rate Loans and Substitute Rate Loans; and (b) any prepayment of Yen
Loans shall be in a principal amount permitted by Section 6.1.2, or, if less,
the entire principal amount thereof then outstanding. Each such notice shall
specify the date and amount of such prepayment and the Type(s) of Yen Loans to
be prepaid and, if Eurocurrency Rate Loans are to be prepaid, the Interest
Period(s) of such Yen Loans. Administrative Agent will promptly notify each Yen
Lender and each Yen Fronting Lender, as applicable, of its receipt of each such
notice and of the amount of such Yen Lender’s Applicable Tranche Percentage of
such prepayment. If such notice is given by such Yen Borrower, then such Yen
Borrower shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein. Any prepayment of
a Eurocurrency Rate Loan shall be accompanied by all accrued interest on the
amount prepaid, together with any additional amount required pursuant to
Section 7.5. Subject to Sections 4.2.4 and 6.9.3, each such prepayment shall be
applied to the Yen Loans of Yen Lenders in accordance with their respective
Applicable Tranche Percentages.

 

   58    Prologis, L.P. Term Loan Agreement



--------------------------------------------------------------------------------

Section 4.4.2 Prepayments due to Currency Fluctuations. Administrative Agent
shall calculate the Yen Equivalent of the Yen Total Outstandings on each
Revaluation Date. If on the Revaluation Date that occurs on the first Business
Day of each calendar month, or such other times as Administrative Agent may
determine in its reasonable discretion, such calculation reflects that, as of
such Revaluation Date, the Yen Equivalent of the Yen Total Outstandings exceeds
an amount equal to 105% of the Yen Aggregate Commitments then in effect, then,
within three Business Days after notice of such calculation from Administrative
Agent to Prologis, Yen Borrowers shall prepay the Yen Loans in an aggregate
amount sufficient to reduce the Yen Equivalent of such Yen Total Outstandings as
of such date of payment to an amount not to exceed 100% of the Yen Aggregate
Commitments then in effect. Subject to Section 4.2.4, each such prepayment shall
be applied to the Yen Loans of Yen Lenders in accordance with their respective
Applicable Tranche Percentages.

Section 4.4.3 Other Prepayments. If, on any date other than the Maturity Date,
the Yen Equivalent of the Yen Total Outstandings exceeds the Yen Aggregate
Commitments then in effect and such excess is not due to a currency exchange
fluctuation covered under Section 4.4.2, then, within two Business Days after
notice from Administrative Agent to Prologis, Yen Borrowers shall prepay the Yen
Loans in an aggregate amount sufficient to reduce the Yen Equivalent of such Yen
Total Outstandings as of such date of payment to an amount not to exceed the Yen
Aggregate Commitments then in effect, without regard to any minimum or multiples
specified in Section 6.1.2 with respect to prepayments. Subject to
Section 4.2.4, each such prepayment shall be applied to the Yen Loans of Yen
Lenders in accordance with their respective Applicable Tranche Percentages.

ARTICLE V

STERLING COMMITMENTS AND STERLING LOANS

Section 5.1 Sterling Loans. Subject to the terms and conditions set forth herein
(including Section 5.2), each Sterling Lender severally agrees to make loans
(each such loan, a “Sterling Loan”) under the Sterling Tranche to each Sterling
Borrower in Sterling or in one or more Alternative Currencies of the Sterling
Tranche, from time to time on any Business Day during the Availability Period,
in an aggregate amount not to exceed at any time outstanding the amount of such
Sterling Lender’s Sterling Commitment; provided that after giving effect to any
Sterling Borrowing, (a) the Sterling Total Outstandings shall not exceed the
Sterling Aggregate Commitments and (b) the Sterling Credit Exposure of any
Sterling Lender shall not exceed such Sterling Lender’s Sterling Commitment.
Within the limits of each Sterling Lender’s Sterling Commitment, Sterling
Borrowers may borrow under this Section 5.1, prepay under Section 5.4 and
reborrow under this Section 5.1. Sterling Loans may be Base Rate Loans (if
denominated in Dollars), Eurocurrency Rate Loans or, solely upon the occurrence
of an event described in Section 7.2 or 7.3, Substitute Rate Loans, as further
provided herein.

 

   59    Prologis, L.P. Term Loan Agreement



--------------------------------------------------------------------------------

Section 5.2 Sterling Fronting Loans.

Section 5.2.1 Sterling Fronting Loans. Subject to the terms and conditions set
forth in this Section 5.2, upon a request for a Sterling Borrowing in an
Alternative Currency or to a Foreign Borrower in compliance with Section 5.1,
each Fronting Lender agrees, subject to the limitations set forth below, to fund
its Fronting Portion of such Sterling Borrowing in the requested currency with
respect to such Sterling Borrowing and in the amount of each Sterling
Non-Qualified Lender’s Applicable Tranche Percentage for such Sterling Borrowing
(each a “Sterling Fronting Loan”), notwithstanding the fact that, after giving
effect to such funding, all Sterling Fronting Loans of such Fronting Lender,
when aggregated with the Sterling Loans of such Fronting Lender, may exceed the
amount of such Fronting Lender’s Sterling Commitment; provided that (a) after
giving effect to any Sterling Fronting Loan, the aggregate Euro Equivalent
amount of all Fronting Loans funded by such Fronting Lender shall not exceed the
Fronting Commitment of such Fronting Lender, and (b) such Fronting Lender shall
not be a Sterling Non-Qualified Lender with respect to such Sterling Borrowing.
Immediately upon the making of a Sterling Fronting Loan, the applicable Sterling
Non-Qualified Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from such Fronting Lender a risk
participation in 100% of such Sterling Fronting Loan. The obligation of each
Sterling Non-Qualified Lender to make Sterling Loans in an Alternative Currency
or to a Foreign Borrower under Section 5.1 shall be satisfied by its purchase of
a risk participation in the applicable Sterling Fronting Loan; it being
understood that no Sterling Non-Qualified Lender shall be responsible for, or be
deemed to be a Defaulting Lender or otherwise in breach of this Agreement as a
result of, the failure by a Fronting Lender to make a Fronting Loan in which
such Sterling Non-Qualified Lender is to purchase a risk participation.

Section 5.2.2 Election of Fronting Lenders. (a) Upon a request for a Sterling
Borrowing in accordance with Section 5.3 in an Alternative Currency or to a
Foreign Borrower (including a TMK) with respect to which there are Sterling
Non-Qualified Lenders, there shall be a Fronting Lender Election. If, based on
the limitations set forth in the proviso to the first sentence of Section 5.2.1
or the last two sentences of Section 5.2.2(b) (the “Sterling Fronting
Limitations”), the Fronting Commitments are not sufficient to fund all of the
requested Sterling Fronting Loans in such Alternative Currency or to such
Foreign Borrower, then the applicable Sterling Borrower shall, within one
Business Day after notice by Administrative Agent of such insufficiency,
decrease the amount of the requested Sterling Borrowing to the amount that would
result in utilization of the maximum available Fronting Commitments, subject to
the Sterling Fronting Limitations and, if applicable, after giving effect to the
following sentence. If one or more Sterling Lenders are Sterling Non-Qualified
Lenders solely because such Sterling Lenders are not capable of making requested
Sterling Loans to a Foreign Borrower without the imposition of withholding taxes
(each a “Sterling Specified Lender”), such Borrower may, within one Business Day
after notice by Administrative Agent of the insufficiency, notify Administrative
Agent that it will accept responsibility for such withholding taxes with respect
to such Sterling Borrowing, in which case (i) Administrative Agent and the
Fronting Lenders shall allocate the available Fronting Commitments (A) first, to
cover any portion of such Borrowing that will not be funded by a Sterling Lender
because it is a Non-Qualified Lender for a reason other than potential
withholding taxes and (B) then, to cover the remaining amount of such Borrowing,
in each case up to the maximum available Fronting Commitments, subject to the
Sterling Fronting Limitations, (ii) the participations in any Fronting Loans
made pursuant to

 

   60    Prologis, L.P. Term Loan Agreement



--------------------------------------------------------------------------------

clause (i)(B) above shall be allocated among the Sterling Specified Lenders pro
rata according to their respective Sterling Commitments, (iii) each Sterling
Specified Lender shall fund its pro rata share of such Borrowing to the extent
not funded by the Fronting Lenders and (iv) such Borrower shall pay or reimburse
each Sterling Specified Lender for any withholding tax arising from such
Borrowing in accordance with Section 7.1.

(b) Each Non-Qualified Japan Lender with respect to the Sterling Tranche
(i) represents and warrants to each applicable Fronting Lender that (A) the
purchase of a risk participation in such Fronting Loan by such Non-Qualified
Japan Lender and (B) the funding of such risk participation in such Fronting
Loan by such Non-Qualified Japan Lender will not violate any applicable Law
(including any Law of Japan), and (ii) agrees to indemnify such Fronting Lender
for all losses, claims, damages, liabilities and related expenses (including the
reasonable fees, charges and disbursements of any counsel for such Fronting
Lender) incurred by such Fronting Lender or asserted against such Fronting
Lender arising from any Fronting Loan made by such Fronting Lender pursuant to
Section 5.2.1. Without limiting the foregoing, no Fronting Lender shall be
obligated to make any Fronting Loan pursuant to Section 5.2.1 if such Fronting
Lender determines that any representation or warranty of the applicable
Non-Qualified Japan Lender in clause (i) of the preceding sentence is not
accurate. Notwithstanding the foregoing provisions of this Section 5.2.2(b), no
Fronting Lender shall make a Fronting Loan in which a Non-Qualified Japan Lender
would be required to purchase a risk participation if such Non-Qualified Japan
Lender has notified such Fronting Lender at least two Business Days prior to the
proposed date of borrowing (with copies to Administrative Agent and Prologis)
that, as a result of a Change in Law, such Lender cannot make the representation
and warranty set forth in the first sentence of this Section 5.2.2(b).

Section 5.2.3 Refinancing of the Sterling Fronting Loans.

(a) (i) On the Trigger Date, Administrative Agent shall notify each Sterling
Non-Qualified Lender of its obligation to fund its participation in each
applicable Sterling Fronting Loan. Each applicable Sterling Non-Qualified Lender
shall make the amount of its participation in each applicable Sterling Fronting
Loan specified in such notice available to Administrative Agent in Same Day
Funds for the account of the applicable Fronting Lender at Administrative
Agent’s Office for payments in the same currency as the applicable Sterling
Fronting Loan not later than 1:00 p.m. on the Business Day specified in such
notice.

(ii) To the extent that a Sterling Non-Qualified Lender that has a risk
participation in a Sterling Fronting Loan assigns all or part of its interest in
such risk participation under Section 14.6 to a Sterling Qualified Lender for
purposes of such Sterling Fronting Loan, then such Sterling Qualified Lender
shall make the amount of its assigned participation in such Sterling Fronting
Loan available to Administrative Agent in Same Day Funds for the account of the
applicable Fronting Lender at Administrative Agent’s Office for payments in the
same currency as the applicable Sterling Fronting Loan not later than 1:00 p.m.
on the third Business Day following the effective date of the assignment.

(b) If any applicable Sterling Lender fails to make available to any Fronting
Lender any amount required to be paid by such Sterling Lender pursuant to the
foregoing provisions of this Section 5.2.3 by the time specified in
Section 5.2.3(a), such Fronting Lender shall be entitled

 

   61    Prologis, L.P. Term Loan Agreement



--------------------------------------------------------------------------------

to recover from such Sterling Lender (acting through Administrative Agent), on
demand, such amount in the same currency as the applicable Sterling Fronting
Loan with interest thereon for the period from the date such payment is required
to the date on which such payment is immediately available to such Fronting
Lender at a rate per annum equal to the applicable Overnight Rate from time to
time in effect. A certificate of a Fronting Lender submitted to any applicable
Sterling Lender (through Administrative Agent) with respect to any amount owing
under this clause (b) shall be conclusive absent manifest error.

(c) Each applicable Sterling Lender’s obligation to purchase and fund risk
participations in Sterling Fronting Loans pursuant to this Section 5.2.3 shall
be absolute and unconditional and shall not be affected by any circumstance,
including (i) any setoff, counterclaim, recoupment, defense or other right which
such Sterling Lender may have against the applicable Fronting Lender, any
Sterling Borrower or any other Person for any reason whatsoever, (ii) the
occurrence or continuance of a Default or (iii) any other occurrence, event or
condition, whether or not similar to any of the foregoing. No such funding of
risk participations shall relieve or otherwise impair the obligation of any
Sterling Borrower to repay any Fronting Lender, together with interest as
provided herein.

(d) At any time after any Sterling Lender has purchased and funded a risk
participation in a Sterling Fronting Loan, if the applicable Fronting Lender
receives any payment on account of such Sterling Fronting Loan, such Fronting
Lender will distribute to such Sterling Lender such payment (appropriately
adjusted, in the case of interest payments, to reflect the period of time during
which such Sterling Lender’s participation was funded) in the same funds and
currency as those received by such Fronting Lender.

(e) If any payment received by any Fronting Lender (and paid to a Sterling
Lender) in respect of principal or interest on any Sterling Fronting Loan is
required to be returned by such Fronting Lender under any of the circumstances
described in Section 14.5 (including pursuant to any settlement entered into by
such Fronting Lender in its discretion), such Sterling Lender shall pay to such
Fronting Lender in the applicable currency of such Fronting Loan the amount of
such payment in respect of such Sterling Fronting Loan on demand of
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned, at a rate per annum equal to the applicable
Overnight Rate. Administrative Agent will make such demand upon the request of
the applicable Fronting Lender. The obligations of the applicable Sterling
Lenders under this clause shall survive the payment in full of the Obligations
and the termination of this Agreement.

Section 5.2.4 Payments for Account of the Applicable Fronting Lender.
Notwithstanding any other provision of this Agreement, until the applicable
Sterling Lender funds its risk participation pursuant to this Section 5.2 to
refinance such Sterling Lender’s applicable Sterling Fronting Loan, all payments
made hereunder in respect of the portion of any Sterling Loan that was funded in
part by a Fronting Lender shall be solely for the account of the applicable
Fronting Lender.

Section 5.2.5 Defaulting Lender. Notwithstanding the foregoing, no Fronting
Lender shall be required to make a Sterling Fronting Loan with respect to which
there is a Sterling Non-Qualified Lender that is a Defaulting Lender at the time
of the receipt by Administrative Agent

 

   62    Prologis, L.P. Term Loan Agreement



--------------------------------------------------------------------------------

of the applicable Sterling Loan Notice or at any time prior to the funding of
such Sterling Fronting Loan. In addition, to the extent (a) a Sterling Fronting
Loan is outstanding, (b) a Sterling Non-Qualified Lender becomes a Defaulting
Lender and (c) the applicable Fronting Lender makes a demand for repayment to
the applicable Sterling Borrower, then such Sterling Borrower shall repay such
Sterling Fronting Loan (i) on or before the earlier of (A) 30 days following
receipt of such demand or (B) the fifth day following the last day of the
applicable Interest Period ending after receipt of such demand or (ii) if no
Interest Period is in effect with respect to such Sterling Fronting Loan, within
ten days following receipt of such demand. If any such Sterling Fronting Loan is
not repaid in full on the last day of an Interest Period (if applicable or
required under clause (i)(B) above), subject to Section 6.5.2, such Sterling
Fronting Loan shall bear interest at the Money Market Rate plus the Applicable
Margin until such payment is made hereunder.

Section 5.3 Sterling Borrowings, Conversions and Continuations of Sterling
Loans.

Section 5.3.1 Procedures for Sterling Borrowings. Each Sterling Borrowing, each
conversion of Sterling Loans denominated in Dollars from one Type of
Dollar-denominated Loans to the other, and each continuation of Eurocurrency
Rate Loans shall be made upon the requesting Sterling Borrower’s irrevocable
notice to Administrative Agent, which may be given by telephone. Each such
notice must be received by Administrative Agent not later than 11:00 a.m.
(a) three Business Days prior to the requested date of any Sterling Borrowing
of, conversion to or continuation of Eurocurrency Rate Loans (other than a
Sterling Borrowing denominated in Yen), (b) four Business Days prior to the
requested date of any Sterling Borrowing denominated in Yen or any continuation
of Eurocurrency Rate Loans denominated in Yen, and (c) one Business Day prior to
the requested date of any Sterling Borrowing of Base Rate Loans or of any
conversion of Eurocurrency Rate Loans denominated in Dollars to Base Rate Loans.
Each telephonic notice by the requesting Sterling Borrower pursuant to this
Section 5.3.1 must be confirmed promptly by delivery to Administrative Agent of
a written Sterling Loan Notice, appropriately completed and signed by a
Responsible Officer of such Sterling Borrower. Each Sterling Borrowing of,
conversion to or continuation of Eurocurrency Rate Loans shall be in a principal
amount permitted by Section 6.1.1. Each Sterling Borrowing of or conversion to
Base Rate Loans shall be in a principal amount permitted by Section 6.1.1. Each
Sterling Loan Notice (whether telephonic or written) shall specify (i) the
jurisdiction of the applicable Sterling Borrower and whether such Borrower is a
Foreign Borrower, (ii) whether such Sterling Borrower is requesting a Sterling
Borrowing, a conversion of Sterling Loans denominated in Dollars from one Type
of Dollar-denominated Loans to the other, or a continuation of Eurocurrency Rate
Loans, (iii) the requested date of the Sterling Borrowing, conversion or
continuation, as the case may be (which shall be a Business Day), (iv) the
principal amount of Sterling Loans to be borrowed, converted or continued,
(v) the Type of Sterling Loans to be borrowed or to which existing Sterling
Loans denominated in Dollars are to be converted, (vi) if applicable, the
duration of the Interest Period with respect thereto and (vii) the currency of
the Sterling Loans to be borrowed, continued or converted. If the requesting
Sterling Borrower fails to specify a currency in a Sterling Loan Notice
requesting a Sterling Borrowing, then the Sterling Loans so requested shall be
made in Dollars. If the requesting Sterling Borrower fails to specify a Type of
Sterling Loan in a Sterling Loan Notice or if the requesting Sterling Borrower
fails to give a timely notice requesting a continuation, then the applicable
Sterling Loans shall be made as, or

 

   63    Prologis, L.P. Term Loan Agreement



--------------------------------------------------------------------------------

converted to, Base Rate Loans; provided that in the case of a failure to timely
request a continuation of Sterling Loans denominated in an Alternative Currency
of the Sterling Tranche, such Sterling Loans shall be continued as Eurocurrency
Rate Loans in their original currency with an Interest Period of one month. Any
automatic conversion to Base Rate Loans shall be effective as of the last day of
the Interest Period then in effect with respect to the applicable Eurocurrency
Rate Loans. If the requesting Sterling Borrower requests a Sterling Borrowing
of, conversion to or continuation of Eurocurrency Rate Loans in any such
Sterling Loan Notice, but fails to specify an Interest Period, it will be deemed
to have specified an Interest Period of one month. No Sterling Loan may be
converted into or continued as a Sterling Loan denominated in a different
currency, but instead must be repaid in the original currency of such Sterling
Loan and reborrowed in the other currency.

Section 5.3.2 Funding of Sterling Loans. Following receipt of a Sterling Loan
Notice, Administrative Agent shall promptly notify each Sterling Lender of the
amount and currency of its Applicable Tranche Percentage of the applicable
Sterling Borrowing, and if no timely notice of a conversion or continuation is
provided by the applicable Sterling Borrower, Administrative Agent shall notify
each Sterling Lender of the details of any automatic conversion to Base Rate
Loans or continuation of Sterling Loans denominated in a currency other than
Dollars, in each case as described in Section 5.3.1. In the case of a Sterling
Borrowing, each Sterling Qualified Lender and the applicable Fronting Lender, if
any, shall make the amount of its Sterling Loan available to Administrative
Agent in Same Day Funds at Administrative Agent’s Office for the applicable
currency not later than 1:00 p.m., in the case of any Sterling Loan denominated
in Dollars, and not later than the Applicable Time specified by Administrative
Agent in the case of any Sterling Loan in an Alternative Currency under the
Sterling Tranche, in each case on the Business Day specified in the applicable
Sterling Loan Notice. Upon satisfaction of the applicable conditions set forth
in Section 8.2, Administrative Agent shall make all funds so received available
to the applicable Sterling Borrower in like funds as received by Administrative
Agent either by (a) crediting the account of such Sterling Borrower on the books
of Administrative Agent with the amount of such funds or (b) wire transfer of
such funds, in each case in accordance with instructions provided to (and
reasonably acceptable to) Administrative Agent by such Sterling Borrower.

Section 5.3.3 Certain Continuations and Conversions. Except as otherwise
provided herein, a Eurocurrency Rate Loan may be continued or converted only on
the last day of an Interest Period for such Eurocurrency Rate Loan. During the
existence of a Default, the Sterling Required Lenders may at their option, by
notice to the Sterling Borrowers (which notice may be revoked at the option of
the Sterling Required Lenders notwithstanding any provision of Section 14.1),
declare that (a) no Sterling Loans denominated in Dollars may be requested as,
converted to or continued as Eurocurrency Rate Loans, and (b) no Sterling Loans
denominated in an Alternative Currency may be requested or continued as
Eurocurrency Rate Loans, other than as Eurocurrency Rate Loans with an Interest
Period of one month.

Section 5.3.4 Notice of Rates. Administrative Agent shall promptly notify the
applicable Sterling Borrower and Sterling Lenders of the interest rate
applicable to any Interest Period for Eurocurrency Rate Loans upon determination
of such interest rate. At any time that Base Rate Loans are outstanding,
Administrative Agent shall notify the applicable Sterling Borrower and Sterling
Lenders of any change in Administrative Agent’s “prime rate” used in determining
the Base Rate for Sterling Loans denominated in Dollars promptly following the
public announcement of such change.

 

   64    Prologis, L.P. Term Loan Agreement



--------------------------------------------------------------------------------

Section 5.3.5 Number of Interest Periods. After giving effect to all Sterling
Borrowings, all conversions of Sterling Loans from one Type to the other, and
all continuations of Sterling Loans as the same Type, there shall not be more
than 15 Interest Periods in effect with respect to all Loans under all Tranches.

Section 5.4 Sterling Prepayments.

Section 5.4.1 Prepayments of Loans. Each Sterling Borrower may, upon notice to
Administrative Agent, at any time or from time to time voluntarily prepay
Sterling Loans in whole or in part without premium or penalty; provided that
(a) such notice must be received by Administrative Agent, not later than 11:00
a.m. (i) three Business Days prior to any date of prepayment of Eurocurrency
Rate Loans and (ii) on the date of prepayment of any Base Rate Loans and
Substitute Rate Loans; and (b) any prepayment of Sterling Loans shall be in a
principal amount permitted by Section 6.1.2 or, if less, the entire principal
amount thereof then outstanding. Each such notice shall specify the date and
amount of such prepayment and the Type(s) of Loans to be prepaid and, if
Eurocurrency Rate Loans are to be prepaid, the Interest Period(s) of the
applicable Loans. Administrative Agent will promptly notify each Sterling Lender
and each Sterling Fronting Lender, as applicable, of its receipt of each such
notice, and of the amount of such Sterling Lender’s Applicable Tranche
Percentage of such prepayment. If such notice is given by such Sterling
Borrower, then such Sterling Borrower shall make such prepayment and the payment
amount specified in such notice shall be due and payable on the date specified
therein. Any prepayment of a Eurocurrency Rate Loan shall be accompanied by all
accrued interest on the amount prepaid, together with any additional amount
required pursuant to Section 7.5. Subject to Sections 5.2.4 and 6.9.3, each such
prepayment shall be applied to the Sterling Loans of Sterling Lenders in
accordance with their respective Applicable Tranche Percentages.

Section 5.4.2 Prepayments Due to Currency Fluctuations. Administrative Agent
shall calculate the Sterling Equivalent of the Sterling Total Outstandings on
each applicable Revaluation Date. If on the Revaluation Date that occurs on the
first Business Day of each calendar month, or such other times as Administrative
Agent may determine in its reasonable discretion, such calculation reflects
that, as of such Revaluation Date, the Sterling Equivalent of the Sterling Total
Outstandings exceeds an amount equal to 105% of the Sterling Aggregate
Commitments then in effect, then, within three Business Days after notice of
such calculation from Administrative Agent to Prologis, Sterling Borrowers shall
prepay Sterling Loans in an aggregate amount sufficient to reduce the Sterling
Equivalent of the Sterling Total Outstandings as of such date of payment to an
amount not exceeding 100% of the Sterling Aggregate Commitments then in effect.
Subject to Section 5.2.4, each such prepayment shall be applied to the Sterling
Loans of Sterling Lenders in accordance with their respective Applicable Tranche
Percentages.

Section 5.4.3 Other Prepayments. If, on any date other than the Maturity Date,
the Sterling Equivalent of the Sterling Total Outstandings exceeds the Sterling
Aggregate Commitments then in effect and such excess is not due to a currency
exchange fluctuation

 

   65    Prologis, L.P. Term Loan Agreement



--------------------------------------------------------------------------------

covered under Section 5.4.2, then, within two Business Days after notice from
Administrative Agent to Prologis, Sterling Borrowers shall prepay the Sterling
Loans in an aggregate amount sufficient to reduce the Sterling Equivalent of
such Sterling Total Outstandings as of such date of payment to an amount not to
exceed the Sterling Aggregate Commitments then in effect, without regard to any
minimum or multiples specified in Section 6.1.2 with respect to prepayments.
Subject to Section 5.2.4, each such prepayment shall be applied to the Sterling
Loans of Sterling Lenders in accordance with their respective Applicable Tranche
Percentages.

ARTICLE VI

GENERAL PROVISIONS APPLICABLE TO LOANS

Section 6.1 Minimum Amounts for Borrowings, Conversions, Continuations and
Prepayments.

Section 6.1.1 Borrowing, Conversion, Continuation Amounts. Any Borrowing,
conversion or continuation under a Tranche in any of the following currencies
shall be in the following principal amounts: (a) for Borrowings of, conversions
to or continuations of Loans denominated in Dollars, $1,000,000 or any higher
whole multiple of $100,000, (b) for Borrowings of, conversions to or
continuation of Loans denominated in Euro, EUR 1,000,000 or any higher whole
multiple of EUR 100,000, (c) for Borrowings of, conversions to or continuations
of Loans denominated in Sterling, £1,000,000 or any higher whole multiple of
£100,000, and (d) for Borrowings of, conversions to or continuations of Loans
denominated in Yen, any whole multiple of ¥100,000,000.

Section 6.1.2 Prepayment Amounts. Any prepayment under a Tranche in any of the
following currencies shall be in the following aggregate principal amounts
(a) for prepayments of Loans denominated in Dollars, $1,000,000 or any higher
whole multiple of $100,000, (b) for prepayments of Loans denominated Euro, EUR
1,000,000 or any higher whole multiple of EUR 100,000, (c) for prepayments of
Loans denominated in Sterling, £1,000,000 or any higher whole multiple of
£100,000 and (d) for prepayments of Loans denominated in Yen, any whole multiple
of ¥100,000,000.

Section 6.2 Reborrowings. If a Borrower makes a prepayment of Loans under a
Tranche pursuant to Section 2.4.1, 3.4.1, 4.4.1 or 5.4.1 and Prologis
concurrently notifies the Administrative Agent that the Borrowers reserve the
right to make reborrowings hereunder on account of such prepayment, then any
Borrower may, for a period of up to 90 days after the date of such prepayment,
make reborrowings under such Tranche or, if during such 90-day period there is a
reallocation pursuant to Section 6.13, any other Tranche, in each case so long
as after giving effect to any such reborrowing, the Total Tranche Outstandings
under each applicable Tranche do not exceed the Aggregate Tranche Commitment
under such Tranche; provided that reborrowings may not be made in connection
with more than four prepayments in any 12-month period. If at the end of the
Business Day on the 90th day after any prepayment with respect to which the
Borrowers reserved the right to make reborrowings, the Aggregate Tranche
Commitment under any Tranche exceeds the sum of (a) the Total Tranche
Outstandings under such Tranche plus (b) all prepayments under such Tranche made
during the period after the date of such prepayment through such 90th day, then
the Aggregate Tranche Commitments under such Tranche shall be automatically
permanently reduced by an amount equal to such excess (which

 

   66    Prologis, L.P. Term Loan Agreement



--------------------------------------------------------------------------------

amount shall be rounded down to an integral multiple of EUR 5,000,000 in the
case of the Euro Tranche, JPY700,000,000 in the case of the Yen Tranche,
£5,000,000 in the case of the Sterling Tranche, and $5,000,000 in the case of
the U.S. Tranche).

Section 6.3 Termination or Reduction of Commitments; Removal of a Borrower.

Section 6.3.1 Termination or Reduction; Removal of a Borrower. Prologis may,
upon notice to Administrative Agent, take any of the actions described in
clauses (a) or (b) below:

(a) terminate the Aggregate Tranche Commitment under a particular Tranche, or
from time to time permanently reduce the Aggregate Tranche Commitment under a
particular Tranche; provided that:

(i) any such notice shall be received by Administrative Agent not later than
11:00 a.m. three Business Days prior to the date of termination or reduction;

(ii) any such partial reduction shall be in an aggregate amount of
(A) $5,000,000 or any whole multiple of $100,000 in excess thereof for the U.S.
Tranche, (B) EUR 5,000,000 or any whole multiple of EUR 1,000,000 in excess
thereof for the Euro Tranche, (C) ¥500,000,000 or any whole multiple of
¥100,000,000 in excess thereof for the Yen Tranche and (D) £5,000,000 or any
whole multiple of £1,000,000 in excess thereof for the Sterling Tranche; and

(iii) Prologis shall not terminate or reduce any Aggregate Tranche Commitment
if, after giving effect thereto and to any concurrent prepayment thereunder, the
Total Tranche Outstandings of the applicable Tranche would exceed such Aggregate
Tranche Commitment.

(b) at any time a Borrower (other than Prologis) has (i) no Obligations under
this Agreement or under a particular Tranche (excluding, for purposes of this
Section, (A) Obligations under any Loan Document other than this Agreement and
(B) Obligations under this Agreement that are expressly stated to survive the
termination of this Agreement and are not yet due and payable) and (ii) no
outstanding request for Loans, remove such Borrower as a Borrower under this
Agreement or solely under one or more Tranches under this Agreement.

Administrative Agent will promptly notify the applicable Tranche Lenders of any
notice provided by Prologis under this Section 6.3.1. Any reduction of any
Aggregate Tranche Commitment shall be applied to the applicable Commitment of
each Lender in such Tranche according to its Applicable Tranche Percentage of
such Tranche. All fees accrued under a particular Tranche shall be paid on the
effective date of the termination of the Aggregate Tranche Commitment for such
Tranche.

Section 6.3.2 Mandatory Commitment Reduction.

(a) If any event described in the second sentence of Section 6.2 occurs, then
the Commitments shall be reduced as described in such Section 6.2.

(b) If on the last day of the Initial Term Loan Availability Period, with
respect to any Tranche, the Aggregate Tranche Commitment under such Tranche
exceeds the Total Tranche Outstandings under such Tranche, then the Aggregate
Tranche Commitment under such Tranche shall be automatically permanently reduced
by an amount equal to such excess.

 

   67    Prologis, L.P. Term Loan Agreement



--------------------------------------------------------------------------------

Section 6.4 Repayment of Loans.

(a) The aggregate principal amount of all outstanding Loans shall be paid on the
Maturity Date.

(b) If, on any date, the Euro Equivalent amount of the outstanding Fronting
Loans held by any Fronting Lender exceeds the Fronting Commitment of such
Fronting Lender then in effect, then, within two Business Days after notice from
such Fronting Lender to Prologis, the applicable Borrowers shall prepay the
Fronting Loans held by such Fronting Lender in an amount sufficient to reduce
the Euro Equivalent amount of the outstanding Fronting Loans of such Fronting
Lender as of such date of payment to an amount not to exceed the Fronting
Commitment of such Fronting Lender then in effect, without regard to any minimum
or multiples specified in Section 6.1.2 with respect to prepayments.

Section 6.5 Interest.

Section 6.5.1 Interest Rates. Subject to the provisions of Sections 6.5.2 and
14.9:

(a) each Eurocurrency Rate Loan shall bear interest on the outstanding principal
amount thereof for each Interest Period at a rate per annum equal to the
Eurocurrency Rate for such Interest Period plus the Applicable Margin;

(b) each Base Rate Loan shall bear interest on the outstanding principal amount
thereof from the applicable borrowing date at a rate per annum equal to the Base
Rate plus the Applicable Margin;

(c) each Substitute Rate Loan shall bear interest on the outstanding principal
amount thereof from the applicable borrowing date at a rate per annum equal to
the applicable Substitute Rate; and

(d) each ABR Rate Loan shall bear interest on the outstanding principal amount
thereof from the applicable borrowing date at a rate per annum equal to the ABR
Rate plus the Applicable Margin.

Section 6.5.2 Rates Upon Default.

(a) At any time and so long as an Event of Default pursuant to Section 12.1.1
exists, any Obligations not paid when due shall bear interest at a fluctuating
interest rate per annum at all times equal to the Default Rate to the fullest
extent permitted by applicable Laws.

(b) Upon the written request of Required Lenders at any time and so long as any
Event of Default exists, Borrowers shall pay interest on the principal amount of
all outstanding Obligations hereunder at a fluctuating interest rate per annum
at all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.

(c) Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand.

 

   68    Prologis, L.P. Term Loan Agreement



--------------------------------------------------------------------------------

Section 6.5.3 Interest Payment Dates. Interest on each Loan shall be due and
payable in arrears on each Interest Payment Date applicable thereto and at such
other times as may be specified herein. Interest hereunder shall be due and
payable in accordance with the terms hereof before and after judgment, and
before and after the commencement of any proceeding under any Debtor Relief Law.

Section 6.6 Fees.

Section 6.6.1 Closing Fees. Prologis shall pay to Administrative Agent on the
Funding Date for the account of each Lender, a closing fee in the amount
separately agreed upon in writing with such Lender.

Section 6.6.2 Agency and Arrangement Fees. Prologis shall pay to Arrangers and
Administrative Agent, such fees in the amounts and at the times specified in the
Fee Letters.

Section 6.6.3 Ticking Fee. Prologis shall pay to Administrative Agent for the
account of each Lender, beginning on the 61st day after the Closing Date, a
ticking fee equal to 0.20% per annum multiplied by the daily unused portion of
each Lender’s Commitment under this Agreement until the earlier of (x) the date
on which the Loans have been made in the aggregate amount of the Commitments and
(y) the expiration of the Initial Term Loan Availability Period, which ticking
fee shall be payable quarterly in arrears.

Section 6.6.4 Unused Fee. If a Borrower makes a prepayment of a Loan under any
Tranche and has not reborrowed all or a portion of the amount prepaid within 30
days after the date of such prepayment, then such Borrower shall pay an unused
fee (the “Unused Fee”) to Administrative Agent for the account of the Lenders in
the applicable Tranche in an amount equal to 0.20% per annum multiplied by the
amount of the applicable Tranche that is available to be reborrowed. Such Unused
Fee shall accrue commencing on the 31st day after the date of any such
prepayment until the amount prepaid is reborrowed or the available Commitment is
cancelled or terminated. Such Unused Fee shall be payable quarterly in arrears.
The Unused Fee with respect to the Euro Tranche shall be payable in Euros, with
respect to the U.S. Tranche shall be payable in Dollars, with respect to the Yen
Tranche shall be payable in Yen, and with respect to the Sterling Tranche shall
be payable in Sterling.

Section 6.6.5 Payment of Fees. All such fees shall be fully earned when paid and
shall not be refundable for any reason whatsoever.

Section 6.7 Computation of Interest and Fees. All computations of interest for
(a) Base Rate Loans and (b) Loans denominated in Sterling shall be made on the
basis of a year of 365 or 366 days, as the case may be, and actual days elapsed.
All other computations of interest and fees shall be made on the basis of a
360-day year and actual days elapsed (which results in more interest or fees, as
applicable, being paid than if computed on the basis of a 365-day

 

   69    Prologis, L.P. Term Loan Agreement



--------------------------------------------------------------------------------

year). Interest shall accrue on each Loan for the day on which such Loan is
made, and shall not accrue on a Loan, or any portion thereof, for the day on
which such Loan or such portion is paid, provided that any Loan that is repaid
on the same day on which it is made shall bear interest for one day. Each
determination by Administrative Agent of an interest rate or fee hereunder shall
be conclusive and binding for all purposes, absent demonstrable error.

Section 6.8 Evidence of Debt and Promissory Note.

Section 6.8.1 Recordkeeping. The Loans made by each Lender shall be evidenced by
one or more accounts or records maintained by such Lender and by Administrative
Agent, in each case in the ordinary course of business. The accounts or records
maintained by Administrative Agent and each Lender shall be rebuttable
presumptive evidence of the amount of the Loans made by Lenders to Borrowers and
the interest and payments thereon. Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligations of
Borrowers hereunder to pay any amount owing with respect to the Obligations. In
the event of any conflict between the accounts and records maintained by
Administrative Agent and the accounts and records of any Lender in respect of
such matters, the accounts and records of Administrative Agent shall control in
the absence of manifest error.

Section 6.8.2 Promissory Note. The provisions of this Section 6.8.2 constitute a
promissory note for the benefit of each Lender. In furtherance of the foregoing:

(a) Each Borrower hereby promises, severally, but not jointly, to pay to each
Lender, in accordance with the provisions of this Agreement, the principal
amount of each Loan of such Borrower from time to time made by such Lender to
such Borrower. In addition, such Borrower promises severally, but not jointly,
to pay interest on the unpaid principal amount of the Loans made to such
Borrower, from the date of such Loans until such principal amount is paid in
full, at such interest rates and at such times as provided in this Agreement.

(b) All payments of principal and interest with respect to Loans shall be made
to Administrative Agent for the account of the Lenders in the currency in which
such Loans are denominated and in Same Day Funds at Administrative Agent’s
Office for such currency.

Section 6.8.3 Participations. In addition to the accounts and records referred
to in Section 6.8.1, each Lender and Administrative Agent shall maintain in
accordance with its usual practice accounts or records evidencing the purchases
and sales by such Lender of participations in Fronting Loans. In the event of
any conflict between the accounts and records maintained by Administrative Agent
and the accounts and records of any Lender in respect of such matters, the
accounts and records of such Administrative Agent shall control in the absence
of manifest error.

Section 6.9 Payments Generally; Administrative Agent’s Clawback.

Section 6.9.1 All Payments Generally. All payments to be made by Borrowers shall
be made without condition or deduction for any counterclaim, defense, recoupment
or setoff.

 

   70    Prologis, L.P. Term Loan Agreement



--------------------------------------------------------------------------------

Section 6.9.2 Payments Generally.

(a) Except as otherwise expressly provided herein, all payments by a Borrower
under a Tranche shall be made to Administrative Agent, for the account of the
Applicable Tranche Lenders to which such payment is owed, at Administrative
Agent’s Office in the Primary Currency of such Tranche and in Same Day Funds not
later than 12:00 noon, Applicable Time (and by 10:00 a.m. for payments under the
Euro Tranche), on the date specified herein. Except as otherwise expressly
provided herein, all payments by a Borrower under a Tranche with respect to
principal and interest on Loans under such Tranche that are denominated in an
Alternative Currency of such Tranche shall be made to Administrative Agent, for
the account of the Applicable Tranche Lenders to which such payment is owed, at
Administrative Agent’s Office in such Alternative Currency and in Same Day Funds
not later than the Applicable Time specified by Administrative Agent on the
dates specified herein. Without limiting the generality of the foregoing,
Administrative Agent may require that any payments due under this Agreement be
made in the Primary Location (as defined below). If, for any reason, any
Borrower is prohibited by any Law from making any required payment hereunder in
an Alternative Currency, such Borrower shall make such payment in the Primary
Currency in the Dollar Equivalent, Euro Equivalent, Sterling Equivalent or Yen
Equivalent, as applicable, of such Alternative Currency payment amount. For
purposes of this Section, “Primary Location” means, with respect to the U.S.
Tranche, the United States; with respect to the Euro Tranche, The Netherlands;
with respect to the Yen Tranche, Japan; and with respect to the Sterling
Tranche, the United Kingdom.

Section 6.9.3 Distribution of Payments. With respect to payments and fees as set
forth herein to be paid to Administrative Agent, Administrative Agent will
promptly distribute to each applicable Lender in such Tranche its Applicable
Tranche Percentage (or other applicable share as provided herein) of such
payment in like funds as received by wire transfer to such Lender’s Lending
Office. With respect to payments as set forth herein to be paid to
Administrative Agent, Administrative Agent will promptly distribute to each
Lender its Applicable Percentage (or other applicable share as provided herein)
of such payment in like funds as received by wire transfer to such Lender’s
Lending Office. All payments received by Administrative Agent after the
Applicable Time specified by Administrative Agent shall in each case be deemed
received on the next succeeding Business Day and any applicable interest or fee
shall continue to accrue. If any payment to be made by any Borrower shall become
due on a day other than a Business Day, payment shall be made on the next
following Business Day, and such extension of time shall be reflected in
computing interest or fees, as the case may be.

Section 6.9.4 Application of Payments. All payments by any Loan Party hereunder
shall be applied to such Obligations as such Loan Party shall specify; provided
that, subject to Section 6.15.1(b), during the existence of any Event of
Default, all payments by or on behalf of any Loan Party hereunder shall be
applied as follows, in each case to the extent that the applicable payor has
liability therefor:

(a) First, to the payment of that portion of the Obligations constituting unpaid
fees, indemnities, costs, expenses and other amounts (other than principal or
interest) payable to Administrative Agent in its capacity as such or any Related
Party thereof, ratably among them in proportion to the respective amounts
payable pursuant to this clause (a);

(b) Second, to the payment of all amounts paid by Lenders to any Administrative
Agent or any Related Party thereof pursuant to Section 14.4.3 (to the extent
Lenders have not previously been reimbursed therefor), ratably among them in
proportion to the respective amounts payable pursuant to this clause (b);

 

   71    Prologis, L.P. Term Loan Agreement



--------------------------------------------------------------------------------

(c) Third, to the payment of that portion of the Obligations constituting unpaid
fees, indemnities, costs, expenses and other amounts (other than principal or
interest) payable to any Person pursuant to Section 14.4.1, ratably among them
in proportion to the respective amounts payable pursuant to this clause (c);

(d) Fourth, to the payment of all amounts paid by Lenders to any Person pursuant
to Section 14.4.3 (to the extent Lenders have not previously been reimbursed
therefor), ratably among them in proportion to the respective amounts payable
pursuant to this clause (d);

(e) Fifth, to the payment of that portion of the Obligations constituting
accrued and unpaid interest on the Loans, ratably among Lenders in proportion to
the respective amounts payable to them pursuant to this clause (e);

(f) Sixth, to the payment of the unpaid principal of the Loans, ratably among
Lenders in proportion to the respective amounts payable pursuant to this clause
(f);

(g) Seventh, to the payment of all remaining unpaid Obligations, ratably among
the Credit Parties in proportion to the respective amounts payable pursuant to
this clause (g); and

(h) Last, the balance, if any, after payment in full of all Obligations of the
applicable payor, to such payor or as otherwise required by Law.

Notwithstanding the above, if General Partner or Prologis makes any payments, or
there are recoveries from General Partner or Prologis, during the existence of
any Event of Default, then, if so elected by Required Lenders, such payments or
recoveries shall be applied to the Obligations as directed by Required Lenders;
provided that such application shall not affect the agreements set forth in
Section 6.10.

Section 6.9.5 Funding by Lenders; Presumption by Administrative Agent. Unless
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing that such Lender will not make available to
Administrative Agent such Lender’s share of such Borrowing, Administrative Agent
may assume that such Lender directly or through a Fronting Lender has made such
share available on such date in accordance with the requirements hereof and may,
in reliance upon such assumption, make available to the applicable Borrower a
corresponding amount. In such event, if a Lender has not in fact made its share
of the applicable Borrowing available directly or through a Fronting Lender to
Administrative Agent, then the applicable Lender and the applicable Borrower
severally agree to pay to Administrative Agent forthwith on demand such
corresponding amount in the same currency and in Same Day Funds with interest
thereon, for each day from the date such amount is made available to such
Borrower to the date of payment to Administrative Agent, at (a) in the case of a
payment to be made by such Lender, the Overnight Rate and (b) in the case of a
payment to be made by such Borrower, the interest rate applicable to the
applicable Loans. If such Borrower and such Lender shall pay such interest to
Administrative Agent for the same or an overlapping period, Administrative Agent
shall promptly remit to such Borrower the amount of such interest paid by such
Borrower for such period. If such Lender pays its share of the applicable

 

   72    Prologis, L.P. Term Loan Agreement



--------------------------------------------------------------------------------

Borrowing directly or through a Fronting Lender to Administrative Agent, then
the amount so paid shall satisfy such Lender’s obligation with respect to such
Borrowing. Any payment by a Borrower pursuant to this Section shall be without
prejudice to any claim such Borrower may have against a Lender that shall have
failed to make a payment to Administrative Agent.

Section 6.9.6 Payments by Borrowers; Presumptions by Administrative Agent.
Unless Administrative Agent shall have received notice from the applicable
Borrower prior to the date on which any payment is due to Administrative Agent
for the account of the Lenders hereunder that such Borrower will not make such
payment, Administrative Agent may assume that such Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to Lenders the amount due. In such event, if such
Borrower has not in fact made such payment, then each Lender severally agrees to
repay to Administrative Agent forthwith on demand the amount so distributed to
such Lender, in the same currency and in Same Day Funds with interest thereon,
for each day from the date such amount is distributed to it to the date of
payment to Administrative Agent, at the Overnight Rate. A notice by
Administrative Agent to any Lender or Borrower with respect to any amount owing
under this Section 6.9.6 shall be conclusive, absent demonstrable error.

Section 6.9.7 Failure to Satisfy Conditions Precedent. If any Lender makes
available directly or through a Fronting Lender to Administrative Agent funds
for any Loan to be made by such Lender to any Borrower as provided herein, and
such funds are not made available to such Borrower by Administrative Agent
because the conditions to such Loan set forth in Article VIII are not satisfied
or waived in accordance with the terms hereof, Administrative Agent shall
promptly return such funds (in like funds as received from such Lender) to such
Lender, plus interest thereon from the date funds were made available to
Administrative Agent by such Lender to the date such amount is returned by
Administrative Agent to such Lender, at a rate per annum equal to the applicable
Overnight Rate from time to time in effect.

Section 6.9.8 Obligations of Lenders Several. The obligations of Lenders
hereunder to make Loans and to make payments pursuant to Section 14.4.3 are
several and not joint. The failure of any Lender to make any Loan, to fund any
such participation or to make any payment under Section 14.4.3 on any date
required hereunder shall not relieve any other Lender of its corresponding
obligation (if any) to do so on such date, and no Lender shall be responsible
for the failure of any other Lender to make any Loan, to purchase any such
participation, or to make any payment under Section 14.4.3.

Section 6.9.9 Funding Source. Subject to Section 7.6.1, (a) each Lender may, at
its option, make any Loan available to any Borrower by causing any foreign or
domestic branch or Affiliate of such Lender to make such Loan; provided that any
exercise of such option shall not affect the obligation of such Borrower in
accordance with the terms of this Agreement; and (b) nothing herein shall be
deemed to obligate any Lender to obtain the funds for any Loan in any particular
place or manner or to constitute a representation by any Lender that it has
obtained or will obtain the funds for any Loan in any particular place or
manner.

 

   73    Prologis, L.P. Term Loan Agreement



--------------------------------------------------------------------------------

Section 6.10 Sharing of Payments.

Section 6.10.1 Sharing of Payments by Lenders in a Tranche. If any Lender shall,
by exercising any right of setoff or counterclaim or otherwise, obtain payment
in respect of any principal of or interest on any Loans made by it in a
particular Tranche and, as a result thereof, such Lender shall receive payment
of a proportion of the aggregate amount of its Loans under such Tranche and
interest thereon greater than its Applicable Tranche Percentage of all payments
on account of the principal of and interest on all Loans under such Tranche,
then such Lender shall (a) notify Administrative Agent of such fact and
(b) purchase (for cash at face value) participations in the Loans in such
Tranche of the other Lenders in such Tranche, or make such other adjustments as
shall be equitable, so that the benefit of all such payments shall be shared by
Lenders in such Tranche ratably in accordance with their respective Applicable
Tranche Percentages; provided that:

(a) if any such participations are purchased and any portion of any payment
giving rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest; and

(b) the provisions of this Section shall not apply to (i) any payment made by a
Loan Party pursuant to and in accordance with the express terms of this
Agreement, (ii) any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in its Loans to any assignee or
participant, other than to Prologis or any Eligible Affiliate thereof (as to
which the provisions of this Section shall apply), (iii) any payment pursuant to
Article VII or (iv) any payment made to a non-Defaulting Lender in accordance
with the terms of this Agreement that otherwise would have been made to a
Defaulting Lender.

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

Section 6.10.2 Sharing of Payments by Tranches. If, at any time during the
existence of any Trigger Event, the Lenders under any Tranche (a “Group”) shall
obtain aggregate payments or other recoveries (whether voluntary, involuntary,
by application of offset or otherwise) on account of principal of or interest on
any Loan made, under such Tranche in excess of such Group’s pro rata share
(based on such Group’s percentage of the aggregate Euro Equivalent amount of all
such obligations then owed to all Lenders hereunder) of all payments and other
recoveries received by all Groups hereunder, then the Group receiving such
excess payment (the “Benefitted Group”) shall immediately (a) purchase (for cash
at face value, and based on each such Lender’s Applicable Tranche Percentage)
participations in Obligations of the other Groups in order to cause the
Benefitted Group to share the excess payment or recovery ratably with the other
Groups and (b) pay such excess to (or as otherwise directed by) Administrative
Agent, which shall distribute such excess to Administrative Agent for the other
Groups, in order to effectuate such participations; provided that if all or any
part of the payment or other recovery that gave rise to any such excess payment
or other recovery is thereafter recovered from the Benefitted Group, then each
other Group shall repay to Administrative Agent for the account of the
Benefitted Group the amount necessary to ensure that each Group receives its pro
rata share

 

   74    Prologis, L.P. Term Loan Agreement



--------------------------------------------------------------------------------

of all such payments or other recoveries received by each Group. The obligation
of each member of each Group to make its share of any payment required under
this Section 6.10.2 shall be several, and not joint or joint and several, and
after giving effect to any such payment each Group shall make such other
adjustments as shall be appropriate under Section 6.10.1. The provisions of this
Section 6.10.2 are solely for the benefit of the Lenders and are not for the
benefit of (and may not be enforced by) any other Person. Administrative Agent
and Lenders may, without the consent of any Loan Party or any other Person, make
arrangements among themselves to amend or otherwise modify this Section 6.10.2
and to establish different sharing arrangements with respect to payments and
other recoveries hereunder; provided that any such amendment, modification or
sharing arrangement shall be consented to by all Lenders affected thereby. If,
at any time after Lenders have purchased participations pursuant to this
Section 6.10.2, no Trigger Event exists, then Administrative Agent and Lenders
shall take all actions necessary to rescind all participations and
subparticipations previously purchased pursuant to this Section 6.10.2.

Section 6.11 Extension of Maturity Date.

Section 6.11.1 Request for Extension. Not earlier than 180 days or later than 30
days prior to the then-current Maturity Date, Prologis may, upon written notice
to Administrative Agent (which shall promptly notify Lenders) and satisfaction
of the conditions precedent set forth in Section 6.11.2, extend the Maturity
Date for an additional year; provided that (a) the Maturity Date may not be
extended more than two times pursuant to this Section 6.11; and (b) each
extension shall not be effective unless the Global Credit Agreement has been
extended (or refinanced by a similar credit facility reasonably satisfactory to
Required Lenders) to a date beyond the date of the maturity of this Agreement
after giving effect to such extension.

Section 6.11.2 Extension Procedures. Any extension of the Maturity Date
contemplated by Section 6.11.1 shall become effective on the date (the
“Extension Effective Date”) on which the following conditions precedent have
been satisfied: (a) Administrative Agent shall have received the written notice
referred to in Section 6.11.1 and (b) Prologis shall have paid to Administrative
Agent, for the benefit of each Lender, an extension fee in an amount equal to
0.125% times such Lender’s Commitment, and Administrative Agent shall promptly
remit such extension fee to each Lender upon receipt thereof; provided that if
an Event of Default has occurred and is continuing on the date on which such
conditions are satisfied, the Extension Effective Date shall be the first date
thereafter, if any, on or before the then-current Maturity Date on which no
Event of Default is continuing. Upon the satisfaction of the conditions
precedent set forth in this Section 6.11.2 and the occurrence of the Extension
Effective Date, Administrative Agent shall promptly confirm to Prologis and
Lenders such extension and the Extension Effective Date. The extension fee
described above shall be payable in (i) Dollars with respect to U.S.
Commitments, (ii) Euros with respect to Euro Commitments, (iii) Yen with respect
to Yen Commitments, and (iv) Sterling with respect to the Sterling Tranche.

Section 6.12 Additional Affiliate Borrowers.

Section 6.12.1 Procedures for Adding Affiliate Borrowers. Prologis may, upon at
least 15 days’ prior written notice to Administrative Agent (which shall
promptly notify the Lenders) (or (x) such lesser period as may be agreed to by
Administrative Agent or (y) such longer period

 

   75    Prologis, L.P. Term Loan Agreement



--------------------------------------------------------------------------------

as is determined by Administrative Agent to be reasonably necessary for the
applicable parties to comply with any governmental or regulatory requirements),
request that any Eligible Affiliate become an Affiliate Borrower by delivering
the Organization Documents of such Eligible Affiliate to Administrative Agent.
At least five Business Days prior to an Eligible Affiliate becoming an Affiliate
Borrower, Prologis shall deliver the drafts of the documents referenced in
clauses (b)(i) and (ii) below, to Administrative Agent. On or prior to the date
on which an Eligible Affiliate becomes an Affiliate Borrower, Prologis shall
deliver the following to Administrative Agent, in each case reasonably
acceptable to Administrative Agent, (a) a Borrower Accession Agreement duly
executed by Prologis and such Eligible Affiliate that will, among other things,
designate the applicable Tranche under which such Eligible Affiliate will be an
Affiliate Borrower (the “Requested Tranche”) and (b) the following documents
relating to such Eligible Affiliate: (i) an opinion of such Eligible Affiliate’s
counsel reasonably acceptable to Administrative Agent; (ii) an officer’s
certificate certifying (A) the Organization Documents of such Eligible
Affiliate, (B) resolutions of such Eligible Affiliate’s Board of Directors or
other governing body authorizing the execution, delivery and performance of this
Agreement and the other Loan Documents, as applicable, certified as being in
full force and effect without modification or amendment, and (C) signatures and
incumbency of officers of such Eligible Affiliate or, with respect to any
proposed Affiliate Borrower which is organized under the Laws of Japan, (x) a
certificate of seal and a certificate of full registry records both of which
have been issued by the competent legal affairs bureau within three months
before the date of such officer’s certificate and (y) a seal registration form
(in the form prescribed by Administrative Agent); (iii) certificates of
existence and good standing for such Eligible Affiliate issued by its state of
organization or the equivalent certificates, if any, from the applicable
Governmental Authorities for any Eligible Affiliate organized outside of the
U.S.; (iv) if the Requested Tranche is the Yen Tranche and the proposed
Affiliate Borrower is not organized under the Laws of Japan, an explanation in
reasonable detail as to why, in relation to the project in question, a TMK is
not being used as an Additional Affiliate Borrower; and (v) any additional
information regarding such Eligible Affiliate that Administrative Agent or any
Lender may reasonably request under Section 14.16 or 14.17 or otherwise. Upon
receipt by Administrative Agent of the items referenced in this Section 6.12,
each in form and substance reasonably acceptable to Administrative Agent and its
counsel, and subject to Section 6.12.2, such Eligible Affiliate shall become an
Affiliate Borrower under the Requested Tranche and assume all the rights,
benefits and obligations of an Affiliate Borrower unless on such date a Default
exists and is continuing or would occur as a result of such Eligible Affiliate
becoming an Affiliate Borrower under the Requested Tranche. Administrative Agent
shall promptly notify each Lender of the addition of any Affiliate Borrower
pursuant to this Section 6.12.1.

Section 6.12.2 Existing Borrowers. Prologis may, upon at least 15 days’ prior
written notice to Administrative Agent (which shall promptly notify the
Applicable Tranche Lenders) (or (x) such lesser period as may be agreed to by
Administrative Agent or (y) such longer period as is determined by
Administrative to be reasonably necessary for the applicable parties to comply
with any governmental or regulatory requirements), request that any existing
Borrower under one Tranche become a Borrower under a different Tranche. On or
prior to the date on which such existing Borrower becomes a Borrower under a
different Tranche, Prologis shall deliver the following to Administrative Agent,
in each case reasonably acceptable to Administrative Agent, (a) a Borrower
Accession Agreement duly executed by Prologis and such existing Borrower that
will, among other things, designate the applicable Tranche under which such
existing Borrower

 

   76    Prologis, L.P. Term Loan Agreement



--------------------------------------------------------------------------------

will also become a Borrower (the “Additional Tranche”) and (b) any information
regarding such existing Borrower that Administrative Agent or any Applicable
Tranche Lender may reasonably request under Section 14.16 or 14.17, or
otherwise. Upon receipt by Administrative Agent of the items referenced in this
Section 6.12.2, each in form and substance reasonably acceptable to
Administrative Agent and its counsel, and subject to Section 6.12.3, such
existing Borrower shall become a Borrower under the Additional Tranche unless on
such date a Default exists or would occur as a result of such existing Borrower
becoming a Borrower under the Tranche. Furthermore, Administrative Agent shall
promptly notify each Applicable Tranche Lender of the addition of a Borrower
under an Additional Tranche pursuant to this Section 6.12.2.

Section 6.12.3 Limitations. In addition to the conditions set forth in
Sections 6.12.1 and 6.12.2, to the extent applicable, neither (a) an Eligible
Affiliate that would qualify as a Foreign Borrower under the Requested Tranche
in which it would be a Borrower, nor (b) an existing Borrower under one Tranche
that would otherwise qualify as Foreign Borrower under the Additional Tranche,
may be a Borrower under such Requested Tranche or Additional Tranche, as
applicable, unless Administrative Agent is reasonably satisfied that the
addition of such Eligible Affiliate or existing Borrower to such Requested
Tranche or Additional Tranche, as applicable, will not (i) violate any Laws,
(ii) materially impair the ability of Applicable Tranche Lenders to assign their
Commitments or Loans under such Requested Tranche or Additional Tranche, as
applicable, or (iii) have any other material adverse effect on the Applicable
Tranche Lenders. Notwithstanding the foregoing, the provisions of this
Section 6.12.3 (other than clause (i) above) shall not be conditions to an
Eligible Affiliate that is organized under the Laws of a Participating Member
State becoming a Euro Borrower.

Section 6.12.4 Qualification Status. Upon the delivery of a notice by
Administrative Agent of a request by Prologis to add an Eligible Affiliate as a
Borrower or to add an existing Borrower to an Additional Tranche pursuant to
Section 6.12.1 or 6.12.2, as applicable, Administrative Agent shall request that
each Applicable Tranche Lender represent and warrant to Prologis and
Administrative Agent as to whether such Applicable Tranche Lender is capable of
making a Loan to such Eligible Affiliate without the imposition of any
withholding taxes. Each Lender agrees that it shall respond to any such request
within three Business Days; provided that if an Applicable Tranche Lender does
not respond within the required time period, then Administrative Agent may deem
such Applicable Tranche Lender to be unable to make a Loan to such Eligible
Affiliate without the imposition of a withholding tax. Furthermore,
Administrative Agent may revise Annex 2 to the Assignment and Assumption
reflecting a new Borrower or the addition of a Borrower to an Additional
Tranche.

Section 6.13 Reallocation of Commitments.

Section 6.13.1 Reallocation Procedures. Prologis may, from time to time during
the Availability Period, by written notice to Administrative Agent (a
“Reallocation Notice”), increase the Aggregate Tranche Commitment under one
Available Tranche with a corresponding reduction of the Aggregate Tranche
Commitment under a different Available Tranche by, with the consent of
Administrative Agent and each applicable Fronting Lender, reallocating the
Commitment of any Lender (each an “Allocating Lender”), subject to the following
conditions:

(a) at the time of such Reallocation Notice, Prologis specifies which Tranche
shall be increased and which Tranche shall be decreased;

 

   77    Prologis, L.P. Term Loan Agreement



--------------------------------------------------------------------------------

(b) the amount of the increase in an Available Tranche shall be equal to the
Foreign Currency Equivalent amount of the corresponding decrease in the other
Available Tranche determined five Business Days prior to the Reallocation
Effective Date;

(c) each Allocating Lender satisfies the requirements of an Eligible Qualified
Institution under the Available Tranche in which the Aggregate Tranche
Commitment is being increased;

(d) each Allocating Lender acknowledges in writing to Administrative Agent and
Prologis that it has agreed that its Commitment will be reallocated hereunder
(which acknowledgment shall be made in such Lender’s sole discretion);

(e) unless Administrative Agent otherwise agrees, Prologis may make a maximum of
one request per calendar quarter;

(f) with respect to an increase of the Aggregate Tranche Commitment under the
Yen Tranche, each Allocating Lender must qualify as an institution that may make
Loans to a TMK under Japanese Laws upon providing the increase of its
Commitment;

(g) no reduction in any Aggregate Tranche Commitment shall be permitted if,
after giving effect thereto and to any concurrent prepayments hereunder, the
Total Tranche Outstandings under such Tranche would exceed the Aggregate Tranche
Commitment under such Tranche;

(h) the amount of the increase or decrease in each applicable Aggregate Tranche
Commitment shall not be less than a Euro Equivalent amount of EUR 5,000,000;

(i) no Default exists; and

(j) unless otherwise agreed among Administrative Agent, the affected Lender and
the applicable Borrowers (which agreement may include a phase-in of the
applicable increase and/or Interest Periods with any agreed-upon length), the
applicable Borrowers shall prepay any Loans outstanding on the Reallocation
Effective Date (and pay any additional amounts required pursuant to Section 7.5)
to the extent necessary to keep the outstanding Loans in the affected Available
Tranches ratable with any revised Applicable Tranche Percentages arising from
any nonratable increase or decrease in any Commitments of any Lenders under this
Section 6.13.

Section 6.13.2 Effectiveness of Reallocation. Administrative Agent
contemporaneously with any reallocation completed in accordance with
Section 6.13.1, shall provide to Lenders and Prologis a new Schedule 2.1 for the
applicable Tranches reflecting any proposed reallocation. In addition,
Administrative Agent and Prologis shall determine the effective date (the
“Reallocation Effective Date”) of such reallocation; provided that any
Administrative Agent shall promptly notify Prologis of the Reallocation
Effective Date. After any Reallocation Effective Date and the receipt of a
revised Schedule 2.1, Administrative Agent shall promptly provide to each Lender
in the affected Tranches and to Prologis a new Schedule 2.1 for the affected
Tranches.

 

   78    Prologis, L.P. Term Loan Agreement



--------------------------------------------------------------------------------

Section 6.14 Increase in Commitments.

Section 6.14.1 Increase Procedures. From time to time after the Closing Date to
the Maturity Date, Prologis may, on three occasions, by written request (an
“Increase Request”) to Administrative Agent, increase the amount of the
Aggregate Tranche Commitments by (a) admitting additional Lenders hereunder
(each a “Subsequent Lender”) or (b) increasing the Commitment of any existing
Lender (each an “Increasing Lender”), subject to the following conditions:

(a) at the time of such Increase Request, Prologis specifies its requested
allocation of the requested increase in the Aggregate Tranche Commitments to
each Tranche;

(b) each Subsequent Lender is an Eligible Qualified Institution;

(c) each Subsequent Lender executes and delivers to Administrative Agent a
joinder agreement substantially in the form of Exhibit E;

(d) each Increasing Lender executes and delivers to Administrative Agent an
increase certificate substantially in the form of Exhibit F;

(e) the amount of all increases in the Aggregate Tranche Commitments pursuant to
this Section 6.14 shall not exceed the Euro Equivalent amount of EUR 500,000,000
in the aggregate; it being understood that in determining the aggregate increase
amount for purposes of this clause (e), each increase amount shall equal the
Euro Equivalent amount of such increase amount as determined on the
corresponding effective date of the increase in the Aggregate Tranche
Commitments; and after giving effect to each such increase, the Euro Equivalent
of the Aggregate Tranche Commitments shall not exceed EUR 1,000,000,000 in the
aggregate as determined on the applicable effective date of such increase;

(f) with respect to an increase of the Yen Aggregate Commitments, each
Subsequent Lender shall be an institution from which a TMK may, pursuant to the
Laws of Japan, borrow money;

(g) each increase in the Aggregate Tranche Commitments shall be in a minimum
amount of EUR 50,000,000 (or such lesser amount as Administrative Agent may
agree or as may be necessary to utilize the full amount available under clause
(d));

(h) no admission of any Subsequent Lender shall increase the Commitment of any
existing Lender without the written consent of such Lender; and

(i) no Default shall exist at the time of any increase.

Section 6.14.2 Effectiveness of Increase. Administrative Agent and Prologis
shall determine the effective date (the “Increase Effective Date”) of each
increase in the Aggregate Tranche Commitments under this Section 6.14.
Notwithstanding anything herein to the contrary, Administrative Agent, Prologis
and the applicable Subsequent Lenders and/or Increasing Lenders may agree upon
procedures for phasing in any increase to minimize breakage costs or for reasons
of convenience. After an Increase Effective Date, Administrative Agent shall
promptly provide to each Lender and to Prologis a revised Schedule 2.1.

 

   79    Prologis, L.P. Term Loan Agreement



--------------------------------------------------------------------------------

Section 6.14.3 Conflicting Provisions. This Section shall supersede any
provisions in Sections 6.10 or 14.1 to the contrary.

Section 6.15 Defaulting Lenders.

Section 6.15.1 Adjustments. Notwithstanding anything to the contrary contained
in this Agreement, if any Lender becomes a Defaulting Lender, then, until such
time as such Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

(a) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 14.1.

(b) Reallocation of Payments. Any payment of principal, interest, fees or other
amounts received by Administrative Agent for the account of such Defaulting
Lender (whether voluntary or mandatory, at maturity, pursuant to Article XII or
otherwise, and including any amount made available to Administrative Agent by
such Defaulting Lender pursuant to Section 14.8) shall be applied at such time
or times as may be determined by Administrative Agent as follows: first, to the
payment on a pro rata basis of any amount owing by such Defaulting Lender to
Administrative Agent hereunder; second, to the payment on a pro rata basis of
any amounts owing by such Defaulting Lender to any Fronting Lender hereunder;
third, if Prologis so requests (so long as no Default exists), to the funding of
any Loan in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by Administrative
Agent; fourth, if so determined by Administrative Agent and Prologis, to be held
in a non-interest bearing deposit account and released in order to satisfy
obligations of such Defaulting Lender to fund Loans under this Agreement; fifth,
so long as no Default exists, to the payment on a pro rata basis of any amount
owing to any Loan Party as a result of any judgment of a court of competent
jurisdiction obtained by such Loan Party against such Defaulting Lender as a
result of such Defaulting Lender’s breach of its obligations under this
Agreement; and sixth, to such Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if (x) such payment is a payment
of the principal amount of any Loan in respect of which such Defaulting Lender
has not fully funded its appropriate share and (y) such Loan was made at a time
when the conditions set forth in Section 8.2 were satisfied or waived, such
payment shall be applied solely to pay the Loans of all applicable
non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loan of such Defaulting Lender. Any payment, prepayment or other amount
paid or payable to a Defaulting Lender that is applied (or held) to pay amounts
owed by a Defaulting Lender pursuant to this Section 6.15.1(b) shall be deemed
paid to and redirected by such Defaulting Lender, and each Lender irrevocably
consents to the foregoing.

Section 6.15.2 Defaulting Lender Cure. If Prologis, Administrative Agent and
each Fronting Lender agree in writing, each in its sole discretion, that a
Defaulting Lender should no longer be deemed to be a Defaulting Lender,
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions

 

   80    Prologis, L.P. Term Loan Agreement



--------------------------------------------------------------------------------

set forth therein, such Lender will, to the extent applicable, purchase that
portion of outstanding Loans of the other Lenders or take such other actions as
Administrative Agent may determine to be necessary to cause the Loans to be held
on a pro rata basis by the Lenders of each applicable Tranche in accordance with
their Applicable Tranche Percentages (without giving effect to
Section 6.15.1(b)), whereupon such Lender will cease to be a Defaulting Lender;
provided that except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Lender will constitute a
waiver or release of any claim of any party hereunder arising from such Lender
having been a Defaulting Lender.

Section 6.15.3 Notice of Determination of Defaulting Lender. Upon any
determination by Administrative Agent that any Lender constitutes a Defaulting
Lender, Administrative Agent shall promptly provide Prologis with notice of such
determination; provided that any failure to so notify Prologis of such
determination shall not have any effect on the status of such Lender as a
Defaulting Lender.

Section 6.16 Additional Alternative Currencies. Prologis may, upon at least 15
Business Days’ (or such lesser number of days as may be agreed to by
Administrative Agent) prior written notice to Administrative Agent (which shall
promptly notify the applicable Lenders), request that an additional currency be
added as an “Alternative Currency” under a Tranche; provided that the requested
currency is a lawful currency that is readily available and freely transferable
and convertible into Euros. Each Lender under the applicable Tranche shall
notify Administrative Agent, not later than seven Business Days after receipt of
such request, whether it consents, in its sole discretion, to the addition of
such currency as an “Alternative Currency” under such Tranche (and any failure
by a Lender to respond within such time period shall be deemed not to have
consented to such request). If Administrative Agent and all Lenders under the
applicable Tranche consent to the addition of a currency as an “Alternative
Currency” under such Tranche (any such currency, an “Additional Alternative
Currency”), then (a) Administrative Agent shall so notify Prologis and all
Lenders under such Tranche and (b) this Agreement shall be deemed amended to
permit Loans under the applicable Tranche in such currency. If Administrative
Agent or any Lender shall fail to consent to any such request, Administrative
Agent shall promptly so notify Prologis.

ARTICLE VII

TAXES, YIELD PROTECTION AND ILLEGALITY

Section 7.1 Taxes.

Section 7.1.1 Payments Free of Taxes. All payments by or on account of any
obligation of any Loan Party hereunder or under any other Loan Document shall be
made free and clear of and without reduction or withholding for any Indemnified
Taxes or Other Taxes, provided that if any Loan Party shall be required by
applicable Law to deduct any Indemnified Taxes (including any Other Taxes) from
such payments, then (a) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section) the applicable Credit Party receives
an amount equal to the sum it would have received had no such deductions been
made, (b) such Loan Party shall make such deductions and (c) such Loan Party
shall timely pay the full amount deducted to the relevant Governmental Authority
in accordance with applicable Law.

 

   81    Prologis, L.P. Term Loan Agreement



--------------------------------------------------------------------------------

Section 7.1.2 Indemnification by Loan Parties. The applicable Loan Party shall
indemnify each Credit Party, within ten days after demand therefor, for the full
amount of any Indemnified Taxes or Other Taxes (including Indemnified Taxes or
Other Taxes imposed or asserted on or attributable to amounts payable under this
Section) paid or payable by such Credit Party on or with respect to any payment
made to such Credit Party by or on account of such Loan Party hereunder or under
any other Loan Document, and any penalties, interest and reasonable expenses
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
or Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to a Loan Party by a Lender (with a copy to Administrative
Agent), or by Administrative Agent on its own behalf or on behalf of a Lender,
shall be conclusive absent demonstrable error.

Section 7.1.3 Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by any Loan Party to a Governmental Authority,
such Loan Party shall deliver to Administrative Agent the original or a copy of
a receipt issued by such Governmental Authority evidencing such payment, a copy
of the return reporting such payment or other evidence of such payment
reasonably satisfactory to Administrative Agent.

Section 7.1.4 Status of Lenders. Any Lender that is entitled to an exemption
from or reduction of withholding tax under the law of the jurisdiction in which
a Borrower is a resident for tax purposes (including in the case of the United
States, a disregarded entity (as defined in Treasury Regulation
Section 301.7701-3 of the Code) owned by a resident of the United States or a
qualified REIT subsidiary (as defined in Section 856(i) of the Code)) or is
otherwise subject to tax, or any treaty to which any such jurisdiction is a
party or which otherwise benefits such Lender, with respect to payments
hereunder or under any other Loan Document shall deliver to Prologis (with a
copy to Administrative Agent), at the time or times prescribed by applicable Law
or reasonably requested by Prologis or Administrative Agent, such properly
completed and executed documentation prescribed by applicable Law as will permit
such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Lender, if requested by Prologis or Administrative
Agent, shall deliver such other documentation prescribed by applicable Law or
reasonably requested by Prologis or Administrative Agent as will enable Prologis
or Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.

Without limiting the generality of the foregoing, if a Borrower is a resident
for tax purposes in the United States, engaged in the conduct of a trade or
business in the United States, a disregarded entity (as defined in Treasury
Regulation Section 301.7701-3 of the Code) owned by a resident of the United
States, a qualified REIT subsidiary (as defined in Section 856(i) of the Code)
or otherwise subject to tax in the United States, any Non-U.S. Lender shall
deliver to Prologis and Administrative Agent (in such number of copies as shall
be requested by the recipient) on or prior to the date on which such Non-U.S.
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the request of Prologis or Administrative Agent, but only if such Non-U.S.
Lender is legally entitled to do so), whichever of the following is applicable:

(a) duly completed copies of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States is a
party,

 

   82    Prologis, L.P. Term Loan Agreement



--------------------------------------------------------------------------------

(b) duly completed copies of Internal Revenue Service Form W-8ECI,

(c) duly completed copies of Internal Revenue Service Form W-8IMY,

(d) in the case of a Non-U.S. Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate to the
effect that such Non-U.S. Lender is not (A) a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the
applicable Borrower within the meaning of Section 881(c)(3)(B) of the Code or
(C) a “controlled foreign corporation” described in Section 881(c)(3)(C) of the
Code and (y) duly completed copies of Internal Revenue Service Form W-8BEN, or

(e) any other form prescribed by applicable Law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable Law to permit Prologis or Administrative Agent to determine the
withholding or deduction required to be made.

Without limiting the obligations of Lenders set forth above regarding delivery
of certain forms and documents to establish each Lender’s status for U.S.
withholding tax purposes, each Lender agrees promptly to deliver to
Administrative Agent or Prologis, as Administrative Agent or Prologis shall
reasonably request, on or prior to the Closing Date (or such other date as such
Lender becomes a party to this Agreement), and in a timely fashion thereafter,
such other documents and forms required by any relevant taxing authority under
the Laws of any other jurisdiction, duly executed and completed by such Lender,
as are required under such Laws to confirm such Lender’s entitlement to any
available exemption from, or reduction of, applicable withholding taxes in
respect of all payments to be made to such Lender outside of the U.S. by
Borrowers pursuant to this Agreement or otherwise to establish such Lender’s
status for withholding tax purposes in such other jurisdiction.

Each Lender shall promptly (i) notify Administrative Agent of any change in
circumstances that would modify or render invalid any claimed exemption from or
reduction of Taxes or Other Taxes, and (ii) take such steps as shall not be
materially disadvantageous to it, in the reasonable judgment of such Lender, and
as may be reasonably necessary (including the re-designation of its Lending
Office) to avoid any requirement of applicable Law that any Borrower make any
deduction or withholding for taxes from amounts payable to such Lender.
Additionally, each Borrower shall promptly deliver to the applicable Credit
Party, as such Credit Party shall reasonably request, on or prior to the Closing
Date, and in a timely fashion thereafter, such documents and forms required by
any relevant taxing authorities under the Laws of any jurisdiction, duly
executed and completed by such Borrower, as are required to be furnished by such
Credit Party under such Laws in connection with any payment by such Credit Party
of Indemnified Taxes or Other Taxes, or otherwise in connection with the Loan
Documents, with respect to such jurisdiction.

Section 7.1.5 Exemption Representation.

(a) Each Lender represents and warrants (such Lender’s “Exemption
Representation”) to the Borrowers that, as of the date of this Agreement or, in
the case of a Person that becomes a Lender after the Closing Date, as of the
date such Person becomes a party

 

   83    Prologis, L.P. Term Loan Agreement



--------------------------------------------------------------------------------

hereto (and, in the case of a Lender that agrees to make Loans under a Tranche,
as of the date such agreement become effective), except as specified in writing
to Administrative Agent and Prologis prior to the date of the applicable
Exemption Representation, it is entitled to receive payments from each Borrower
under each Tranche with respect to which it has a commitment to make Loans
without any reduction or withholding in respect of any Indemnified Taxes or
Other Taxes and without any amount being required to be paid by any applicable
Borrower pursuant to Section 7.1.2; provided that the Exemption Representation
shall not apply to any withholding tax imposed at any time on payments made by
or on behalf of a Foreign Obligor.

(b) Notwithstanding any other provision of this Agreement, no Borrower shall be
obligated to pay any amount under this Section 7.1 to, or for the benefit of,
any Lender to the extent that such amount would not have been required to be
paid if (i) such Lender’s Exemption Representation had been accurate or
(ii) such Lender had complied with its obligations under Section 7.1.4.

Section 7.1.6 Treatment of Certain Refunds. If any Credit Party determines, in
its sole discretion, that it has received a refund of any Taxes as to which it
has been indemnified by any Loan Party or with respect to which any Loan Party
has paid additional amounts pursuant to this Section, it shall pay to such Loan
Party an amount equal to such refund (but only to the extent of indemnity
payments made, or additional amounts paid, by such Loan Party under this
Section with respect to the Taxes giving rise to such refund), net of all
reasonable out-of-pocket expenses of such Credit Party, and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund), provided that such Loan Party, upon the request of such
Credit Party, agrees to repay the amount paid over to such Loan Party (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to such Credit Party in the event such Credit Party is required to
repay such refund to such Governmental Authority. This Section shall not be
construed to require any Credit Party to make available its tax returns (or any
other information relating to its taxes that it deems confidential) to any
Borrower or any other Person.

Section 7.1.7 FATCA. If a payment made to a Lender under any Loan Document would
be subject to United States Federal withholding tax imposed by FATCA if such
Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to each applicable Borrower, at the time
or times prescribed by Law and at such time or times reasonably requested by any
such Borrower, such documentation prescribed by applicable Law (including as
prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by any such Borrower as may be necessary for
such Borrower to comply with its obligations under FATCA, to determine that such
Lender has or has not complied with such Lender’s obligations under FATCA and,
as necessary, to determine the amount to deduct and withhold from such payment.
Solely for purposes of this Section 7.1.7, “FATCA” shall include any amendments
made to FATCA after the date of this Agreement. Each Lender agrees that if any
form or certification it previously delivered pursuant to this Section 7.1.7
expires or becomes inaccurate or obsolete in any respect, it shall promptly
update such form or certification or notify Administrative Agent and Prologis of
its legal inability to do so.

 

   84    Prologis, L.P. Term Loan Agreement



--------------------------------------------------------------------------------

Section 7.2 Illegality. If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for such Lender or its applicable Lending Office to make, maintain or fund
Eurocurrency Rate Loans in any currency, or to determine or charge interest
rates based upon the Eurocurrency Rate, or any Governmental Authority has
imposed material restrictions on the authority of such Lender to purchase or
sell or to take deposits of any applicable currency in the applicable interbank
market, then, on notice thereof by such Lender to Prologis through
Administrative Agent, any obligation of such Lender to make, continue or convert
Loans to Eurocurrency Rate Loans in the affected currency shall be suspended
until such Lender notifies Administrative Agent and Prologis that the
circumstances giving rise to such determination no longer exist. Upon receipt of
such notice, the applicable Borrower shall, upon demand from such Lender (with a
copy to Administrative Agent), prepay or, if applicable and such Loans are
denominated in Dollars under the U.S. Tranche, Yen under the Yen Tranche,
Sterling under the Sterling Tranche or Euro under the Euro Tranche, convert all
applicable Eurocurrency Rate Loans of such Lender to Base Rate Loans, ABR Rate
Loans or Substitute Rate Loans, as applicable, either on the last day of the
Interest Period therefor or on such earlier date on which such Lender may not
lawfully continue to maintain such Eurocurrency Rate Loans. Upon any such
prepayment or conversion, the applicable Borrower shall also pay accrued
interest on the amount so prepaid or converted.

Section 7.3 Inability to Determine Rates. If the Tranche Required Lenders
determine for their Tranche (other than with respect to the Euro Tranche) that
(a) deposits are not being offered to banks in the applicable interbank market
for the currency, amount and Interest Period for such Loans, (b) adequate and
reasonable means do not exist for determining the Eurocurrency Rate for the
requested Interest Period for such Loans or (c) the Eurocurrency Rate for any
requested Interest Period for such Loans does not adequately and fairly reflect
the cost to such Lenders of funding such Loans for the requested Interest
Period, Administrative Agent will promptly so notify Prologis, each Borrower in
the affected Tranche and each Lender in the affected Tranche. Thereafter, the
obligation of Lenders to make or maintain Eurocurrency Rate Loans in the
affected currency or currencies for the applicable Interest Period in the
affected Tranche shall be suspended until Administrative Agent (upon the
instruction of applicable Tranche Required Lenders) revokes such notice. Upon
receipt of such notice, the applicable Borrower may (i) revoke any pending
request for a Borrowing of, conversion to or continuation of Eurocurrency Rate
Loans in the affected currency or currencies or (ii) if such Borrower elects not
to revoke such request, will be deemed to have converted such request into a
request for a Borrowing of or conversion to (x) in the case of Loans denominated
in Dollars, Base Rate Loans and (y) in the case of Loans denominated in any
other currency, Substitute Rate Loans.

Section 7.4 Increased Costs Generally.

Section 7.4.1 Increased Costs. If any Change in Law shall:

(a) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Credit
Party (except any reserve requirement contemplated by Section 7.4.4, other than
as set forth below);

 

   85    Prologis, L.P. Term Loan Agreement



--------------------------------------------------------------------------------

(b) subject any Credit Party to any tax of any kind whatsoever with respect to
this Agreement or any Loan made by it, or change the basis of taxation of
payments to such Credit Party in respect thereof (except for Indemnified Taxes
or Other Taxes covered by Section 7.1 and the imposition of, or any change in
the rate of, any Excluded Tax); or

(c) impose on any Credit Party or any applicable interbank market any other
condition, cost or expense affecting this Agreement or any Loans made by such
Credit Party;

and the result of any of the foregoing shall be to increase the cost to such
Credit Party of making or maintaining any Loan (or of maintaining its obligation
to make any Loan), or to reduce the amount of any sum received or receivable by
such Credit Party hereunder (whether of principal, interest or any other
amount), then, upon request of such Credit Party, Prologis will pay (or cause
the applicable Borrower to pay) to such Credit Party, such additional amount or
amounts as will compensate such Credit Party for such additional costs incurred
or reduction suffered.

Section 7.4.2 Capital Requirements. If any Credit Party determines that any
Change in Law affecting such Credit Party or any Lending Office of such Credit
Party or such Credit Party’s holding company, if any, regarding capital
requirements or liquidity has or would have the effect of reducing the rate of
return on such Credit Party’s capital or on the capital of such Credit Party’s
holding company, if any, as a consequence of this Agreement, the Commitments of
such Credit Party or the Loans made by such Credit Party to a level below that
which such Credit Party or such Credit Party’s holding company could have
achieved but for such Change in Law (taking into consideration such Credit
Party’s policies and the policies of such Credit Party’s holding company with
respect to capital adequacy), then from time to time Prologis will pay (or cause
the applicable Borrower to pay) to such Credit Party, such additional amount or
amounts as will compensate such Credit Party or such Credit Party’s holding
company for any such reduction suffered.

Section 7.4.3 Certificates for Reimbursement. Any Credit Party requesting
compensation pursuant to this Section 7.4 shall deliver to Prologis (with a copy
to Administrative Agent) a certificate setting forth in reasonable detail the
basis for such request and a calculation of the amount necessary to compensate
such Credit Party or its holding company, as the case may be, as specified in
Section 7.4.1 or 7.4.2 above, and any such certificate shall be conclusive
absent demonstrable error. Prologis shall pay (or cause the applicable Borrower
to pay) such Credit Party the amount shown as due on any such certificate within
15 days after receipt thereof.

Section 7.4.4 Additional Reserve Requirements. Each applicable Borrower shall
pay to each Lender, (a) as long as such Lender shall be required to maintain
reserves with respect to liabilities or assets consisting of or including
Eurocurrency funds or deposits (currently known as “Eurocurrency liabilities”),
additional interest on the unpaid principal amount of each Eurocurrency Rate
Loan equal to the actual costs of such reserves allocated to such Loan by such
Lender (as determined by such Lender in good faith, which determination shall be
conclusive absent demonstrable error), and (b) as long as such Lender shall be
required to comply with any reserve ratio requirement or analogous requirement
of any other central banking or financial regulatory authority imposed in
respect of the funding of the Eurocurrency Rate Loans, such additional costs
(expressed as a percentage per annum and rounded upwards, if necessary, to the

 

   86    Prologis, L.P. Term Loan Agreement



--------------------------------------------------------------------------------

nearest five decimal places) equal to the actual costs allocated to such Loan by
such Lender (as determined by such Lender in good faith, which determination
shall be conclusive absent demonstrable error), which in each case shall be due
and payable on each date on which interest is payable on such Loan, provided
each applicable Borrower shall have received at least 15 days’ prior notice
(with a copy to Administrative Agent) of such additional interest or costs from
such Lender. If a Lender fails to give notice 15 days prior to the relevant
Interest Payment Date, such additional interest or costs shall be due and
payable 15 days from receipt of such notice.

Section 7.4.5 Limitations on Lender Claims. Notwithstanding the foregoing
provisions of this Section 7.4, no Lender shall be entitled to compensation for
any cost, increased costs or liability resulting from a failure by such Lender
to comply with any request from or requirement of any central banking or
financial regulatory authority (whether or not having the force of law, but if
not having the force of law being a request of a nature with which banks
generally are expected or accustomed to comply).

Section 7.5 Compensation for Losses. Each Borrower agrees that it will, from
time to time, compensate each Lender for and hold each Lender harmless from any
loss, cost or expense incurred by such Lender as a result of:

(a) any continuation, conversion, payment or prepayment of any Loan of such
Lender to such Borrower (other than a Base Rate Loan) on a day other than the
last day of the Interest Period for such Loan (whether voluntary, mandatory,
automatic, by reason of acceleration, or otherwise);

(b) any failure by such Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan of (or to
be made by) such Lender to such Borrower (other than a Base Rate Loan) on the
date or in the amount notified by such Borrower;

(c) any failure by such Borrower to make payment of any Loan (or interest due
thereon) in the currency in which such Loan is denominated; or

(d) any assignment of a Eurocurrency Rate Loan of such Lender to such Borrower
on a day other than the last day of the Interest Period therefor as a result of
a request by Prologis pursuant to Section 14.12;

including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loans or from fees payable to terminate
the deposits from which such funds were obtained or, solely in the case of
subsection (c) above, any foreign exchange losses (but in each case excluding
any loss of anticipated profits).

For purposes of calculating amounts payable by a Borrower to a Lender under this
Section 7.5, (A) each Lender shall be deemed to have funded each Eurocurrency
Rate Loan made by it at the Eurocurrency Rate for such Loan by a matching
deposit or other borrowing in the offshore interbank market for such currency
for a comparable amount and for a comparable period, whether or not such
Eurocurrency Rate Loan was in fact so funded; and (B) the losses and expenses of
any Lender resulting from any event described in clause (a) above, any failure
by a Borrower to borrow or continue a Loan as contemplated by clause (b) above
or any

 

   87    Prologis, L.P. Term Loan Agreement



--------------------------------------------------------------------------------

assignment pursuant to clause (d) above shall not exceed the excess, if any, of
(i) the amount of interest that would have accrued on the principal amount of
the applicable Loan had such event not occurred, at the Eurocurrency Rate
applicable (or that would have been applicable) to such Loan, for the period
from the date of such event to the last day of the then current Interest Period
therefor (or, in the case of a failure to borrow, convert or continue, for the
period that would have been the Interest Period for such Loan), over (ii) the
amount of interest that would accrue on such principal amount for such period at
the interest rate that such Lender would bid, at the commencement of such
period, for deposits in the applicable currency of a comparable amount and
period from other banks in the applicable eurocurrency market.

Any Lender requesting compensation pursuant to this Section 7.5 shall deliver to
the applicable Borrower (with copies to Prologis and Administrative Agent) a
certificate setting forth in reasonable detail a calculation of the amount
demanded and any such certificate shall be conclusive absent demonstrable error.
The applicable Borrower shall pay the applicable Lender the amount shown as due
on any such certificate within 15 days after receipt thereof.

Section 7.6 Mitigation Obligations; Replacement of Lenders.

Section 7.6.1 Designation of a Different Lending Office. If any Credit Party
requests compensation under Section 7.4, or any Borrower is required to pay any
additional amount to any Credit Party or any Governmental Authority for the
account of any Credit Party pursuant to Section 7.1, or if any Credit Party
gives a notice pursuant to Section 7.2, then such Credit Party shall use
reasonable efforts to designate a different Lending Office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the reasonable judgment
of such Credit Party, such designation or assignment (a) would eliminate or
reduce amounts payable pursuant to Section 7.1 or 7.4, as the case may be, in
the future, or eliminate the need for the notice pursuant to Section 7.2, and
(b) in each case, would not subject such Credit Party to any unreimbursed cost
or expense and would not otherwise be disadvantageous to such Credit Party.
Prologis hereby agrees to pay (or to cause the applicable Borrower to pay) all
reasonable costs and expenses incurred by any Credit Party in connection with
any such designation or assignment.

Section 7.6.2 Delay in Requests. Failure or delay on the part of any Credit
Party to demand compensation pursuant to Section 7.1, 7.4 or 7.5 shall not
constitute a waiver of such Credit Party’s right to demand such compensation;
provided that no Borrower shall be required to compensate a Credit Party
pursuant to any such Section for any Indemnified Taxes, Other Taxes, increased
cost, reduction in return, funding loss or other amount (any of the foregoing, a
“Compensation Amount”) incurred or suffered more than six months prior to the
date that such Credit Party notified Prologis of the Change in Law or other
event giving rise to such Compensation Amount and of such Credit Party’s
intention to claim compensation therefor (except that, if the Change in Law or
other event giving rise to such Compensation Amount is retroactive, then the six
month period referred to above shall be extended to include the period of
retroactive effect thereof).

Section 7.6.3 Replacement of Lenders. If any Lender requests compensation under
Section 7.4, or if any Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 7.1, Prologis may replace such Lender in accordance with Section 14.12.

 

   88    Prologis, L.P. Term Loan Agreement



--------------------------------------------------------------------------------

Section 7.7 Qualified Lender Status. If a Lender notifies Administrative Agent
(orally or in writing) that it is a Qualified Lender with respect to the
imposition of a withholding tax, and (a) such Qualified Lender is subject to
withholding taxes immediately prior to and after the funding of the applicable
Loan, and (b) there were Fronting Lenders available to make such Loan on behalf
of such Lender as set forth in Section 2.2.2(a), 3.2.2(a), 4.2.2(a) or 5.2.2(a),
as applicable, then the applicable Borrower shall not be required to pay any
additional amounts under Section 7.1 with respect to withholding taxes imposed
on the payments to such Lender on account of such Loan. Furthermore,
Administrative Agent shall be permitted to rely solely on any notices,
certificates or Assignment and Assumptions provided by any Lender regarding its
status as a Qualified Lender, and Administrative Agent shall not be required to
independently verify such Lender’s status or request any updates from such
Lender as to whether it remains a Qualified Lender at the time of any request
for a Loan. Notwithstanding the foregoing, this Section 7.7 shall not limit any
right or remedy of any Lender under this Article VII with respect to any Loan to
the extent such Lender ceases to be a Qualified Lender due to a Change in Law
after the funding of such Loan.

Section 7.8 Survival. All obligations under this Article VII shall survive
termination of the Aggregate Tranche Commitments and repayment of all other
Obligations hereunder.

ARTICLE VIII

CONDITIONS PRECEDENT TO LOANS

Section 8.1 Conditions of Initial Loans. The obligation of each Lender to make
its initial Loan hereunder is subject to satisfaction of the following
conditions precedent:

Section 8.1.1 Documents. Administrative Agent’s receipt (which may be by
facsimile or electronic mail, followed promptly by originals) of the following,
each properly executed by a Responsible Officer of the signing Loan Party, each
dated the Closing Date (or, in the case of certificates of governmental
officials, a recent date before the Closing Date) and each in form and substance
reasonably satisfactory to Administrative Agent and each Lender:

(a) executed counterparts of this Agreement;

(b) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party as
Administrative Agent may reasonably require evidencing the identity, authority
and capacity of the Responsible Officers thereof authorized to execute and
deliver the Loan Documents to which such Loan Party is a party;

(c) such documents and certifications as Administrative Agent may reasonably
require to evidence that each Loan Party is duly organized or formed in the
jurisdiction of its organization or formation;

(d) favorable opinions of each of the law firms listed on Schedule 8.1, as
counsel to the Loan Parties as identified on Schedule 8.1, addressed to
Administrative Agent and each Lender, as to such matters concerning the Loan
Parties and the Loan Documents as Administrative Agent may reasonably request;

 

   89    Prologis, L.P. Term Loan Agreement



--------------------------------------------------------------------------------

(e) a certificate of a Responsible Officer of each Loan Party either
(i) attaching copies of all consents, licenses and approvals required in
connection with the execution, delivery and performance by such Loan Party, and
the validity against such Loan Party, of the Loan Documents to which it is a
party, each of which consents, licenses and approvals shall be in full force and
effect, or (ii) stating that no such consents, licenses or approvals are so
required;

(f) a certificate signed by a Responsible Officer of Prologis certifying
(i) that the conditions specified in Sections 8.2.1 and 8.2.2 have been
satisfied; (ii) that there has been no event or circumstance since the date of
the Audited Financial Statements that has had or would be reasonably expected to
have, either individually or in the aggregate, a Material Adverse Effect; and
(iii) the current Moody’s Rating, S&P Rating and Fitch Rating;

(g) such other assurances, certificates, documents, consents or opinions as any
Administrative Agent or Required Lenders reasonably may require; and

(h) with respect to each Borrower that is a TMK, a certified copy of such
Borrower’s business commencement notification (gyoumu kaishi todoke) (including
the asset securitization plan, but excluding any other attachments) affixed with
a receipt stamp of the director of the competent local finance bureau, copies of
any modification (if any) to the asset liquidation plan during the period from
the date of filing of such business commencement notification to the Closing
Date affixed with a receipt stamp of the director of the competent local finance
bureau, and a valid and current asset liquidation plan (affixed with a receipt
stamp of the director of the competent local finance bureau if it has been
submitted to the competent local finance bureau).

Section 8.1.2 Fees. Any fees required to be paid on or before the Funding Date
shall have been paid.

Section 8.1.3 Expenses. Unless waived by Administrative Agent, Prologis shall
have paid all reasonable and documented fees, charges and disbursements of
counsel to Administrative Agent to the extent invoiced prior to the Funding
Date.

Section 8.1.4 Existing Credit Agreement. Administrative Agent shall have
received evidence in form and substance reasonably satisfactory to
Administrative Agent that all obligations of the applicable Companies under the
Existing Credit Agreement shall have been, or shall substantially concurrently
be, paid in full, all commitments thereunder shall have been terminated and the
Existing Credit Agreement shall have been terminated.

Section 8.1.5 Funding Deadline. The Funding Date shall have occurred on or
before December 16, 2014 (the period from the Closing Date through such date,
the “Initial Term Loan Availability Period”).

Without limiting the generality of the provisions of Section 13.4, for purposes
of determining compliance with the conditions specified in this Section 8.1,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with each document or other matter
required hereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless Administrative Agent shall have received notice
from such Lender prior to the Closing Date specifying its objection thereto.

 

   90    Prologis, L.P. Term Loan Agreement



--------------------------------------------------------------------------------

Section 8.2 Conditions to all Loans. The obligation of each Lender to honor any
request for a Loan (other than a Loan Notice requesting only a conversion of
Loans to the other Type or a continuation of Eurocurrency Rate or Substitute
Rate Loans) is subject to the following conditions precedent:

Section 8.2.1 Representations and Warranties. The representations and warranties
of each Loan Party contained in Article IX and each other Loan Document or in
any document furnished at any time under or in connection herewith or therewith,
shall be true and correct in all material respects on and as of the date of such
Loans, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct in all material respects as of such earlier date, and except that for
purposes of this Section 8.2, the representations and warranties contained in
subsections (a) and (b) of Section 6.5 shall be deemed to refer to the most
recent statements furnished pursuant to clauses (a) and (b), respectively, of
Section 10.1.

Section 8.2.2 Default. No Default shall exist or would result from such proposed
Loans or the application of the proceeds thereof.

Section 8.2.3 Loan Notice. Administrative Agent shall have received a Loan
Notice in accordance with the requirements hereof.

Each request for Loans (other than a Loan Notice requesting only a conversion of
Loans to another Type or a continuation of Eurocurrency Rate Loans) submitted by
a Borrower shall be deemed to be a representation and warranty that the
conditions specified in Sections 8.2.1 and 5.2.2 have been satisfied on and as
of the date of the applicable Loans.

Section 8.2.4 Market Events Affecting Additional Alternative Currencies. In the
case of a Loan to be denominated in an Alternative Currency of the applicable
Tranche, there shall not have occurred any change in national or international
financial, political or economic conditions or currency exchange rates or
exchange controls which in the reasonable opinion of Administrative Agent, the
applicable Tranche Required Lenders would make it impracticable for such Loan to
be denominated in the relevant Alternative Currency under such Tranche.

ARTICLE IX

REPRESENTATIONS AND WARRANTIES

Each Loan Party represents and warrants to the Credit Parties that:

Section 9.1 Existence, Qualification and Power; Compliance with Laws. Such Loan
Party (a) is duly organized or formed, validly existing and, to the extent
applicable, in good standing under the Laws of the jurisdiction of its
incorporation or organization, (b) has all requisite power and authority and all
requisite governmental licenses, authorizations, consents and approvals to
(i) own or lease its assets and carry on its business and (ii) execute, deliver
and perform its obligations under the Loan Documents to which it is a party and
(c) is duly qualified and is licensed and in good standing under the Laws of
each jurisdiction where its ownership,

 

   91    Prologis, L.P. Term Loan Agreement



--------------------------------------------------------------------------------

lease or operation of properties or the conduct of its business requires such
qualification or license; except in each case referred to in clause (b)(i) or
(c) above, to the extent that failure to do so could not reasonably be expected
to have a Material Adverse Effect.

Section 9.2 Authorization; No Contravention. The execution, delivery and
performance by such Loan Party of each Loan Document to which it is a party have
been duly authorized by all necessary corporate or other organizational action,
and do not and will not: (a) contravene the terms of such Person’s Organization
Documents; (b) conflict with or result in any breach or contravention of, or the
creation of any Lien under, or require any payment to be made under (i) any
Contractual Obligation to which such Person is a party or affecting such Person
or the properties of such Person or any of its Consolidated Subsidiaries or
(ii) any order, injunction, writ or decree of any Governmental Authority or any
arbitral award to which such Person or its property is subject; or (c) violate
any Law. Each Company is in compliance with all Contractual Obligations referred
to in clause (b)(i), except to the extent that failure to do so could not
reasonably be expected to have a Material Adverse Effect.

Section 9.3 Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, such Loan Party of this Agreement or any other Loan Document (excluding
approvals, consents, exemptions and authorizations that have been obtained and
are in full force and effect and those that, if not made or obtained, would not
(a) materially and adversely affect the validity or enforceability of any Loan
Document or (b) result in a Default).

Section 9.4 Binding Effect. This Agreement has been, and each other Loan
Document, when delivered hereunder, will have been, duly executed and delivered
by each Loan Party that is party thereto. This Agreement constitutes, and each
other Loan Document when so delivered will constitute, a legal, valid and
binding obligation of such Loan Party, enforceable against each Loan Party that
is party thereto in accordance with its terms, subject to applicable Debtor
Relief Laws and general principles of equity.

Section 9.5 Financial Statements.

(a) The Audited Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; (ii) fairly present the consolidated financial
condition of General Partner as of the date thereof and its consolidated results
of operations for the period covered thereby in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; and (iii) show (either in the text thereof or the notes
thereto) all material Liabilities of General Partner and its Consolidated
Subsidiaries as of the date thereof.

(b) The unaudited consolidated balance sheet of General Partner and its
Consolidated Subsidiaries dated March 31, 2014, and the related consolidated
statements of income or operations, shareholders’ equity and cash flows for the
fiscal quarter ended on that date (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein, and (ii) fairly present the consolidated financial

 

   92    Prologis, L.P. Term Loan Agreement



--------------------------------------------------------------------------------

condition of General Partner as of such date and its consolidated results of
operations for the period covered thereby, subject, in the case of clauses
(i) and (ii), to the absence of footnotes and to normal year-end audit
adjustments.

Section 9.6 Litigation. As of the Closing Date, except as specifically disclosed
in Schedule 9.6, there are no actions, suits, proceedings, claims or disputes
pending or, to the knowledge of any Loan Party after due and diligent
investigation, threatened or contemplated, at law, in equity, in arbitration or
before any Governmental Authority, by or against any Company or against any
Company’s properties or revenues that (a) purport to affect or pertain to this
Agreement or any other Loan Document, or any of the transactions contemplated
hereby, or (b) either individually or in the aggregate, if determined adversely,
could reasonably be expected to have a Material Adverse Effect.

Section 9.7 No Default. No Company is in default under or with respect to any
Contractual Obligation that could, either individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. No Default has
occurred and is continuing or would result from the consummation of the
transactions contemplated by this Agreement or any other Loan Document.

Section 9.8 Ownership of Property. Each Company has good record and marketable
title in fee simple to, or valid trust beneficiary interests or leasehold
interests in, all real property necessary or used in the ordinary conduct of its
business, except for such defects in title as could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

Section 9.9 Environmental Compliance. Each Company conducts in the ordinary
course of business a review of the effect of existing Environmental Laws and
claims alleging potential Liability or responsibility for violation of any
Environmental Law on their respective businesses, operations and properties, and
as a result thereof the Companies have reasonably concluded that, except as
specifically disclosed in Schedule 9.9, such Environmental Laws and claims could
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

Section 9.10 Taxes. Each Company has filed all Federal and other material state,
provincial, and other Tax returns and reports required to be filed, and has
paid, collected, withheld and remitted all Federal and other material state,
provincial, and other material Taxes, assessments, fees and other governmental
charges levied or imposed upon it or its properties, income or assets otherwise
due and payable, or which it has been required to collect or withhold and remit,
except those which are being contested in good faith by appropriate proceedings
diligently conducted and for which adequate reserves have been provided in
accordance with GAAP or such Taxes, the failure to make payment of which when
due could not, individually or in the aggregate, reasonably be expected to have
a Material Adverse Effect. There is no proposed tax assessment against any
Company that would, if made, have a Material Adverse Effect.

 

   93    Prologis, L.P. Term Loan Agreement



--------------------------------------------------------------------------------

Section 9.11 Pension Law Compliance.

(a) Each Plan is in compliance in all material respects with the applicable
provisions of applicable Laws. Each Plan that is intended to qualify under
Section 401(a) of the Code has received a favorable determination or opinion
letter from the IRS, or such Plan is entitled to rely on an advisory or opinion
letter issued with respect to an IRS approved master and prototype or volume
submitter plan, or an application for such a letter is currently being processed
by the IRS with respect thereto and, to the best knowledge of Prologis, nothing
has occurred which would prevent, or cause the loss of, such qualification.
Prologis and each ERISA Affiliate have made all required contributions to each
Pension Plan subject to Section 412 of the Code, and no application for a
funding waiver or an extension of any amortization period pursuant to
Section 412 of the Code has been made with respect to any such Pension Plan.

(b) There are no pending or, to the best knowledge of any Borrower, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that could reasonably be expected to have a Material Adverse
Effect. Neither Prologis nor any other Borrower has knowledge of any prohibited
transaction (within the meaning of Section 4975 of the Code or Section 406 of
ERISA) or violation of the fiduciary responsibility rules (within the meaning of
Section 404 or 405 of ERISA) with respect to any Plan that has resulted or could
reasonably be expected to result in a Material Adverse Effect.

(c) (i) No ERISA Event has occurred or is reasonably expected to occur;
(ii) neither Prologis nor any ERISA Affiliate has incurred, or reasonably
expects to incur, any Liability under Title IV of ERISA with respect to any
Pension Plan (other than premiums due and not delinquent under Section 4007 of
ERISA); (iii) neither Prologis nor any ERISA Affiliate has incurred any
unsatisfied, or reasonably expects to incur any, Liability (and no event has
occurred which, with the giving of notice under Section 4219 of ERISA, would
result in such Liability) under Section 4201 or 4243 of ERISA with respect to a
Multiemployer Plan; and (iv) neither Prologis nor any ERISA Affiliate has
engaged in a transaction that reasonably could be expected to be subject to
Sections 4069 or 4212(c) of ERISA.

Section 9.12 Margin Regulations; Investment Company Act.

(a) No Loan Party is engaged or will engage, principally or as one of its
important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock.

(b) No Loan Party is or is required to be registered as an “investment company”
under the Investment Company Act of 1940.

Section 9.13 Disclosure. Each Loan Party has disclosed to the Credit Parties all
agreements, instruments and corporate or other restrictions to which any Company
is subject, and all other matters known to it, that, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect.
No report, financial statement, certificate or other information furnished
(whether in writing or orally) by or on behalf of any Loan Party to any Credit
Party in connection with the transactions contemplated hereby and the
negotiation of

 

   94    Prologis, L.P. Term Loan Agreement



--------------------------------------------------------------------------------

this Agreement or delivered hereunder or under any other Loan Document (in each
case, as modified or supplemented by other information so furnished) contains
any material misstatement of fact or omits to state any material fact necessary
to make the statements therein, in the light of the circumstances under which
they were made, not misleading in any material respect; provided that, with
respect to projected financial information, each Borrower represents only that
such information was prepared in good faith based upon assumptions believed to
be reasonable at the time.

Section 9.14 Compliance with Laws. Each Company is in compliance in all material
respects with the requirements of all Laws and all orders, writs, injunctions
and decrees applicable to it or to its properties, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted or
(b) the failure to comply therewith, either individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect. Without
limiting the foregoing, each Company has instituted and maintained policies and
procedures designed to promote and achieve compliance with applicable
anti-corruption Laws.

Section 9.15 Dutch Banking Act. Each Dutch Borrower is in compliance with the
Dutch Banking Act and any regulations issued pursuant thereto.

Section 9.16 Solvency. Each Loan Party is, and after giving effect to all
Obligations hereunder will be, Solvent.

Section 9.17 Plan Assets. The assets of each Company are not “plan assets” as
defined in 29 C.F.R. § 2510.3-101(a)(1), as modified by Section 3(42) of ERISA.

Section 9.18 REIT Status. General Partner is qualified as a REIT.

Section 9.19 Anti-Social Forces. No Japanese Borrower is, at present, (a) a gang
(boryokudan), (b) a gang member, (c) a person for whom five (5) years have not
passed since ceasing to be a gang member, (d) an associate gang member, (e) a
gang-related company, (f) a corporate extortionist (sokaiya) and the like, (g) a
rogue adopting social movements as its slogan (shakai undotou hyobo goro), (h) a
violent force with special knowledge (tokushu chinou boryoku shudan tou) (each
as defined in the “Manual of Measures against Organized Crime” (soshikihanzai
taisaku youkou) by the National Police Agency of Japan), or (i) another person
or entity similar to any of the above (collectively, “Gang Members, Etc.”); nor
does any Loan Party have any:

(i) relationships by which its management is considered to be controlled by Gang
Members, Etc.;

(ii) relationships by which Gang Members, Etc. are considered to be involved
substantially in its management;

(iii) relationships by which it is considered to unlawfully utilize Gang
Members, Etc. for the purpose of securing unjust advantage for itself or any
third party or of causing damage to any third party;

 

   95    Prologis, L.P. Term Loan Agreement



--------------------------------------------------------------------------------

(iv) relationships by which it is considered to offer funds or provide benefits
to Gang Members, Etc.; or

(v) officers or persons involved substantially in its management having socially
condemnable relationships with Gang Members, Etc.

ARTICLE X

AFFIRMATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder or any Loan or other
Obligation (other than Surviving Obligations) shall remain unpaid or
unsatisfied:

Section 10.1 Financial Statements. General Partner shall deliver, or cause to be
delivered, to Administrative Agent, in form and detail satisfactory to
Administrative Agent:

(a) as soon as available, but in any event within 90 days after the end of each
fiscal year of General Partner and Prologis (commencing with the fiscal year
ended December 31, 2014), a consolidated balance sheet of each of (i) General
Partner and its Consolidated Subsidiaries and (ii) Prologis and its Consolidated
Subsidiaries, in each case as at the end of such fiscal year, and the related
consolidated statements of income or operations, equity and cash flows for such
fiscal year, setting forth in each case in comparative form the figures for the
previous fiscal year, all in reasonable detail, audited and accompanied by a
report and opinion of a Registered Public Accounting Firm of nationally
recognized standing reasonably acceptable to Administrative Agent, which report
and opinion shall be prepared in accordance with generally accepted auditing
standards and applicable Securities Laws; and

(b) as soon as available, but in any event within 45 days after the end of each
of the first three fiscal quarters of each fiscal year of General Partner and
Prologis (commencing with the fiscal quarter ended June 30, 2014), a
consolidated balance sheet of each of (i) General Partner and its Consolidated
Subsidiaries and (ii) Prologis and its Consolidated Subsidiaries, in each case
as at the end of such fiscal quarter, and the related consolidated statements of
income or operations for such fiscal quarter and for the portion of the fiscal
year then ended, and equity and cash flows for the portion of the fiscal year
then ended, setting forth in each case in comparative form a balance sheet as of
the end of the previous fiscal year and statements of income or operation and
cash flows for the corresponding portion of the previous fiscal year, all in
reasonable detail, certified by a Responsible Officer of Prologis as fairly
presenting the financial condition, results of operations, equity and cash flows
of the Companies, subject only to normal year-end audit adjustments and the
absence of footnotes.

As to any information contained in materials furnished pursuant to
Section 10.2(d), General Partner shall not be separately required to furnish
such information under clause (a) or (b) above, but the foregoing shall not be
in derogation of the obligation of General Partner to furnish the information
and materials described in clauses (a) and (b) above at the times specified
therein.

 

   96    Prologis, L.P. Term Loan Agreement



--------------------------------------------------------------------------------

Section 10.2 Certificates; Other Information. General Partner shall deliver, or
cause to be delivered, to Administrative Agent, in form and detail satisfactory
to Administrative Agent:

(a) concurrently with the delivery of each set of financial statements referred
to in Section 10.1(a), an opinion from a Registered Public Accounting Firm of
nationally recognized standing to the effect that such financial statements were
prepared in accordance with GAAP and present fairly, in all material respects,
the consolidated financial condition of General Partner and its Consolidated
Subsidiaries, or Prologis and its Consolidated Subsidiaries, as applicable, as
of the date thereof and the consolidated results of operations of General
Partner and its Consolidated Subsidiaries, or Prologis and its Consolidated
Subsidiaries, as applicable, for the fiscal year then ended;

(b) concurrently with the delivery of each set of financial statements referred
to in Sections 10.1(a) and (b), a duly completed Compliance Certificate signed
by a Responsible Officer of General Partner;

(c) promptly after any request by Administrative Agent, copies of any detailed
audit reports, management letters or recommendations submitted to the board of
directors of General Partner by independent accountants in connection with the
accounts or books of any Company, or any audit of any Company;

(d) promptly after filing, true, correct, and complete copies of all material
reports or filings filed by or on behalf of any Company with any Governmental
Authority (including copies of each Form 10-K, Form 10-Q, and Form S-8 filed by
or on behalf of any Company with the SEC); and

(e) promptly, such additional information regarding the business, financial or
corporate affairs of any Company (and to the extent available to a Company, any
other Borrower), or compliance with the terms of the Loan Documents, as
Administrative Agent may from time to time reasonably request.

Documents required to be delivered pursuant to Section 10.1(a) or (b) or
Section 10.2(d) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which a
Company posts such documents, or provides a link thereto, on its website on the
internet at the website address listed on Schedule 14.2; or (ii) on which such
documents are posted on its behalf on an internet or intranet website, if any,
to which each Credit Party has access (whether a commercial, third-party website
or whether sponsored by Administrative Agent); provided that a Company shall
notify Administrative Agent (by facsimile or electronic mail) of the posting of
any such documents and, if requested, provide to Administrative Agent by
electronic mail electronic versions (i.e., soft copies) of such documents.
Except for Compliance Certificates, Administrative Agent shall have no
obligation to request the delivery or to maintain copies of the documents
referred to above, and in any event shall have no responsibility to monitor
compliance by any Company with any such request for delivery, and each Lender
shall be solely responsible for requesting delivery to it or maintaining its
copies of such documents.

Each of General Partner and Prologis hereby acknowledges that (a) Administrative
Agent and/or Arrangers will make available to each Lender materials and/or
information provided by or on behalf of General Partner and Prologis hereunder
(collectively, “Borrower Materials”) by posting Borrower Materials on
IntraLinks, SyndTrak or another similar electronic system (the

 

   97    Prologis, L.P. Term Loan Agreement



--------------------------------------------------------------------------------

“Platform”) and (b) certain Lenders may be “public-side” Lenders (i.e., Lenders
that do not wish to receive material non-public information with respect to
General Partner, Prologis or their respective securities) (each, a “Public
Lender”). Each of General Partner and Prologis hereby agrees that: (w) all
Borrower Materials that are to be made available to Public Lenders shall be
clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean that
the word “PUBLIC” shall appear prominently on the first page thereof; (x) by
marking Borrower Materials “PUBLIC,” General Partner and Prologis shall be
deemed to have authorized each Credit Party to treat such Borrower Materials as
not containing any material non-public information with respect to General
Partner and its Affiliates or their respective securities for purposes of United
States Federal and state securities laws (provided that to the extent such
Borrower Materials constitute Information, they shall be treated as set forth in
Section 14.7); (y) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated “Public Investor;”
and (z) Administrative Agent and Arrangers shall be entitled to treat any
Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated “Public Investor.”
Notwithstanding the foregoing, neither General Partner nor Prologis shall have
any obligation to mark any Borrower Materials “PUBLIC”.

Section 10.3 Notices. General Partner shall promptly notify, or cause a Loan
Party to notify, Administrative Agent:

(a) of the occurrence of any Default;

(b) of any matter that has resulted or could reasonably be expected to result in
a Material Adverse Effect, including: (i) breach or non-performance of, or any
default under, a Contractual Obligation of any Company; (ii) any dispute,
litigation, investigation, proceeding or suspension between any Company and any
Governmental Authority; or (iii) the commencement of, or any material
development in, any litigation or proceeding affecting any Company, including
pursuant to any applicable Environmental Laws;

(c) of the occurrence of any ERISA Event;

(d) of any material change in accounting policies or financial reporting
practices by any Company (except to the extent disclosed in financial statements
provided pursuant to Section 10.1, including the footnotes to such financial
statements); and

(e) promptly upon receipt by General Partner or Prologis of notice thereof, and
in any event within five Business Days after any change in the Moody’s Rating,
the S&P Rating or the Fitch Rating, notice of such change.

Each notice pursuant to this Section 10.3 shall be accompanied by a statement of
a Responsible Officer of the applicable Loan Party setting forth details of the
occurrence referred to therein and stating what action such Loan Party has taken
and proposes to take with respect thereto. Each notice pursuant to
Section 10.3(a) shall describe with particularity any provision of this
Agreement or any other Loan Document that has been breached. Administrative
Agent shall promptly notify Lenders of any notice received under this
Section 10.3.

 

   98    Prologis, L.P. Term Loan Agreement



--------------------------------------------------------------------------------

Section 10.4 Payment of Obligations. General Partner shall, and shall cause each
other Company to, pay and discharge as the same shall become due and payable,
all its Liabilities (including tax Liabilities), except to the extent (a) the
same are being contested in good faith by appropriate proceedings diligently
conducted and adequate reserves in accordance with GAAP are being maintained
therefor or (b) the failure to pay and discharge such Liabilities could not
reasonably be expected to result in a Material Adverse Effect.

Section 10.5 Preservation of Existence, Etc. General Partner shall, and shall
cause each other Company to: (a) preserve, renew and maintain in full force and
effect its legal existence and good standing under the Laws of the jurisdiction
of its organization except in a transaction permitted by Section 11.2; (b) take
all reasonable action to maintain all rights, privileges, permits, licenses and
franchises necessary or desirable in the normal conduct of its business, except
to the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect; and (c) preserve or renew all of its registered
patents, trademarks, trade names and service marks, the non-preservation of
which could reasonably be expected to have a Material Adverse Effect.

Section 10.6 Maintenance of Properties. General Partner shall, and shall cause
each other Company to: (a) maintain, preserve and protect all of its material
properties and equipment necessary in the operation of its business in good
working order and condition, ordinary wear and tear excepted; and (b) make all
necessary repairs thereto and renewals and replacements thereof, in each case
except where the failure to do so could not reasonably be expected to have a
Material Adverse Effect.

Section 10.7 Maintenance of Insurance. General Partner shall, and shall cause
each other Company to, maintain insurance (giving effect to reasonable and
prudent self-insurance) according to reasonable and prudent business practices.

Section 10.8 Compliance with Laws. General Partner shall, and shall cause each
other Company to, comply in all material respects with the requirements of all
Laws and all orders, writs, injunctions and decrees applicable to it or to its
business or property, except in such instances in which (a) such requirement of
Law or order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted or (b) the failure to comply
therewith could not reasonably be expected to have a Material Adverse Effect.
Without limiting the foregoing, each Company shall maintain policies and
procedures designed to promote and achieve compliance with applicable
anti-corruption Laws.

Section 10.9 Books and Records. General Partner shall, and shall cause each
other Company to, maintain proper books of record and account, in which true and
correct entries are made that are sufficient to prepare General Partner’s and
Prologis’ financial statements in conformity with GAAP consistently applied.

Section 10.10 Inspection Rights. Upon reasonable request, and subject to
Section 14.7, General Partner shall, and shall cause each other Company to,
allow Administrative Agent (or its Related Parties who may be accompanied by a
Related Party of one or more Lenders) to inspect any of its properties, to
review reports, files, and other records and to make and take away copies
thereof, and to discuss (provided that General Partner or the applicable other
Company is given

 

   99    Prologis, L.P. Term Loan Agreement



--------------------------------------------------------------------------------

the opportunity to be present for such discussions) any of its affairs,
conditions, and finances with its directors, officers, employees or
representatives from time to time upon reasonable notice, during normal business
hours; provided that unless a Default has occurred and is continuing and except
in the case of Administrative Agent and its Related Parties, such inspections
shall be at the applicable Credit Party’s sole cost and expense.

Section 10.11 Use of Proceeds. Each Borrower shall use the proceeds of the Loans
for general corporate purposes not in contravention of any Law or of any Loan
Document.

Section 10.12 REIT Status. General Partner shall, at all times, maintain its
status as a REIT.

Section 10.13 Guaranties.

(a) Pursuant to the General Partner Guaranty, General Partner shall Guarantee
the Obligations of all Borrowers.

(b) Pursuant to the Prologis Guaranty, Prologis shall Guarantee the Obligations
of all Affiliate Borrowers.

Section 10.14 Claims Pari Passu. Each Loan Party shall ensure that at all times
the claims of the Credit Parties under the Loan Documents rank at least pari
passu with the claims of all its unsecured and unsubordinated creditors other
than those claims that are preferred by Debtor Relief Laws.

ARTICLE XI

NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder or any Loan or other
Obligation (other than Surviving Obligations) shall remain unpaid or
unsatisfied:

Section 11.1 Secured Indebtedness. General Partner shall not permit the ratio
(expressed as a percentage) of (a) the aggregate amount of all Secured Debt of
the Companies outstanding as of the last day of any fiscal quarter, to (b) Total
Asset Value as of such date, to exceed 40%.

Section 11.2 Fundamental Changes. General Partner shall not, and shall not
permit any other Company to, merge, dissolve, liquidate, consolidate with or
into another Person, except that, so long as no Default exists or would result
therefrom:

(a) any Consolidated Subsidiary may merge with Prologis, provided that Prologis
shall be the continuing or surviving Person;

(b) any Consolidated Subsidiary may merge with any one or more other
Consolidated Subsidiaries, provided that if any party to such merger was a
Borrower, then the continuing or surviving Person must be a Borrower;

 

   100    Prologis, L.P. Term Loan Agreement



--------------------------------------------------------------------------------

(c) any Company (other than General Partner, Prologis or any other Borrower) may
be voluntarily dissolved or liquidated under the laws of its jurisdiction of
organization (excluding any Debtor Relief Law); and

(d) any Company or any Borrower may merge, dissolve, liquidate or consolidate
with or into another Person in connection with any transaction designed to
change the corporate, partnership, limited liability company or other structure
of such entity, or otherwise change its corporate or other form, so long as
(i) the succeeding or remaining entity assumes all of the assets and liabilities
of such Person and (ii) no Credit Party is adversely affected thereby.

Section 11.3 Restricted Payments. General Partner shall not, and shall not
permit any other Company to, declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
if an Event of Default pursuant to Section 12.1.1 exists, except that:

(a) any Consolidated Subsidiary may at any time make Restricted Payments to any
other Company and, solely to the extent distributions to other holders of its
Equity Interests are required by its Organization Documents, to such other
holders of Equity Interests;

(b) any Company may at any time declare and make dividend payments or other
distributions payable solely in the common stock or other common Equity
Interests of such Company;

(c) any Company may at any time purchase, redeem or otherwise acquire Equity
Interests issued by it with the proceeds received from the substantially
concurrent issue of new shares of its common stock or other common Equity
Interests;

(d) Prologis may at any time pay cash dividends and make other cash
distributions to General Partner and, to the extent corresponding distributions
to other holders of its Equity Interests are required by its Organization
Documents, to such other holders of Equity Interests, and General Partner may at
any time pay cash dividends and make other cash distributions to the holders of
its Equity Interests, in each case, in an amount not to exceed in the aggregate
the greater of (i) 95% of the aggregate, cumulative “Funds from Operations”
(excluding non- cash impairment charges, write-downs or losses) of Prologis as
reported to its shareholders in either the annual report of Prologis filed by or
on behalf of Prologis with the SEC on a Form 10-K or any quarterly investment
package prepared for the holders of its Equity Interests after December 31,
2013, and (ii) the amount of Restricted Payments required to be paid in order
for General Partner to eliminate its REIT taxable income and/or to maintain its
status as a REIT; and

(e) General Partner and any Company may at any time make non-cash Restricted
Payments in connection with employee, trustee and director stock option plans or
similar employee, trustee and director incentive arrangements.

Section 11.4 Change in Nature of Business. General Partner shall not, and shall
not permit any other Company to, engage in any material line of business
substantially different from those lines of business conducted by the Companies
on the date hereof or any business substantially related or incidental thereto.

 

   101    Prologis, L.P. Term Loan Agreement



--------------------------------------------------------------------------------

Section 11.5 Transactions with Affiliates. General Partner shall not, and shall
not permit any other Company to, enter into any transaction of any kind with any
Affiliate of General Partner, whether or not in the ordinary course of business;
provided that the foregoing restriction shall not apply to (a) transactions with
existing shareholders of Consolidated Subsidiaries and Unconsolidated
Affiliates, (b) transactions in the ordinary course of business (i) on fair and
reasonable terms substantially as favorable to such Company as would be
obtainable by such Company at the time in a comparable arm’s length transaction
with a Person other than an Affiliate or (ii) that comply with the requirements
of the North America Security Administrators Association’s Statement of Policy
of Real Estate Investment Trusts, (c) payments to or from such Affiliates under
leases of commercial space on market terms, (d) payment of fees under asset or
property management agreements under terms and conditions available from
qualified management companies, (e) intercompany Liabilities and other
Investments between any Company and its Consolidated Subsidiaries and
Unconsolidated Affiliates otherwise permitted pursuant to this Agreement,
(f) transactions between Companies, and (g) transactions otherwise permitted
hereunder.

Section 11.6 Negative Pledge Agreements; Burdensome Agreements.

(a) General Partner shall not, and shall not permit any other Company to, grant
a Lien (other than Permitted Liens) to any Person on the Equity Interests of any
Company if the Unencumbered NOI of such Company is used in the calculation of
Unencumbered Debt Service Coverage Ratio.

(b) General Partner shall not, and shall not permit any other Company to, enter
into any negative pledge or other agreement with any other Person such that any
Company shall be prohibited from granting to Administrative Agent, for the
benefit of the Credit Parties, a first-priority Lien on the Equity Interests of
any Company (other than General Partner) if the Unencumbered NOI of such Company
is used in the calculation of Unencumbered Debt Service Coverage Ratio; provided
that the provisions of Section 1013 of the Existing Indenture and any similar
requirement for the grant of an equal and ratable lien in connection with a
pledge of any property or asset to Administrative Agent, shall not constitute a
negative pledge or any other agreement that violates this Section 11.6(b).

(c) General Partner shall not, and shall not permit any other Company to, enter
into any Contractual Obligation (other than this Agreement, any other Loan
Document or any other agreement or document evidencing or governing Indebtedness
of a Consolidated Subsidiary) that limits the ability of any Consolidated
Subsidiary to make Restricted Payments to any Company.

Section 11.7 Use of Proceeds. Borrowers shall not use the proceeds of any Loan,
whether directly or indirectly, and whether immediately, incidentally or
ultimately, to purchase or carry margin stock (within the meaning of Regulation
U of the FRB) or to extend credit to others for the purpose of purchasing or
carrying margin stock or to refund indebtedness originally incurred for such
purpose.

 

   102    Prologis, L.P. Term Loan Agreement



--------------------------------------------------------------------------------

Section 11.8 Financial Covenants.

Section 11.8.1 Consolidated Leverage Ratio. General Partner shall not permit the
Consolidated Leverage Ratio, as of the last day of any fiscal quarter, to exceed
0.60 to 1.0; provided that as of the last day of the four consecutive fiscal
quarters immediately following any Material Acquisition, such ratio may exceed
0.60 to 1.0 so long as it does not exceed 0.65 to 1.0.

Section 11.8.2 Fixed Charge Coverage Ratio. General Partner shall not permit the
Fixed Charge Coverage Ratio, as of the last day of any fiscal quarter, to be
less than 1.50 to 1.0.

Section 11.8.3 Unencumbered Debt Service Coverage Ratio. General Partner shall
not permit the Unencumbered Debt Service Coverage Ratio, as of the last day of
any fiscal quarter, to be less than 1.50 to 1.0.

Section 11.9 Anti-Social Forces. No Japanese Borrower shall fall under any of
the categories described in Section 9.19, nor shall itself engage in, nor cause
any third party to engage in, any of the following: (a) making violent demands;
(b) making unjustified demands exceeding legal responsibility; (c) using
violence or threatening speech or behavior in connection with any transaction;
(d) damaging the trust of any Lender by spreading rumor, using fraud or force,
or obstructing the business of any Lender; or (e) engaging in any act similar to
the foregoing.

Section 11.10 Anti-Corruption Laws. Borrowers shall not, directly or indirectly,
use the proceeds of any Loan for any purpose that would breach the United States
Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010, or other similar
legislation in other jurisdictions.

ARTICLE XII

EVENTS OF DEFAULT AND REMEDIES

Section 12.1 Events of Default. Any of the following shall constitute an “Event
of Default”:

Section 12.1.1 Non-Payment. Any Borrower or any other Loan Party fails to pay
(a) when and as required to be paid herein, any amount of principal of any Loan,
or (b) within three Business Days after the same becomes due, any interest on
any Loan or any fee due hereunder, or (c) within five days after the same
becomes due, any other amount payable hereunder or under any other Loan
Document.

Section 12.1.2 Specific Covenants. Any Loan Party fails to perform or observe
any term, covenant or agreement contained in any of Section 10.10, 10.13, 11.1,
11.3 or 11.8.

Section 12.1.3 Other Defaults. General Partner (or, if applicable, any other
Loan Party) fails to perform or observe any other covenant or agreement (not
specified in Section 12.1.1 or 12.1.2 above) contained in any Loan Document on
its part to be performed or observed and such failure continues for 30 days
after the first to occur of (a) a Responsible Officer of General Partner or
Prologis obtaining knowledge of such failure or (b) General Partner’s receipt of
notice from Administrative Agent of such failure; provided that if such failure
is of such a nature that can be cured but cannot with reasonable effort be
completely cured within 30 days, then such 30 day period shall be extended for
such additional period of time (not exceeding 90 additional

 

   103    Prologis, L.P. Term Loan Agreement



--------------------------------------------------------------------------------

days) as may be reasonably necessary to cure such failure so long as General
Partner (or the applicable Loan Party) commences such cure within such 30 day
period and diligently prosecutes same until completion.

Section 12.1.4 Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of any
Borrower or any other Loan Party herein, in any other Loan Document or in any
document delivered in connection herewith or therewith shall be incorrect or
misleading in any material respect when made or deemed made and, with respect to
any representation, warranty, certification or statement not known by such Loan
Party at the time made or deemed made to be incorrect, the defect causing such
representation or warranty to be incorrect when made (or deemed made) is not
removed within 30 days after the first to occur of (a) a Responsible Officer of
General Partner or Prologis obtaining knowledge thereof or (b) written notice
thereof from Administrative Agent to General Partner.

Section 12.1.5 Cross-Default.

(a) Any Company fails to make any payment when due (whether by scheduled
maturity, required prepayment, acceleration, demand or otherwise) of any
Recourse Debt (other than Indebtedness hereunder or under any other Loan
Document and Indebtedness under Swap Contracts) having an aggregate principal
amount (including amounts owing to all creditors under any combined or
syndicated credit arrangement) of more than $100,000,000; or

(b) Any Company fails to observe or perform any other agreement or condition
relating to or in respect of any Recourse Debt or contained in any instrument or
agreement evidencing, securing or relating to the same, or any other event
(excluding voluntary actions by any applicable Company) occurs, the effect of
which default or other event is to cause Recourse Debt having an aggregate
principal amount (including amounts owing to all creditors under any combined or
syndicated credit arrangement) of more than $100,000,000, to be demanded or to
become due or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such Recourse
Debt to be made, prior to its stated maturity, or such Recourse Debt to become
payable or cash collateral in respect thereof to be demanded; or

(c) There occurs under any Swap Contract that constitutes Recourse Debt an Early
Termination Date (as defined in such Swap Contract) resulting from (i) any event
of default under such Swap Contract as to which any Company is the Defaulting
Party (as defined in such Swap Contract) or (ii) any Termination Event (as so
defined) under such Swap Contract as to which any Company is an Affected Party
(as so defined) and, in either event, the Swap Termination Value owed by such
Company as a result thereof is greater than $100,000,000 and such amount is not
paid when due.

Section 12.1.6 Insolvency Proceedings, Etc. Any Company institutes or consents
to the institution of any proceeding under any Debtor Relief Law, or makes an
assignment for the benefit of creditors; or applies for or consents to the
appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer for it or for all or any material part of its
property; or any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or

 

   104    Prologis, L.P. Term Loan Agreement



--------------------------------------------------------------------------------

similar officer is appointed without the application or consent of such Person
and the appointment continues undischarged or unstayed for 60 calendar days; or
any proceeding under any Debtor Relief Law relating to any Company or to all or
any material part of its property is instituted without the consent of such
Company and continues undismissed or unstayed for 60 calendar days, or an order
for relief is entered in any such proceeding.

Section 12.1.7 Inability to Pay Debts; Attachment. (a) Any Company becomes
unable (shiharai funou) or admits in writing its inability (shiharai teishi) or
fails generally to pay its debts as they become due or (b) any writ or warrant
of attachment or execution or similar process is issued or levied against all or
any material part of the property of any Company and is not released, vacated or
fully bonded within 30 days after its issue or levy.

Section 12.1.8 Judgments. There is entered against any Company (a) a final
judgment or order for the payment of money in an aggregate amount exceeding
$100,000,000 (to the extent not covered by insurance as to which the insurer
does not dispute coverage) or (b) any one or more non-monetary final judgments
that have, or could reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect and, in either case, (i) enforcement
proceedings are commenced by any creditor upon such judgment or order or
(ii) there is a period of ten consecutive days during which a stay of
enforcement of such judgment, by reason of a pending appeal or otherwise, is not
in effect.

Section 12.1.9 ERISA. (a) An ERISA Event occurs with respect to a Pension Plan
or Multiemployer Plan which has resulted or could reasonably be expected to
result in Liability of any Company under Title IV of ERISA to such Pension Plan,
such Multiemployer Plan or the PBGC in an aggregate amount in excess of
$5,000,000, or (b) General Partner or any ERISA Affiliate fails to pay when due,
after the expiration of any applicable grace period, any installment payment
with respect to its withdrawal Liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount in excess of $5,000,000.

Section 12.1.10 Invalidity of Loan Documents. Any provision of any Loan
Document, at any time after its execution and delivery and for any reason other
than as expressly permitted hereunder or thereunder or satisfaction in full of
all the Obligations, ceases to be in full force and effect (unless such
cessation would not affect the obligations of any applicable Loan Party or the
rights and remedies of any Credit Party, in each case, in any material respect);
or any Loan Party contests in any manner the validity or enforceability of any
provision of any Loan Document; or any Loan Party denies that it has any or
further Liability or obligation under any Loan Document, or purports to revoke,
terminate or rescind any provision of any Loan Document.

Section 12.1.11 Change of Control. (a) A Change of Control occurs or (b)
Prologis shall cease to own directly or indirectly Equity Interests of any
Affiliate Borrower unless all Loans of such Affiliate Borrower have been paid in
full.

Section 12.1.12 Plan Assets. The assets of any Company at any time constitute
“plan assets” as defined in 29 C.F.R. § 2510.3-101(a)(1), as modified by
Section 3(42) of ERISA.

 

   105    Prologis, L.P. Term Loan Agreement



--------------------------------------------------------------------------------

Section 12.1.13 Insolvency Proceedings in Japan. Any Company which is
incorporated or established in Japan takes any corporate or legal actions, or
any other action or legal proceeding is commenced against such Company for the
purpose of winding-up, dissolution, liquidation, administration or
re-organization or for the appointment of a liquidator, receiver, administrator,
administrative receiver, conservator, custodian, trustee or similar officer of
it or of all or any material part of its revenues and assets (unless such
winding-up, dissolution, liquidation, administration, re-organization or
appointment is permitted under this Agreement or is otherwise carried out in
connection with a reconstruction or amalgamation when solvent, on terms
previously approved by Administrative Agent) under any domestic or foreign
bankruptcy, insolvency, receivership or similar Law now or hereafter in effect
(including, under Japanese Law, any corporate action or proceedings relating to
the commencement of bankruptcy proceedings (hasan tetsuzuki), the commencement
of civil rehabilitation proceedings (minji saisei tetsuzuki), the commencement
of corporate reorganization proceedings (kaisha kosei tetsuzuki) or the
commencement of special liquidation (tokubetsu seisan)); provided that there
shall be no Event of Default under this Section 12.1.13, to the extent any such
action or proceeding is not initiated by, at the request of, or with the
agreement of, such Company and such action, legal proceeding or appointment
continues undischarged or unstayed for a period ending on the earlier of (a) 30
days after commencement or, if earlier, the date on which such proceeding is
advertised and (b) a judgment to commence proceedings (or preservative order)
has been made in relation to the matter in respect of which the action,
proceeding or appointment was initiated.

Section 12.2 Remedies Upon Event of Default. If any Event of Default occurs and
is continuing, Administrative Agent shall, at the request of, or may, with the
consent of, Required Lenders, take any of the following actions:

(a) declare the commitment of each Lender to make Loans to be terminated,
whereupon such commitments and obligation shall be terminated;

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by each Borrower; and

(c) exercise on behalf of itself and each Lender all rights and remedies
available to it and Lenders under the Loan Documents;

provided that upon the occurrence of an actual or deemed entry of an order for
relief with respect to any Borrower under the United States Bankruptcy Code, the
obligation of each Lender to make Loans shall automatically terminate and the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, in each case
without further act of Administrative Agent or any Lender.

 

   106    Prologis, L.P. Term Loan Agreement



--------------------------------------------------------------------------------

ARTICLE XIII

ADMINISTRATIVE AGENT

Section 13.1 Appointment and Authority. Each Lender hereby irrevocably appoints
Bank of America to act on its behalf as Administrative Agent hereunder and under
the other Loan Documents and authorizes Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this Article
are solely for the benefit of Administrative Agent and Lenders, and no Loan
Party shall have rights as a third party beneficiary of any of such provisions.

Section 13.2 Rights as a Lender. Any Person serving as Administrative Agent
shall have the same rights and powers in its capacity as a Lender (if
applicable) as any other Lender and may exercise the same as though it were not
Administrative Agent, and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or the context otherwise requires, include the Person
serving as Administrative Agent hereunder in its individual capacity. Bank of
America (or any successor Administrative Agent hereunder) and its Affiliates may
accept deposits from, lend money to, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
any Company and its Affiliates as if Bank of America (or such successor) were
not Administrative Agent hereunder and without any duty to account therefor to
Lenders.

Section 13.3 Exculpatory Provisions. Administrative Agent shall have no duties
or obligations except those expressly set forth herein and in the other Loan
Documents and its duties hereunder shall be administrative in nature. Without
limiting the generality of the foregoing, Administrative Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that Administrative Agent is
required to exercise as directed in writing by Required Lenders (or such other
number, percentage or group of Lenders as shall be expressly provided for herein
or in the other Loan Documents), provided that Administrative Agent shall not be
required to take any action that, in its opinion or the opinion of its counsel,
may expose Administrative Agent to liability or that is contrary to any Loan
Document or applicable Law, including for the avoidance of doubt any action that
may be in violation of the automatic stay under any Debtor Relief Law or that
may effect a forfeiture, modification or termination of property of a Defaulting
Lender in violation of any Debtor Relief Law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, or be liable for failure to disclose, any
information relating to any Company or any of its Affiliates that is
communicated to or obtained by Administrative Agent or any of its Affiliates.

 

   107    Prologis, L.P. Term Loan Agreement



--------------------------------------------------------------------------------

Administrative Agent shall not be liable for any action taken or not taken by it
(i) with the consent or at the request of Required Lenders (or such other
number, percentage or group of Lenders as shall be necessary, or as
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 14.1 and 12.2) or (ii) in the absence of
its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and nonappealable judgment. Administrative Agent
shall not be deemed to have knowledge of any Default unless and until notice
describing such Default is given to Administrative Agent by a Loan Party or a
Lender.

Administrative Agent shall not be responsible for or have any duty to ascertain
or inquire into (1) any statement, warranty or representation made in or in
connection with this Agreement or any other Loan Document (other than its own
statements, warranties and representations), (2) the contents of any
certificate, report or other document delivered hereunder or thereunder or in
connection herewith or therewith, (3) the performance or observance of any of
the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any Default, (4) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document or (5) the satisfaction of any condition
set forth in Article VIII or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to Administrative Agent.

Section 13.4 Reliance by Administrative Agent. Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. Administrative Agent also
may rely upon any statement made to it orally or by telephone and believed by it
to have been made by the proper Person, and shall not incur any liability for
relying thereon. In determining compliance with any condition hereunder to the
making of a Loan that by its terms must be fulfilled to the satisfaction of a
Lender, Administrative Agent may presume that such condition is satisfactory to
such Lender unless Administrative Agent shall have received notice to the
contrary from such Lender prior to the making of such Loan. Administrative Agent
may consult with legal counsel (who may be counsel for the Companies),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.

Section 13.5 Delegation of Duties. Administrative Agent may perform any of its
duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by Administrative
Agent. Administrative Agent and any such sub-agent may perform any of its duties
and exercise its rights and powers by or through its Related Parties. The
exculpatory provisions of this Article shall apply to any such sub-agent and to
the Related Parties of Administrative Agent and any such sub-agent, and shall
apply to their respective activities in connection with the syndication of the
credit facilities provided for herein as well as activities as Administrative
Agent. Administrative Agent shall not be responsible to any Credit Party for the
negligence or misconduct of any sub-agent except to the extent that a court of
competent jurisdiction determines in a final and non appealable judgment that
such Agent acted with gross negligence or willful misconduct in the selection of
such sub-agent.

 

   108    Prologis, L.P. Term Loan Agreement



--------------------------------------------------------------------------------

Section 13.6 Resignation of Administrative Agent. Administrative Agent may at
any time give notice of its resignation to Lenders and Prologis. Upon receipt of
any such notice of resignation, Required Lenders shall have the right, in
consultation with Prologis, to appoint a successor, which shall be a bank with
an office in the United States, or an Affiliate of a bank with an office in the
United States. If no such successor shall have been so appointed by Required
Lenders and shall have accepted such appointment within 30 days after retiring
Administrative Agent gives notice of its resignation, then retiring
Administrative Agent may, on behalf of Lenders, appoint a successor
Administrative Agent meeting the qualifications set forth above; provided that
if Administrative Agent shall notify Prologis and Lenders that no qualifying
Person has accepted such appointment, then such resignation shall nonetheless
become effective in accordance with such notice and (1) retiring Administrative
Agent shall be discharged from its duties and obligations hereunder and under
the other Loan Documents (except that in the case of any collateral security
held by Administrative Agent on behalf of Lenders under the Loan Documents, the
retiring Administrative Agent shall continue to hold such collateral security
until such time as a successor Administrative Agent is appointed) and (2) all
payments, communications and determinations provided to be made by, to or
through Administrative Agent shall instead be made by or to each Lender
directly, until such time as Required Lenders appoint a successor Administrative
Agent as provided for above in this Section. Upon the acceptance of a
successor’s appointment as Administrative Agent hereunder, such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring (or retired) Administrative Agent, and the retiring
Administrative Agent shall be discharged from all of its duties and obligations
hereunder and under the other Loan Documents (if not already discharged
therefrom as provided above in this Section). The fees payable by Prologis to a
successor Administrative Agent shall be the same as (but without duplication
with) those payable to its predecessor unless otherwise agreed between Prologis
and such successor. After the retiring Administrative Agent’s resignation
hereunder and under the other Loan Documents, the provisions of this Article and
Section 14.4 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while the
retiring Administrative Agent was acting as Administrative Agent.

Section 13.7 Non-Reliance on Administrative Agent and Other Lenders. Each Lender
acknowledges that it has, independently and without reliance upon any
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

Section 13.8 No Other Duties, Etc. Anything herein to the contrary
notwithstanding, no Person named on the cover page hereof or elsewhere herein as
Syndication Agent, a Joint Lead Arranger or a Joint Book Runner shall have any
powers, duties or responsibilities under this Agreement or any of the other Loan
Documents, except, if applicable, in its capacity as a Lender hereunder.

 

   109    Prologis, L.P. Term Loan Agreement



--------------------------------------------------------------------------------

Section 13.9 Administrative Agent May File Proofs of Claim. In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to any Loan Party, Administrative Agent (irrespective of
whether the principal of any Loan shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether
Administrative Agent shall have made any demand on any Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of Lenders and Administrative Agent
(including any claim for the reasonable compensation, expenses, disbursements
and advances of Lenders and Administrative Agent and their respective agents and
counsel and all other amounts due Lenders and Administrative Agent under
Section 6.6 and 14.4) allowed in such judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to Administrative Agent and, in the event that
Administrative Agent shall consent to the making of such payments directly to
Lenders, to pay to Administrative Agent any amount due to Administrative Agent
under Section 6.6 or 14.4.

Nothing contained herein shall be deemed to authorize Administrative Agent to
authorize, consent to, accept or adopt on behalf of any Lender any plan of
reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of any Lender or to authorize Administrative Agent to vote in
respect of the claim of any Lender in any such proceeding.

ARTICLE XIV

MISCELLANEOUS

Section 14.1 Amendments, Etc.

Section 14.1.1 Amendments Generally. Except as otherwise expressly provided
herein, no amendment or waiver of any provision of this Agreement or any other
Loan Document, and no consent to any departure by Prologis or any other Loan
Party therefrom, shall be effective unless in writing signed by Required Lenders
and Prologis or the applicable Loan Party, as the case may be, and acknowledged
by Administrative Agent, and each such waiver or consent shall be effective only
in the specific instance and for the specific purpose for which given; provided
that (x) to the extent an amendment or waiver of any provision of this Agreement
or any other Loan Document only affects a specific Tranche, then such amendment
or waiver shall be effective with the written consent of the applicable Tranche
Required Lenders and Prologis and acknowledged by Administrative Agent and
(y) no amendment, waiver or consent shall:

(a) extend or increase the Commitment (except for adjustments from time to time
in accordance with this Agreement) of any Lender (or reinstate any Commitment of
any Lender terminated pursuant to Section 12.2) without the written consent of
such Lender;

 

   110    Prologis, L.P. Term Loan Agreement



--------------------------------------------------------------------------------

(b) postpone any date fixed by this Agreement or any other Loan Document for any
scheduled payment of principal, interest, fees or other amounts due to any
Lender hereunder or under any other Loan Document without the written consent of
each Lender directly affected thereby;

(c) reduce the principal of, or the rate of interest specified herein on, any
Loan, or any fees or other amounts payable hereunder or under any other Loan
Document, without the written consent of each Lender directly affected thereby;
provided that only the consent of Required Lenders shall be necessary to amend
the definition of “Default Rate” or to waive any obligation of any Borrower to
pay interest at the Default Rate;

(d) change Section 6.9.4 or 6.10 in a manner that would alter the pro rata
sharing of payments required thereby without the written consent of each
affected Lender;

(e) amend the definition of “Alternative Currency” for any Tranche or
“Additional Alternative Currency” without the written consent of each Applicable
Tranche Lender;

(f) change any provision of this Section 14.1, the definition of “Required
Lenders”, “Tranche Required Lenders”, “U.S. Required Lenders”, “Euro Required
Lenders”, “Yen Required Lenders” or “Sterling Required Lenders” or any other
provision hereof specifying the number or percentage of the aggregate Lenders
(or of the Lenders in a particular Tranche) required to amend, waive or
otherwise modify any rights hereunder (or under such Tranche) or make any
determination or grant any consent hereunder (or under such Tranche) without the
written consent of each Lender (or each Lender in such Tranche);

(g) authorize Administrative Agent to release Prologis from the Prologis
Guaranty or General Partner from the General Partner Guaranty without the
written consent of each Lender;

(h) authorize Administrative Agent to release Prologis from its Obligations as a
Borrower or release any Affiliate Borrower that has outstanding obligations
under this Agreement from such Obligations without the written consent of each
Lender;

and provided, further, that no amendment, waiver or consent shall, unless in
writing and signed by Administrative Agent in addition to Lenders required
above, affect the rights or duties of Administrative Agent under this Agreement
or any other Loan Document. Notwithstanding anything to the contrary herein, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder, except that the Commitment of such Lender may not
be increased or extended, nor the principal amount of the Loans owed to such
Lender reduced, or the final maturity thereof extended, nor this sentence
amended, in each case, without the consent of such Lender.

In addition, notwithstanding any other provision of this Agreement, Prologis and
Administrative Agent may, without the consent of any other Credit Party, enter
into such amendments to any provision of this Agreement or any other Loan
Document as Administrative Agent may, in its

 

   111    Prologis, L.P. Term Loan Agreement



--------------------------------------------------------------------------------

reasonable opinion, determine to be necessary or appropriate to correct any
ambiguity, omission or error herein, and, upon execution thereof by Prologis and
Administrative Agent, any such amendment shall be binding on all of the parties
hereto.

Section 14.1.2 Amendments to Conforming Provisions. The provisions in Article IX
(other than Section 9.15), Article X, Article XI and Article XII contain
essentially the same provisions as those contained in the corresponding
representations, warranties, covenants and events of default in the Global
Credit Agreement (including any defined term used in any such provision, the
“Conforming Provisions”). If any of the Conforming Provisions is amended,
modified, restated, replaced or waived (each, a “Modification”), then General
Partner, each Borrower, Administrative Agent and each Lender agree that such
Conforming Provision in this Agreement shall be amended, modified, restated,
replaced or waived, as applicable, to conform to such provision in the Global
Credit Agreement; provided that (a) all Lenders shall have received notice of
any such proposed Modification, (b) with respect to any waiver of any provision
of the Global Credit Agreement that corresponds to any provision of Article XII,
the appropriate lenders under the Global Credit Agreement have granted such
waiver within 60 days after the occurrence of the applicable Default, (c) no
Modification of the Global Credit Agreement shall result in any corresponding
amendment, modification, restatement, replacement, or waiver of Section 12.1.1
and (d) if requested by a Guarantor or Administrative Agent, Borrowers,
Guarantors, Administrative Agent and each Lender shall execute and deliver a
written amendment to, restatement of, or waiver under, as applicable, this
Agreement memorializing such amendment, modification, restatement, replacement
or waiver. In addition, the Guarantors will be obligated to pay to
Administrative Agent and Lenders fees calculated in the same manner as any fees
that Guarantors pay to the agents and the lenders under the Global Credit
Agreements in connection with any such approved Modification.

Section 14.1.3 Amendments to Extend Maturity. Notwithstanding any other
provision of this Agreement (and without limiting the foregoing provisions of
this Section 14.1 or the extension provisions set forth in Section 6.11),
Prologis may, by written notice to Administrative Agent (which shall forward
such notice to all Lenders) make an offer (a “Loan Modification Offer”) to all
Lenders to make one or more amendments or modifications to allow the maturity of
the Loans and/or Commitments of the Accepting Lenders (as defined below) to be
extended and, in connection with such extension, to (a) increase the Applicable
Margin and/or fees payable with respect to the applicable Loans and/or the
Commitments of the Accepting Lenders and/or the payment of additional fees or
other consideration to the Accepting Lenders and/or (b) change such additional
terms and conditions (to the extent not otherwise approved by the requisite
Lenders under Section 14.1) of this Agreement solely as applicable to the
Accepting Lenders (such additional changed terms and conditions to be effective
only during the period following the original maturity date prior to its
extension by such Accepting Lenders) (collectively, “Permitted Amendments”)
pursuant to procedures reasonably acceptable to each of Prologis and
Administrative Agent. Such notice shall set forth (i) the terms and conditions
of the requested Permitted Amendments and (ii) the date on which such Permitted
Amendments are requested to become effective (which shall not be less than 15
days nor more than 90 days after the date of such notice). Permitted Amendments
shall become effective only with respect to the Loans and/or Commitments of the
Lenders that accept the Loan Modification Offer (such Lenders, the “Accepting
Lenders”) and, in the case of any Accepting Lender, only with respect to such
Lender’s Loans and/or Commitments as to which such Lender’s acceptance has been

 

   112    Prologis, L.P. Term Loan Agreement



--------------------------------------------------------------------------------

made. Prologis, each Accepting Lender and Administrative Agent shall enter into
a loan modification agreement (the “Loan Modification Agreement”) and such other
documentation as Administrative Agent shall reasonably specify to evidence
(x) the acceptance of the Permitted Amendments and the terms and conditions
thereof and (y) the authorization of Prologis to enter into and perform its
obligations under the Loan Modification Agreement. Administrative Agent shall
promptly notify each Lender as to the effectiveness of any Loan Modification
Agreement. Each party hereto agrees that, upon the effectiveness of a Loan
Modification Agreement, this Agreement shall be deemed amended to the extent
(but only to the extent) necessary to reflect the existence and terms of the
Permitted Amendment evidenced thereby and only with respect to the Loans and
Commitments of the Accepting Lenders as to which such Lenders’ acceptance has
been made. Prologis may effectuate no more than two Loan Modification Agreements
during the term of this Agreement.

Section 14.2 Notices; Effectiveness; Electronic Communication.

Section 14.2.1 Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in Section 14.2.2 below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by facsimile as
follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:

(a) if to General Partner, any Borrower or Administrative Agent, to the address,
facsimile number, electronic mail address or telephone number specified for such
Person on Schedule 14.2; and

(b) if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent, if confirmation of
receipt has been received (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient). Notices delivered through
electronic communications to the extent provided in Section 14.2.2, shall be
effective as provided in such Section 14.2.2.

Section 14.2.2 Electronic Communications. Notices and other communications to
Lenders hereunder may be delivered or furnished by electronic communication
(including e-mail and internet or intranet websites) pursuant to procedures
approved by Administrative Agent; provided that the foregoing shall not apply to
notices to any Lender pursuant to Articles II, III, IV and V if such Lender has
notified Administrative Agent that it is incapable of receiving notices under
such Article by electronic communication. Administrative Agent or Prologis may,
in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.

 

   113    Prologis, L.P. Term Loan Agreement



--------------------------------------------------------------------------------

Unless Administrative Agent otherwise prescribes, (a) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (b) notices or communications
posted to an internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (a) of notification that such notice or communication is
available and identifying the website address therefor.

Section 14.2.3 The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS
AVAILABLE.” THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR
COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND
EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER
MATERIALS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY
WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT
OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY
ANY AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no
event shall Administrative Agent, either Arranger or any of their respective
Related Parties (collectively, the “Agent Parties”) have any liability to any
Loan Party, any Lender or any other Person for losses, claims, damages,
liabilities or expenses of any kind (whether in tort, contract or otherwise)
arising out of any Loan Party’s, Administrative Agent’s or either Arranger’s
transmission of Borrower Materials through the internet, except to the extent
that such losses, claims, damages, liabilities or expenses are determined by a
court of competent jurisdiction by a final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Agent Party or
any of its Affiliates; provided that in no event shall any Agent Party have any
liability to any Loan Party, any Lender or any other Person for indirect,
special, incidental, consequential or punitive damages (as opposed to direct or
actual damages).

Section 14.2.4 Change of Address, Etc. Any Loan Party or Administrative Agent
may change its address or facsimile or telephone number for notices and other
communications hereunder by notice to the other parties hereto. Each Lender may
change its address, facsimile or telephone number for notices and other
communications hereunder by notice to Prologis and Administrative Agent. In
addition, each Lender agrees to notify Administrative Agent from time to time to
ensure that such Administrative Agent has on record (a) an effective address,
contact name, telephone number, facsimile number and electronic mail address to
which notices and other communications may be sent and (b) accurate wire
instructions for such Lender. Notwithstanding the foregoing, Administrative
Agent shall not change the location of Administrative Agent’s Office with
respect to any currency if such change would result in increased costs to the
applicable Borrowers.

Section 14.2.5 Reliance by Administrative Agent and Lenders. Administrative
Agent and Lenders shall be entitled to rely and act upon any notice (including
any telephonic Loan Notice) purportedly given by or on behalf of any Loan Party
even if (a) such notice was not made in a

 

   114    Prologis, L.P. Term Loan Agreement



--------------------------------------------------------------------------------

manner specified herein, was incomplete or was not preceded or followed by any
other form of notice specified herein or (b) the terms thereof, as understood by
the recipient, varied from any confirmation thereof. Each Loan Party shall
indemnify Administrative Agent, each Lender and the Related Parties of each of
them from all losses, costs, expenses and liabilities resulting from the
reliance by such Person on any notice purportedly given by or on behalf of any
Loan Party. All telephonic notices to and other telephonic communications with
Administrative Agent may be recorded by Administrative Agent, and each of the
parties hereto consents to such recording.

Section 14.3 No Waiver; Cumulative Remedies. No failure by any Lender or
Administrative Agent to exercise, and no delay by any such Person in exercising,
any right, remedy, power or privilege hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges herein provided are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by Law.

Section 14.4 Expenses; Indemnity; Damage Waiver.

Section 14.4.1 Costs and Expenses. Prologis shall pay (a) all reasonable and
documented out-of-pocket expenses incurred by any Administrative Agent and its
Affiliates (including the reasonable and documented fees, charges and
disbursements of counsel for Administrative Agent), in connection with (x) the
syndication of the credit facilities provided for herein and the preparation,
negotiation, execution, delivery and administration of this Agreement and the
other Loan Documents and (y) any amendment, modification or waiver of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated); provided that Prologis shall have no
liability under clause (x) for any fees, charges or disbursements of any counsel
other than Haynes and Boone, LLP and any other counsel selected by
Administrative Agent and approved by Prologis (such approval not to be
unreasonably withheld or delayed) and (b) all reasonable and documented
out-of-pocket expenses incurred by Administrative Agent or any Lender (including
the reasonable and documented fees, charges and disbursements of any counsel for
Administrative Agent or any Lender), and shall pay all reasonable and documented
fees and time charges for attorneys who may be employees of Administrative Agent
or any Lender, in connection with the enforcement or protection of its rights
(i) in connection with this Agreement and the other Loan Documents, including
its rights under this Section, or (ii) in connection with the Loans, including
all such out-of-pocket expenses incurred during any workout, restructuring or
negotiations arising hereunder.

Section 14.4.2 Indemnification by Prologis. Prologis shall indemnify
Administrative Agent (and any sub-agent thereof), each Arranger, each Lender and
each Related Party of any of the foregoing Persons (each such Person, an
“Indemnitee”) against, and hold each Indemnitee harmless from, all losses,
claims, damages, liabilities and related expenses (including the reasonable and
documented fees, charges and disbursements of any counsel for any Indemnitee),
and shall indemnify and hold harmless each Indemnitee from all reasonable and
documented fees and time charges and disbursements for attorneys who may be
employees of any Indemnitee, incurred by any Indemnitee or asserted against any
Indemnitee by any third party or by any Borrower or any other Loan Party arising
out of, in connection with or as a result of (a) the execution or delivery of
this Agreement, any other Loan Document or any agreement or

 

   115    Prologis, L.P. Term Loan Agreement



--------------------------------------------------------------------------------

instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder, the consummation of the
transactions contemplated hereby or thereby or, in the case of Administrative
Agent (and any sub-agent thereof) and its Related Parties only, the
administration of this Agreement and the other Loan Documents, (b) any Loan, the
use or proposed use of the proceeds therefrom, (c) any actual or alleged
presence or release of Hazardous Materials on or from any property owned or
operated by any Borrower or any Eligible Affiliate, or any Environmental
Liability related in any way to any Borrower or any Eligible Affiliate, or
(d) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory, whether brought by a third party or by Prologis or any other Loan Party,
and regardless of whether any Indemnitee is a party thereto, in all cases
whether or not caused by or arising, in whole or in part, out of the
comparative, contributory or sole negligence of the Indemnitee; provided that
such indemnity shall not, as to any Indemnitee, be available to the extent that
such losses, claims, damages, liabilities or related expenses (x) are determined
by a court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee or
any of its Related Parties or (y) result from a claim brought by Prologis or any
other Loan Party against an Indemnitee for breach in bad faith of such
Indemnitee’s obligations hereunder or under any other Loan Document, if Prologis
or such other Loan Party has obtained a final and nonappealable judgment in its
favor on such claim as determined by a court of competent jurisdiction.

Section 14.4.3 Reimbursement by Lenders. To the extent that Prologis for any
reason fails to indefeasibly pay any amount required under Section 14.4.1 or
14.4.2 to be paid by it to Administrative Agent (or any sub-agent thereof) or
any Related Party thereof, each Lender severally agrees to pay to such
Administrative Agent (or such sub-agent) or such Related Party, as the case may
be, such Lender’s Applicable Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount, provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against Administrative Agent (or any such sub-agent) in its capacity as
such, or against any such Related Party acting for Administrative Agent (or any
such sub-agent) in connection with such capacity. The obligations of Lenders
under this Section 14.4.3 are subject to the provisions of Section 6.10.

Section 14.4.4 Waiver of Consequential Damages, Etc. To the fullest extent
permitted by applicable Law, no Loan Party shall assert, and each Loan Party
hereby waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with or as a result of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby or any Loan or the use
of the proceeds thereof. No Indemnitee shall be liable for any damages arising
from the use by unintended recipients of any information or other materials
distributed by it through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby except to the
extent that such damages are determined by a court of competent jurisdiction by
final and non-appealable judgment to have resulted from the gross negligence or
willful misconduct of such Indemnitee.

 

   116    Prologis, L.P. Term Loan Agreement



--------------------------------------------------------------------------------

Section 14.4.5 Payments. All amounts due under this Section shall be payable not
later than ten Business Days after demand therefor.

Section 14.4.6 Survival. The agreements in this Section shall survive the
resignation of Administrative Agent, the replacement of any Lender, the
termination of the Aggregate Tranche Commitments and the repayment, satisfaction
or discharge of the Obligations.

Section 14.5 Payments Set Aside. To the extent that any payment by or on behalf
of any Loan Party is made to Administrative Agent or any Lender or any Lender
exercises its right of setoff, and such payment or the proceeds of such setoff
or any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by Administrative Agent or such Lender in its discretion) to be
repaid to a trustee, receiver or any other Person in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each
applicable Lender severally agrees to pay to Administrative Agent upon demand
its applicable share (without duplication) of any amount so recovered from or
repaid by Administrative Agent, plus interest thereon from the date of such
demand to the date such payment is made at a rate per annum equal to the
applicable Overnight Rate from time to time in effect, in the applicable
currency of such recovery or payment. The obligations of Lenders under clause
(b) of the preceding sentence shall survive the payment in full of the
Obligations and the termination of this Agreement.

Section 14.6 Successors and Assigns.

Section 14.6.1 Successors and Assigns Generally. The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and permitted assigns, except that no Loan Party
may assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of Administrative Agent and each Lender and no
Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (a) to a Qualified Institution in accordance with the
provisions of Section 14.6.2, (b) by way of participation in accordance with the
provisions of Section 14.6.4 or (c) by way of pledge or assignment of a security
interest subject to the restrictions of Section 14.6.6 (and any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and permitted
assigns, Participants to the extent provided in Section 14.6.4 and, to the
extent expressly contemplated hereby, the Related Parties of Administrative
Agent and Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.

Section 14.6.2 Assignments by Lenders. Any Lender may at any time assign to one
or more Qualified Institutions all or a portion of its rights and obligations
under this Agreement (including all or a portion of its Commitment and the Loans
(including for purposes of this Section 14.6.2, participations in Fronting
Loans) at the time owing to it); provided that

(a) except in the case of an assignment from a Lender to any affiliate of such
Lender or to another Lender (other than, in each case, Defaulting Lenders),
Administrative Agent and, unless an Event of Default has occurred and is
continuing, Prologis each shall have provided its prior written consent thereto
(each such consent not to be unreasonably withheld or delayed);

 

   117    Prologis, L.P. Term Loan Agreement



--------------------------------------------------------------------------------

(b) except in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender or an Affiliate of a Lender, the aggregate
amount of the Commitment or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than (i) $5,000,000 for assignments of Loans or
Commitments denominated in Dollars, (ii) EUR 5,000,000 for assignments of Loans
or Commitments denominated in Euro, (iii) £5,000,000 for assignments of Loans
denominated in Sterling and (iv) ¥500,000,000 for assignments of Loans or
Commitments denominated in Yen, unless Administrative Agent, and, so long as no
Event of Default has occurred and is continuing, Prologis otherwise consents
(each such consent not to be unreasonably withheld or delayed); provided that
concurrent assignments to members of an Assignee Group and concurrent
assignments from members of an Assignee Group to a single Qualified Institution
(or to a Qualified Institution and members of its Assignee Group) will be
treated as a single assignment for purposes of determining whether such minimum
amount has been met;

(c) each partial assignment under a particular Tranche shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under such Tranche with respect to the Loans or the Commitment
assigned, except that this clause (c) shall not apply to rights in respect of
Fronting Loans;

(d) any assignment of a Commitment under any Tranche must be approved by each
applicable Fronting Lender (each such approval not to be unreasonably withheld
or delayed);

(e) to the extent that a Lender is assigning any portion of its Commitment or
Loans under more than one Tranche, then such Lender must submit a separate
Assignment and Assumption for each Tranche and each such assignment shall be
deemed a separate assignment under this Section 14.6; and

(f) the parties to each assignment shall execute and deliver to Administrative
Agent an Assignment and Assumption, together with a processing and recordation
fee of $3,500 payable to Administrative Agent (which fee is not an obligation of
any Loan Party) and the Qualified Institution, if it is not a Lender, shall
deliver to Administrative Agent an Administrative Questionnaire.

Subject to acceptance and recording thereof by Administrative Agent pursuant to
Section 14.6.3, from and after the effective date specified in each Assignment
and Assumption, the Qualified Institution thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by

 

   118    Prologis, L.P. Term Loan Agreement



--------------------------------------------------------------------------------

such Assignment and Assumption, be released from its obligations under this
Agreement (and, in the case of an Assignment and Assumption covering all of the
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto) but shall continue to be entitled to the
benefits of, and be subject to the obligations in, Sections 7.1, 7.4, 7.5 and
14.4 with respect to facts and circumstances occurring prior to the effective
date of such assignment. Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section shall be
treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with Section 14.6.4.

Section 14.6.3 Register. Administrative Agent, acting solely for this purpose as
an agent of Borrowers, shall maintain at such Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of Lenders, and the Commitments of, and
principal amounts of the Loans owing to, each Lender hereof from time to time
(the “Register”). The entries in the Register shall be conclusive, and
Borrowers, Administrative Agent and Lenders may treat each Person whose name is
recorded in the Register as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by any party hereto at any reasonable time and from
time to time upon reasonable prior notice.

Section 14.6.4 Participations. Any Lender may at any time, without the consent
of, or notice to, any Loan Party or Administrative Agent, sell participations to
any Person (other than a natural person or Prologis or any of Prologis’
Affiliates or any Eligible Affiliates) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in Fronting Loans) owing to it); provided that (a) such
Lender’s obligations under this Agreement shall remain unchanged, (b) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (c) Loan Parties, Administrative Agent and
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in clause (y) of the
first proviso to Section 14.1.1 that affects such Participant. Subject to
Section 14.6.5, each Borrower agrees that each Participant shall be entitled to
the benefits of, and be subject to the obligations in, Sections 7.1, 7.4 and 7.5
to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to Section 14.6.2. To the extent permitted by Law, each
Participant also shall be entitled to the benefits of Section 14.8 as though it
were a Lender, provided such Participant agrees to be subject to Section 6.10 as
though it were a Lender.

Section 14.6.5 Limitation upon Participant Rights. A Participant shall not be
entitled to receive any greater payment under Section 7.1 or 7.4 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with Prologis’ prior written consent. A

 

   119    Prologis, L.P. Term Loan Agreement



--------------------------------------------------------------------------------

Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 7.1 unless Prologis is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of Borrowers, to comply with Section 7.1.4 as though it were a Lender.

Section 14.6.6 Certain Pledges. Any Lender may at any time pledge or assign a
security interest in any of its rights under this Agreement to secure
obligations of such Lender to a Federal Reserve Bank or the central bank of any
other country in which such Lender is organized; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute such pledgee or assignee for such Lender as a party hereto.

Section 14.6.7 Electronic Execution of Assignments. The words “execution,”
“signed,” “signature,” and words of like import in any Assignment and Assumption
shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable Law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

Section 14.7 Treatment of Certain Information; Confidentiality. Each Credit
Party agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its Affiliates and to
its and its Affiliates’ respective partners, directors, officers, employees,
agents, advisors and representatives (it being understood that the Persons to
whom such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it or its Affiliates (including any self-regulatory authority, such as the
National Association of Insurance Commissioners), (c) to the extent required by
applicable Laws or by any subpoena or similar legal process, (d) to any other
party hereto, (e) in connection with the exercise of any remedies hereunder or
under any other Loan Document or any action or proceeding relating to this
Agreement or any other Loan Document or the enforcement of rights hereunder or
thereunder, (f) subject to an agreement containing provisions substantially the
same as those of this Section, to (i) any actual or prospective assignee of or
Participant in any of its rights or obligations under this Agreement or (ii) any
actual or prospective counterparty (or its advisors) to any swap or derivative
transaction relating to a Borrower and its obligations, (g) with the consent of
Prologis or (h) to the extent such Information becomes publicly available other
than as a result of a breach of this Section.

For purposes of this Section, “Information” means all information received from
any Loan Party or any Company relating to any Loan Party or any Company or any
of their respective businesses, other than any such information that is
available to the applicable Credit Party on a nonconfidential basis from a
source other than any Loan Party or any Company.

Each Credit Party acknowledges that (1) the Information may include material
non-public information concerning any Loan Party or any Company, as the case may
be, (2) it has developed compliance procedures regarding the use of material
non-public information and (3) it will handle such material non-public
information in accordance with applicable Law, including Federal and state
securities Laws.

 

   120    Prologis, L.P. Term Loan Agreement



--------------------------------------------------------------------------------

Section 14.8 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, after obtaining the prior written consent of
Administrative Agent, to the fullest extent permitted by applicable Law, to set
off and apply all deposits (general or special, time or demand, provisional or
final, in whatever currency) at any time held and other obligations (in whatever
currency) at any time owing by such Lender or such Affiliate to or for the
credit or the account of any Loan Party against any of the obligations of such
Loan Party now or hereafter existing under this Agreement or any other Loan
Document to such Lender, irrespective of whether or not such Lender shall have
made any demand under this Agreement or any other Loan Document and although
such obligations of such Loan Party may be contingent or unmatured or are owed
to a branch or office of such Lender different from the branch or office holding
such deposit or obligated on such indebtedness. The rights of each Lender and
its Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender or its Affiliates may have.
Each Lender agrees to notify Prologis and Administrative Agent promptly after
any such setoff and application; provided that the failure to give such notice
shall not affect the validity of such setoff and application.

Section 14.9 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If Administrative Agent or any
Lender shall receive interest in an amount that exceeds the Maximum Rate, the
excess interest shall be applied to the principal of the Loans or, if it exceeds
such unpaid principal, refunded to the applicable Borrower. In determining
whether the interest contracted for, charged or received by Administrative Agent
or a Lender exceeds the Maximum Rate, such Person may, to the extent permitted
by applicable Law, (a) characterize any payment that is not principal as an
expense, fee or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

Section 14.10 Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede all previous agreements and understandings,
oral or written, relating to the subject matter hereof. Except as provided in
Section 8.1, this Agreement shall become effective when Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each party hereto. Delivery of an executed counterpart of a
signature page of this Agreement by facsimile shall be effective as delivery of
a manually executed counterpart of this Agreement.

Section 14.11 Severability. If any provision of this Agreement or any other Loan
Document is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents

 

   121    Prologis, L.P. Term Loan Agreement



--------------------------------------------------------------------------------

shall not be affected or impaired thereby and (b) the parties shall endeavor in
good faith negotiations to replace the illegal, invalid or unenforceable
provision with valid provisions the economic effect of which comes as close as
possible to that of the illegal, invalid or unenforceable provision. The
invalidity of a provision in a particular jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

Section 14.12 Replacement of Lenders. If (a) any Lender requests compensation
under Section 7.4, (b) any Borrower is required to pay any additional amount to
any Lender or any Governmental Authority for the account of any Lender pursuant
to Section 7.1, (c) any Lender is a Defaulting Lender or a Non-Consenting Lender
or (d) any Lender does not consent to a request for an Additional Alternative
Currency pursuant to Section 6.16 (so long as Required Lenders have consented to
such request), then Prologis may, at its sole expense and effort, upon notice to
such Lender and Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 14.6), all of its interests,
rights and obligations under this Agreement and the related Loan Documents to an
assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that:

(i) Prologis shall have paid (or caused an Affiliate Borrower to pay) to
Administrative Agent the assignment fee specified in Section 14.6.2;

(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued fees, accrued interest thereon and
all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 7.5) from the assignee (to the extent of
such outstanding principal and accrued interest) or the applicable Borrower (in
the case of all other amounts);

(iii) in the case of any such assignment resulting from a claim for compensation
under Section 7.4 or payments required to be made pursuant to Section 7.1, such
assignment will result in a reduction in such compensation or payments
thereafter;

(iv) in the case of any such assignment resulting from a Lender’s failure to
consent to an Additional Alternative Currency pursuant to Section 6.16, such
assignee shall have consented to such Additional Alternative Currency; and

(v) such assignment does not conflict with applicable Laws.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling Prologis to require such assignment and delegation cease
to apply.

Section 14.13 Additional Fronting Lenders; Change in Fronting Commitments. At
any time after the Closing Date, Prologis may make a request to Administrative
Agent that any existing Lender act as an additional Fronting Lender. Upon
Administrative Agent’s approval of such Lender as a Fronting Lender,
Administrative Agent shall promptly notify such Lender of such request. Upon the
agreement by the applicable Lender to act as a Fronting Lender, such Lender
shall become a Fronting Lender hereunder with a Fronting Commitment in an amount
agreed to by Prologis, Administrative Agent and such Fronting Lender. In
addition, any Fronting Lender may from time to time increase or decrease its
Fronting Commitment pursuant to a written agreement executed by Prologis,
Administrative Agent and such Fronting Lender.

 

   122    Prologis, L.P. Term Loan Agreement



--------------------------------------------------------------------------------

Section 14.14 GOVERNING LAW; JURISDICTION; ETC.

Section 14.14.1 GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

Section 14.14.2 SUBMISSION TO JURISDICTION. EACH PARTY HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN THE BOROUGH OF
MANHATTAN, NEW YORK, NEW YORK AND OF THE UNITED STATES DISTRICT COURT OF THE
SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH PARTY
HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY
SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE
COURT OR IN SUCH FEDERAL COURT. EACH PARTY HERETO AGREES THAT A FINAL JUDGMENT
IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN
OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY
RIGHT THAT ANY CREDIT PARTY MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY LOAN PARTY OR
ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

Section 14.14.3 WAIVER OF VENUE. EACH PARTY HERETO IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN SECTION 14.14.2. EACH PARTY HERETO
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.

Section 14.14.4 SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 14.2. NOTHING
IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

   123    Prologis, L.P. Term Loan Agreement



--------------------------------------------------------------------------------

Section 14.15 Waiver of Jury Trial. EACH PARTY HERETO IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

Section 14.16 USA Patriot Act Notice. Each Lender that is subject to the Act (as
defined below) and Administrative Agent (for itself and not on behalf of any
Lender) hereby notify Borrowers that pursuant to the requirements of the USA
Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”) it is required to obtain, verify and record information that
identifies Borrowers, which information includes the name and address of each
Borrower and other information that will allow such Lender or Administrative
Agent, as applicable, to identify such Borrower in accordance with the Act.

Section 14.17 Know Your Customers.

Section 14.17.1 Loan Party Information. If:

(a) any Change in Law;

(b) any change in the status of any Loan Party after the date of this Agreement;
or

(c) a proposed assignment or transfer by a Lender of any of its rights and
obligations under this Agreement to a party that is not a Lender prior to such
assignment or transfer;

requires Administrative Agent or any Lender (or, in the case of paragraph
(c) above, any prospective new Lender) to comply with “know your customer” or
similar identification procedures in circumstances where the necessary
information is not already available to it, each Loan Party under the applicable
Tranche shall promptly upon the request of Administrative or any Lender under
such Tranche supply, or procure the supply of, such documentation and other
evidence as is reasonably requested by Administrative Agent (for itself or on
behalf of any Lender under the applicable Tranche) or such Lender (for itself
or, in the case of the event described in paragraph (c) above, on behalf of any
prospective new Lender under the applicable Tranche) in order for Administrative
Agent, such Lender or, in the case of the event described in paragraph
(c) above, such prospective new Lender to carry out and be satisfied it has
complied with all necessary “know your customer” or other similar checks under
all applicable Laws pursuant to the transactions contemplated in the Loan
Documents.

 

   124    Prologis, L.P. Term Loan Agreement



--------------------------------------------------------------------------------

Section 14.17.2 Lender Information. Each Lender shall promptly upon the request
of Administrative Agent supply, or procure the supply of, such documentation and
other evidence as is reasonably requested by Administrative Agent to carry out
and be satisfied it has complied with all necessary “know your customer” or
other similar checks under all applicable Laws pursuant to the transactions
contemplated in the Loan Documents.

Section 14.17.3 Additional Loan Parties. Following any request that an Eligible
Affiliate becomes an Affiliate Borrower pursuant to Section 6.12, if the
accession of such Affiliate Borrower requires any Credit Party to comply with
“know your customer” or similar identification procedures in circumstances where
the necessary information is not already available to it, Prologis shall
promptly upon the request of such Credit Party supply, or procure the supply of,
such documentation and other evidence as is reasonably requested by such Credit
Party (for itself or on behalf of any other Credit Party) in order for such
Credit Party to carry out and be satisfied it has complied with the results of
all necessary “know your customer” or other similar checks under all applicable
Laws pursuant to the accession of such Affiliate Borrower to this Agreement.

Section 14.17.4 Limitation on Assignments. Notwithstanding Section 14.6, an
assignment hereunder will only be effective on performance by Administrative
Agent of all “know your customer” or other checks relating to any Person that it
is required to carry out in relation to such assignment, the completion of which
Administrative Agent shall promptly notify to the assigning Lender and the
applicable Qualified Institution.

Section 14.17.5 Lender Responsibility. Nothing in this Agreement shall require
Administrative Agent or any Arranger to carry out any “know your customer” or
other checks in relation to any Person on behalf of any Lender, and each Lender
confirms to Administrative Agent and each Arranger that it is solely responsible
for any such checks it is required to carry out and that it may not rely on any
statement in relation to such checks made by Administrative Agent or any
Arranger.

Section 14.18 TMK Representation. During the Availability Period, each Lender
that makes a Loan (including a Fronting Loan) to a TMK under this Agreement
represents and warrants to Administrative Agent that it is a Qualified
Institutional Investor.

Section 14.19 Time of the Essence. Time is of the essence of the Loan Documents.

Section 14.20 Judgment Currency. If, for the purposes of obtaining judgment in
any court, it is necessary to convert a sum due hereunder or any other Loan
Document in one currency into another currency, the rate of exchange used shall
be that at which in accordance with normal banking procedures Administrative
Agent could purchase the first currency with such other currency on the Business
Day preceding that on which final judgment is given. The obligation of each
Borrower in respect of any such sum due from it to any Credit Party hereunder or
under any other Loan Document shall, notwithstanding any judgment in a currency
(the “Judgment Currency”) other than that in which such sum is denominated in
accordance with the applicable provisions of this Agreement (the “Agreement
Currency”), be discharged only to the extent that on the Business Day following
receipt by Administrative Agent of any sum adjudged to be so due in the Judgment
Currency, Administrative Agent may in accordance with normal

 

   125    Prologis, L.P. Term Loan Agreement



--------------------------------------------------------------------------------

banking procedures purchase the Agreement Currency with the Judgment Currency.
If the amount of the Agreement Currency so purchased is less than the sum
originally due to the applicable Credit Party from such Borrower in the
Agreement Currency, such Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the applicable Credit Party
against such loss. If the amount of the Agreement Currency so purchased is
greater than the sum originally due to the applicable Credit Party in such
currency, such Credit Party agrees to return the amount of any excess to such
Borrower (or to any other Person who may be entitled thereto under applicable
Law).

Section 14.21 ENTIRE AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.
THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

Section 14.22 Termination of Existing Credit Agreement. Prologis (on behalf of
itself and each applicable Affiliate) and the Lenders that are parties to the
Existing Credit Agreement (which Prologis confirms constitute sufficient parties
to make the agreements set forth in this paragraph under the Existing Credit
Agreement) agree that on the Closing Date, (i) each borrower under the Existing
Credit Agreement may make the payments required under Section 8.1.4 without
regard to any provision of the Existing Credit Agreement that requires prior
notice of any prepayment (it being understood that each applicable borrower
shall be liable for “breakage costs”, if any, in accordance with the terms of
the Existing Credit Agreement) and (ii) after giving effect to such payments,
the commitments (if any) under the Existing Credit Agreement shall terminate
(without regard to any provision thereof that requires advance notice of such
termination) and the Existing Credit Agreement shall be of no further force or
effect (except for provisions thereof that by their terms survive termination
thereof).

Section 14.23 No Fiduciary Duty. In connection with all aspects of each
transaction contemplated hereby, each Borrower acknowledges and agrees, and
acknowledges its respective Affiliates’ understanding, that: (i) the credit
facilities provided for hereunder and any related arranging or other services in
connection therewith (including in connection with any amendment, waiver or
other modification hereof or of any other Loan Document) are an arm’s-length
commercial transaction between such Borrower and its Affiliates, on the one
hand, and Administrative Agent, the Arrangers and Lenders, on the other hand,
and such Borrower is capable of evaluating and understanding and understands and
accepts the terms, risks and conditions of the transactions contemplated hereby
and by the other Loan Documents (including any amendment, waiver or other
modification hereof or thereof); (ii) in connection with the process leading to
such transaction, Administrative Agent and each Arranger is and has been acting
solely as a principal and is not the financial advisor, agent or fiduciary for
such Borrower or any of its Affiliates, stockholders, creditors or employees;
(iii) none of Administrative Agent, or either Arranger has assumed or will
assume an advisory, agency or fiduciary responsibility in favor of such Borrower
with respect to any of the transactions contemplated hereby or the process
leading thereto, including with respect to any amendment, waiver or other
modification hereof or of any other Loan Document (irrespective of whether
Administrative Agent or any Arranger has advised or is currently advising such
Borrower or any of its Affiliates on other matters) and none of Administrative
Agent or any Arranger has any obligation to such Borrower

 

   126    Prologis, L.P. Term Loan Agreement



--------------------------------------------------------------------------------

or any of its Affiliates with respect to the transactions contemplated hereby
except those obligations expressly set forth herein and in the other Loan
Documents; (iv) Administrative Agent and the Arrangers and their respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of such Borrower and its Affiliates, and none
of Administrative Agent or either Arranger has any obligation to disclose any of
such interests by virtue of any advisory, agency or fiduciary relationship; and
(v) Administrative Agent and the Arrangers have not provided and will not
provide any legal, accounting, regulatory or tax advice with respect to any of
the transactions contemplated hereby (including any amendment, waiver or other
modification hereof or of any other Loan Document) and such Borrower has
consulted its own legal, accounting, regulatory and tax advisors to the extent
it has deemed appropriate. Each Borrower hereby waives and releases, to the
fullest extent permitted by Law, any claim that it may have against
Administrative Agent and the Arrangers with respect to any breach or alleged
breach of agency or fiduciary duty.

Section 14.24 OFAC List.

(a) General Partner certifies to each Credit Party that it has not received
notice that any Loan Party is listed on the most current Specially Designated
Nationals and Blocked Persons List issued by the U.S. Treasury Department Office
of Foreign Assets Control as published at
http://www.treasury.gov/ofac/downloads/t11sdn.pdf or at any replacement website
or other replacement official publication of such list (the “OFAC List”). Upon
the request of Administrative Agent given at reasonable intervals, General
Partner will update the foregoing information.

(b) Each Credit Party certifies to each Loan Party that it has not received
notice that it is listed on the most recent OFAC List. Upon the request of
General Partner given at reasonable intervals, each Credit Party will update the
foregoing information.

ARTICLE XV

GUARANTIES

Section 15.1 The Guaranties. In order to induce Lenders to enter into this
Agreement and to extend credit hereunder and in recognition of the direct
benefits to be received by each of General Partner and Prologis from the
proceeds of the Loans, each Guarantor hereby absolutely, irrevocably and
unconditionally guarantees, jointly and severally, as primary obligor and not
merely as surety guarantees the full and prompt payment when due, whether upon
maturity, acceleration or otherwise, of all of the Guaranteed Obligations of the
applicable Designated Borrowers and the due performance and compliance with all
terms, conditions and agreements contained in the Loan Documents by each such
Designated Borrower. If any of the Guaranteed Obligations of such Designated
Borrowers to Administrative Agent and/or any Lender becomes due and payable
hereunder, each Guarantor unconditionally promises to pay such indebtedness to
Administrative Agent and/or such Lender, as applicable, on demand, together with
all reasonable and documented expenses which may be incurred by Administrative
Agent or such Lender in collecting any of the Guaranteed Obligations. If claim
is ever made upon Administrative Agent and/or any Lender for repayment or
recovery of any amount or amounts received in payment or on account of any of
the Guaranteed Obligations and any of the aforesaid payees repays all or part of
said amount by reason of (a) any judgment, decree or order of any

 

   127    Prologis, L.P. Term Loan Agreement



--------------------------------------------------------------------------------

court or administrative body having jurisdiction over such payee or any of its
property or (b) any settlement or compromise of any such claim effected by such
payee with any such claimant (including any Designated Borrower), then and in
such event each Guarantor agrees that any such judgment, decree, order,
settlement or compromise shall be binding upon such entity, notwithstanding any
revocation of the applicable guaranty under this Article XV or other instrument
evidencing any liability of any Designated Borrower, and each Guarantor shall be
and remain liable to the aforesaid payees hereunder for the amount so repaid or
recovered to the same extent as if such amount had never originally been
received by any such payee.

Section 15.2 Insolvency. Additionally, each Guarantor unconditionally and
irrevocably guarantees the payment of all of the Guaranteed Obligations of the
applicable Designated Borrowers to the Credit Parties, whether or not due or
payable by any such Designated Borrower, upon the occurrence of any of the
events specified in Section 12.1.6, and unconditionally promises to pay such
Guaranteed Obligations to the Credit Parties on demand.

Section 15.3 Absolute and Unconditional Guaranty. The guaranty provided by
Guarantors under this Article XV is intended to be an irrevocable, absolute and
continuing guaranty of payment and is not a guaranty of collection. This
guaranty may not be revoked by either Guarantor. The liability of each Guarantor
hereunder is exclusive and independent of any security for or other guaranty of
the Guaranteed Obligations of any Designated Borrower whether executed by a
Guarantor, any other guarantor or any other Person, and the liability of each
Guarantor hereunder is not affected or impaired by (a) any direction as to
application of payment by any Designated Borrower or by any other Person; or
(b) any other continuing or other guaranty, undertaking or maximum liability of
a guarantor or of any other Person as to the Guaranteed Obligations of any
Designated Borrower; or (c) any payment on or in reduction of any such other
guaranty or undertaking; or (d) any dissolution, termination or increase,
decrease or change in personnel by any Designated Borrower; or (e) any payment
made to any Credit Party on the Guaranteed Obligations that such Credit Party
repays to any Designated Borrower pursuant to court order in any bankruptcy,
reorganization, arrangement, moratorium or other debtor relief proceeding, and
each Guarantor waives any right to the deferral or modification of its
obligations hereunder by reason of any such proceeding. The guaranty and
liability of each Guarantor hereunder shall in all respects be a continuing,
irrevocable, absolute and unconditional guaranty of payment and performance and
not only collectibility, and shall remain in full force and effect
(notwithstanding, without limitation, the dissolution of any Designated
Borrower, that at any time or from time to time no Guaranteed Obligations are
outstanding or any other circumstance) until all Commitments have terminated
and, subject to the last sentence of Section 15.1, all Guaranteed Obligations
have been paid in full.

Section 15.4 Independent Obligation. The obligations of each Guarantor hereunder
are independent of the obligations of any other guarantor, any other party or
any Borrower, and a separate action or actions may be brought and prosecuted
against one or both Guarantors whether or not action is brought against any
other guarantor, any other party or any Borrower and whether or not any other
guarantor, any other party or any Borrower is joined in any such action or
actions. Each Guarantor waives, to the fullest extent permitted by Law, the
benefit of any statute of limitations affecting its liability hereunder or the
enforcement thereof. Any payment by a Borrower or other circumstance that
operates to toll any statute of limitations as to such Borrower shall operate to
toll the statute of limitations as to each Guarantor’s obligations under this
Article XV.

 

   128    Prologis, L.P. Term Loan Agreement



--------------------------------------------------------------------------------

Section 15.5 Authorization. Each Guarantor authorizes the Credit Parties without
notice or demand (except as shall be required by applicable statute and cannot
be waived), and without affecting or impairing its liability hereunder, from
time to time to:

(a) change the manner, place or terms of payment of, and/or change or extend the
time of payment of, renew, increase, accelerate or alter, any of the Guaranteed
Obligations (including any increase or decrease in the rate of interest
thereon), any security therefor, or any liability incurred directly or
indirectly in respect thereof, and the guaranty of each Guarantor herein made
shall apply to the Guaranteed Obligations as so changed, extended, renewed or
altered;

(b) take and hold security for the payment of the Guaranteed Obligations and
sell, exchange, release, surrender, realize upon or otherwise deal with in any
manner and in any order any property by whomsoever at any time pledged or
mortgaged to secure, or howsoever securing, the Guaranteed Obligations or any
liabilities (including any of those hereunder) incurred directly or indirectly
in respect thereof or hereof, and/or any offset thereagainst;

(c) exercise or refrain from exercising any rights against any Borrower or
others or otherwise act or refrain from acting;

(d) release or substitute any one or more endorsers, guarantors, Borrowers or
other obligors;

(e) settle or compromise any of the Guaranteed Obligations, any security
therefor or any liability (including any of those hereunder) incurred directly
or indirectly in respect thereof or hereof, and may subordinate the payment of
any part thereof to the payment of any liability (whether due or not) of any
Borrower to its creditors other than the Credit Parties;

(f) apply any sums by whomsoever paid or howsoever realized to any liability or
liabilities of any Borrower to the Credit Parties regardless of what liability
or liabilities of either Guarantor or any Borrower remain unpaid;

(g) consent to or waive any breach of, or any act, omission or default under,
this Agreement or any of the instruments or agreements referred to herein, or
otherwise amend, modify or supplement this Agreement or any of such other
instruments or agreements; and/or

(h) take any other action that would, under otherwise applicable principles of
common law, give rise to a legal or equitable discharge of such Guarantor from
its liabilities under this Article XV;

it being understood that the foregoing shall not permit any action by
Administrative Agent or any Lender that is not otherwise permitted by this
Agreement or any other Loan Document.

The Guaranteed Obligations shall not be affected by any acts of any Governmental
Authority affecting any Borrower including any restrictions on the conversion of
currency or repatriation or control of funds or any total or partial
expropriation of any Borrower’s property, or by economic, political, regulatory
or other events in the countries where any Borrower is located.

 

   129    Prologis, L.P. Term Loan Agreement



--------------------------------------------------------------------------------

Section 15.6 Reliance. It is not necessary for any Credit Party to inquire into
the capacity or powers of any Borrower or the officers, directors, partners or
agents acting or purporting to act on their behalf, and any Guaranteed
Obligations made or created in reliance upon the professed exercise of such
powers shall be guaranteed hereunder.

Section 15.7 Subordination. Any indebtedness of any Borrower relating to the
Guaranteed Obligations now or hereafter owing to either Guarantor is hereby
subordinated to the Guaranteed Obligations of such Borrower owing to the Credit
Parties, and if Administrative Agent so requests at a time when an Event of
Default exists, all such indebtedness relating to the Guaranteed Obligations of
such Borrower to each Guarantor shall be collected, enforced and received by
such Guarantor for the benefit of the Credit Parties and be paid over to
Administrative Agent on behalf of the Credit Parties on account of the
Guaranteed Obligations of such Borrower to the Credit Parties, but without
affecting or impairing in any manner the liability of either Guarantor under the
other provisions of this Article XV. Without limiting the generality of the
foregoing, each Guarantor hereby agrees with the Credit Parties that it will not
exercise any right of subrogation that it may at any time otherwise have as a
result of the guaranty under this Article XV (whether contractual, under
Section 509 of the United States Bankruptcy Code or otherwise) until, subject to
the last sentence of Section 15.1, all Guaranteed Obligations (other than
Surviving Obligations) have been irrevocably paid in full in cash.

Section 15.8 Waivers.

(a) Each Guarantor waives any right (except as shall be required by applicable
statute and cannot be waived) to require any Credit Party to (i) proceed against
any Borrower, any other guarantor or any other party, (ii) proceed against or
exhaust any security held from any Borrower, any other guarantor or any other
party or (iii) pursue any other remedy in any Credit Party’s power whatsoever.
Each Guarantor waives any defense based on or arising out of any defense of any
Borrower, any other guarantor or any other party, other than payment in full of
the Guaranteed Obligations, based on or arising out of the disability of any
Borrower, any other guarantor or any other party, or the validity, legality or
unenforceability of the Guaranteed Obligations or any part thereof from any
cause, or the cessation from any cause of the liability of any Borrower other
than payment in full of the Guaranteed Obligations. The Credit Parties may, at
their election, foreclose on any security, if any, held by Administrative Agent
or any other Credit Party by one or more judicial or nonjudicial sales, whether
or not every aspect of any such sale is commercially reasonable (to the extent
such sale is permitted by applicable Law), or exercise any other right or remedy
the Credit Parties may have against any Borrower or any other party, or any
security, without affecting or impairing in any way the liability of either
Guarantor hereunder except to the extent the Guaranteed Obligations have been
paid. Each Guarantor waives any defense arising out of any such election by the
Credit Parties, even though such election operates to impair or extinguish any
right of reimbursement or subrogation or other right or remedy of such Guarantor
against any Borrower or any other party or any security.

(b) Except as otherwise expressly provided in this Agreement, each Guarantor
waives all presentments, demands for performance, protests and notices,
including notices of any Event

 

   130    Prologis, L.P. Term Loan Agreement



--------------------------------------------------------------------------------

of Default, notices of nonperformance, notices of protest, notices of dishonor,
notices of acceptance of the guaranty hereunder, notices of the existence,
creation or incurring of new or additional Guaranteed Obligations, and notices
of any Credit Party’s transfer or disposition of the Guaranteed Obligations, or
any part thereof. Each Guarantor assumes all responsibility for being and
keeping itself informed of each Borrower’s financial condition and assets, and
of all other circumstances bearing upon the risk of nonpayment of the Guaranteed
Obligations and the nature, scope and extent of the risks which it assumes and
incurs hereunder, and agrees that neither Administrative Agent nor any Lender
shall have any duty to advise it of information known to it regarding such
circumstances or risks.

Section 15.9 Nature of Liability. It is the desire and intent of each Guarantor
and the Credit Parties that this Article XV shall be enforced against each
Guarantor to the fullest extent permissible under the laws and public policies
applied in each jurisdiction in which enforcement is sought. If, however, and to
the extent that, the obligations of a Guarantor under this Article XV shall be
adjudicated to be invalid or unenforceable for any reason (including because of
any applicable state or federal law relating to fraudulent conveyances or
transfers), then the amount of the Guaranteed Obligations shall be deemed to be
reduced and the applicable Guarantor shall pay the maximum amount of the
Guaranteed Obligations which would be permissible under applicable Law.

[Signature pages follow]

 

   131    Prologis, L.P. Term Loan Agreement



--------------------------------------------------------------------------------

Executed as of the date first written above.

 

BORROWERS:   PROLOGIS, L.P.,   a Delaware limited partnership By:   Prologis,
Inc., its sole general partner   By:  

/s/ Gayle Starr

    Name:   Gayle Starr     Title:   Senior Vice President  

PROLOGIS FINANCE LLC,

a Delaware limited liability company

By:   PLD International Finance LLC, its sole member   By:  

/s/ Timothy Arndt

    Name:   Timothy Arndt     Title:   Treasurer

 

Signature Page to Prologis, L.P.

Senior Term Loan Agreement

(2014)



--------------------------------------------------------------------------------

Executed as of the date first written above.

 

BORROWERS:     PROLOGIS EUROPE FINANCE B.V.,   a Netherlands private company
with limited liability  

PROLOGIS EUROPE FINANCE II B.V.,

a Netherlands private company with limited liability

 

PROLOGIS UK FUNDING II B.V.,

a Netherlands private company with limited liability

 

PROLOGIS UK FUNDING III B.V.,

a Netherlands private company with limited liability

  By:  

Prologis Directorship II BV

    Name:     In turn represented by  

A.C. Tol

    Title:  

Managing Director

   

/s/ A.C. Tol

 

Signature Page to Prologis, L.P.

Senior Term Loan Agreement

(2014)



--------------------------------------------------------------------------------

Executed as of the date first written above.

 

BORROWERS:   PROLOGIS MARUNOUCHI FINANCE INVESTMENT LIMITED PARTNERSHIP   By:  
Prologis LPS Finance Y.K., its general partner   By:  

[SEAL]

  Name:   Shigeru Inada   Title:   Director

 

Signature Page to Prologis, L.P.

Senior Term Loan Agreement

(2014)



--------------------------------------------------------------------------------

Executed as of the date first written above.

 

GUARANTORS:   PROLOGIS, INC.,   a Maryland corporation   By:  

/s/ Gayle Starr

    Name:   Gayle Starr     Title:   Senior Vice President  

PROLOGIS, L.P.,

a Delaware limited partnership

By:   Prologis Inc., its sole general partner   By:  

/s/ Gayle Starr

    Name:   Gayle Starr     Title:   Senior Vice President

 

Signature Page to Prologis, L.P.

Senior Term Loan Agreement

(2014)



--------------------------------------------------------------------------------

Executed as of the date first written above.

 

AGENTS:

BANK OF AMERICA, N.A.,

as Administrative Agent and a Euro Lender

By:  

/s/ Will T. Bowers, Jr.

  Will T. Bowers, Jr., Senior Vice President

 

Signature Page to Prologis, L.P.

Senior Term Loan Agreement

(2014)



--------------------------------------------------------------------------------

Executed as of the date first written above.

 

JPMORGAN CHASE BANK, N.A., as Syndication Agent and a Euro Lender By:  

/s/ Brendan M. Poe

  Brendan M. Poe, Vice President

 

Signature Page to Prologis, L.P.

Senior Term Loan Agreement

(2014)



--------------------------------------------------------------------------------

Executed as of the date first written above.

 

LENDERS:

THE BANK OF NOVA SCOTIA,

as a Euro Lender

/s/ Winston Lua By:   The Bank of Nova Scotia   Name:   Winston Lua   Title:  
Director

 

Signature Page to Prologis, L.P.

Senior Term Loan Agreement

(2014)



--------------------------------------------------------------------------------

Executed as of the date first written above.

 

CITIBANK N.A., as a Euro Lender By:  

/s/ John C. Rowland

  John C. Rowland, Vice President

 

Signature Page to Prologis, L.P.

Senior Term Loan Agreement

(2014)



--------------------------------------------------------------------------------

Executed as of the date first written above.

 

HSBC BANK USA, N.A., as a Euro Lender By:  

/s/ Janet Lee

  Name:   Janet Lee   Title:   Vice President

 

Signature Page to Prologis, L.P.

Senior Term Loan Agreement

(2014)



--------------------------------------------------------------------------------

Executed as of the date first written above.

 

THE ROYAL BANK OF SCOTLAND PLC, as a Euro Lender By:  

/s/ Jeannine Pascal

  Name:   Jeannine Pascal   Title:   Vice President

 

Signature Page to Prologis, L.P.

Senior Term Loan Agreement

(2014)



--------------------------------------------------------------------------------

Executed as of the date first written above.

 

CREDIT AGRICOLE CORPORATE

AND INVESTMENT BANK,

as a Euro Lender

By:  

/s/ Adam Jenner

  Name:   Adam Jenner   Title:   Vice President By:  

/s/ William Knickerbocker

  Name:   William Knickerbocker   Title:   Director

 

Signature Page to Prologis, L.P.

Senior Term Loan Agreement

(2014)



--------------------------------------------------------------------------------

Executed as of the date first written above.

 

MORGAN STANLEY BANK, N.A., as a Euro Lender By:  

/s/ Michael King

  Name:   Michael King   Title:   Authorized Signatory

 

Signature Page to Prologis, L.P.

Senior Term Loan Agreement

(2014)



--------------------------------------------------------------------------------

Executed as of the date first written above.

 

BNP PARIBAS, as a Euro Lender By:  

/s/ Duane Helkowski

  Name:   Duane Helkowski   Title:   Managing Director By:  

/s/ Kwang Kyun Choi

  Name:   Kwang Kyun Choi   Title:   Vice President

 

Signature Page to Prologis, L.P.

Senior Term Loan Agreement

(2014)



--------------------------------------------------------------------------------

Executed as of the date first written above.

 

GOLDMAN SACHS BANK USA, as a Euro Lender By:  

/s/ Mark Walton

  Name:   Mark Walton   Title:   Authorized Signatory

 

Signature Page to Prologis, L.P.

Senior Term Loan Agreement

(2014)



--------------------------------------------------------------------------------

SCHEDULE 2.1

COMMITMENTS

AND APPLICABLE TRANCHE PERCENTAGES

SCHEDULE 2.1(a)

Applicable Tranche Percentage – Euro Commitments

 

Lender

   Commitment
(in Euro)      Applicable
Percentage     Currency Commitment    Jurisdiction
Commitment    TMK
Qualified    Non-Qualified
Japan
Lender1         Dollars    Sterling    Yen    Japan    U.S.               Yes   
No    Yes    No    Yes    No    Yes    No    Yes    No    Yes    No    Yes    No

Bank of America, N.A.

     60,000,000         12.000000000 %    X       X       X       X       X   
   X          X

JPMorgan Chase Bank, N.A.

     60,000,000         12.000000000 %    X       X       X       X       X   
   X          X

The Bank of Nova Scotia

     50,000,000         10.000000000 %    X       X       X          X    X   
      X    X   

Citibank, N.A.

     50,000,000         10.000000000 %    X       X       X          X    X   
      X    X   

HSBC Bank USA, N.A.

     50,000,000         10.000000000 %    X       X       X       X       X   
      X       X

The Royal Bank of Scotland plc

     50,000,000         10.000000000 %    X       X       X       X       X   
   X          X

Credit Agricole Corporate and Investment Bank

     50,000,000         10.000000000 %    X       X       X          X    X   
      X       X

Morgan Stanley Bank, N.A.

     50,000,000         10.000000000 %    X       X       X          X    X   
      X    X   

 

1  Please mark the box “Yes” if your institution does not have all necessary
licenses and registrations under the Laws of Japan to lend to a Japanese
Borrower. Otherwise, please mark the box “No”.

 

Schedule 2.1



--------------------------------------------------------------------------------

Lender

   Commitment
(in Euro)      Applicable
Percentage     Currency Commitment    Jurisdiction
Commitment    TMK
Qualified      Non-Qualified
Japan
Lender1           Dollars    Sterling    Yen    Japan      U.S.              
Yes      No    Yes      No    Yes      No    Yes    No      Yes      No    Yes
   No      Yes      No  

BNP Paribas

     40,000,000         8.000000000 %      X            X            X         
     X         X               X            X   

Goldman Sachs Bank USA

     40,000,000         8.000000000 %      X            X            X         
     X         X               X         X         

 

 

    

 

 

   

 

 

    

 

  

 

 

    

 

  

 

 

    

 

  

 

  

 

 

    

 

 

    

 

  

 

  

 

 

    

 

 

    

 

 

 

Total

     500,000,000         100.000000000 %                                       
     

 

 

    

 

 

   

 

 

    

 

  

 

 

    

 

  

 

 

    

 

  

 

  

 

 

    

 

 

    

 

  

 

  

 

 

    

 

 

    

 

 

 

 

Schedule 2.1



--------------------------------------------------------------------------------

2.1(b)

Applicable Tranche Percentage – U.S. Commitments

 

Lender

                Currency Commitment    Jurisdiction
Commitment    TMK
Qualified    Non-Qualified
Japan
Lender2    Commitment      Applicable     Euro    Sterling    Yen    Japan   
Dutch          (in Dollars)      Percentage     Yes    No    Yes    No    Yes   
No    Yes    No    Yes    No    Yes    No    Yes    No                          
                                                                              
                                                                               
     

 

 

    

 

 

   

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

Total

     0         0 %                                             

 

 

    

 

 

   

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

 

2  Please mark the box “Yes” if your institution does not have all necessary
licenses and registrations under the Laws of Japan to lend to a Japanese
Borrower. Otherwise, please mark the box “No”.

 

Schedule 2.1



--------------------------------------------------------------------------------

SCHEDULE 2.1(c)

Applicable Tranche Percentage – Yen Commitments

 

                  Currency Commitment    Jurisdiction
Commitment    ABR Rate Loan
Qualification    TMK
Qualified      Commitment      Applicable     Dollars    Euro    Sterling   
U.S.    Dutch    Yen Tranche   

Lender

   (in Yen)      Percentage     Yes    No    Yes    No    Yes    No    Yes    No
   Yes    No    Yes    No    Yes    No                                         
                                                                              
                                                                      

 

 

    

 

 

   

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

Total

     0         0 %                                             

 

 

    

 

 

   

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

 

Schedule 2.1



--------------------------------------------------------------------------------

SCHEDULE 2.1(d)

Applicable Tranche Percentage – Sterling Commitments

 

Lender

                Currency Commitment    Jurisdiction
Commitment    TMK
Qualified    Non-Qualified
Japan
Lender3    Commitment      Applicable     Dollars    Euro    Yen    Japan   
U.S.          (in Sterling)      Percentage     Yes    No    Yes    No    Yes   
No    Yes    No    Yes    No    Yes    No    Yes    No                          
                                                                              
                                                                               
     

 

 

    

 

 

   

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

Total

     0         0 %                                             

 

 

    

 

 

   

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

 

3  Please mark the box “Yes” if your institution does not have all necessary
licenses and registrations under the Laws of Japan to lend to a Japanese
Borrower. Otherwise, please mark the box “No”.

 

Schedule 2.1



--------------------------------------------------------------------------------

SCHEDULE 2.2

FRONTING LENDERS AND FRONTING COMMITMENTS

None as of the Closing Date.

 

Schedule 2.2



--------------------------------------------------------------------------------

SCHEDULE 2.3

INITIAL BORROWERS

 

Entity

 

US
Tranche

 

Euro
Tranche

 

Yen
Tranche

 

Sterling
Tranche

 

Jurisdiction

 

Parent and % of
Ownership

 

FEIN

 

Address

Prologis, Inc. (Guarantor)   N/A   N/A   N/A     MD Corp.   N/A   (Intentionally
Deleted)  

Pier 1, Bay 1,

San Francisco, CA 94111

Prologis, L.P.   x   x   x   x   DE LP   Prologis, Inc.: 99.59%4  
(Intentionally Deleted)  

Pier 1, Bay 1,

San Francisco, CA 94111

ProLogis Finance LLC   x   x   x   x   DE LLC   PLD International Finance LLC5:
100%   (Intentionally Deleted)   4545 Airport Way, Denver, CO 80239 Prologis
Europe Finance B.V., a private limited liability company (besloten vennootschap
met beperkte aansprakelijkheid), having its official seat (statutaire zetel) in
Amsterdam, registered with the Dutch trade register under number 34120262   x  
x   x   x   Dutch BV   PLD International Holding LLC: 100%   (Intentionally
Deleted)   Schiphol Boulevard 115, Tower F, 6th Floor, 1118 BG Schiphol,
Netherlands Prologis Europe Finance II B.V., a private limited liability company
(besloten vennootschap met beperkte aansprakelijkheid), having its official seat
(statutaire zetel) in Amsterdam, registered with the Dutch trade register under
number 34237496   x   x   x   x   Dutch BV   PLD International Finance LLC: 100%
  (Intentionally Deleted)   Schiphol Boulevard 115, Tower F, 6th Floor, 1118 BG
Schiphol, Netherlands

 

4  This percentage fluctuates.

5  (a) 10% held by ProLogis Logistics Services Incorporated and (b) 90% by PLD
International Holding LLC, which is held 100% by Prologis.

 

Schedule 2.3



--------------------------------------------------------------------------------

Entity

 

US
Tranche

 

Euro
Tranche

 

Yen
Tranche

 

Sterling
Tranche

 

Jurisdiction

 

Parent and % of
Ownership

 

FEIN

 

Address

ProLogis UK Funding II B.V., a private limited liability company (besloten
vennootschap met beperkte aansprakelijkheid), having its official seat
(statutaire zetel) in Amsterdam, registered with the Dutch trade register under
number 34212164   x   x   x   x   Dutch BV   Prologis Europe Finance B.V.: 100%
  (Intentionally Deleted)   Schiphol Boulevard 115, Tower F, 6th Floor, 1118 BG
Schiphol, Netherlands ProLogis UK Funding III B.V., a private limited liability
company (besloten vennootschap met beperkte aansprakelijkheid), having its
official seat (statutaire zetel) in Amsterdam, registered with the Dutch trade
register under number 34278372   x   x   x   x   Dutch BV   Prologis Europe
Finance II B.V.: 100%   (Intentionally Deleted)   Schiphol Boulevard 115, Tower
F, 6th Floor, 1118 BG Schiphol, Netherlands Prologis Marunouchi Finance
Investment Limited Partnership   ¨   ¨   x   ¨   Japanese LP  

Prologis LPS Finance Y.K., as general partner, & Prologis Property

Japan, Inc., as limited partner:

100%

  (Intentionally Deleted)  

Pier 1, Bay 1,

San Francisco, CA 94111

 

Schedule 2.3



--------------------------------------------------------------------------------

SCHEDULE 8.1

OPINIONS

 

Borrowers

  

Law Firms Providing Opinions

U.S. Borrowers    Mayer Brown LLP Dutch Borrowers    Loyens Loeff Prologis
Marunouchi Finance Investment Limited Partnership    Anderson, Mōri & Tomotsune

 

Schedule 8.1



--------------------------------------------------------------------------------

SCHEDULE 9.6

LITIGATION

None.

 

Schedule 9.6



--------------------------------------------------------------------------------

SCHEDULE 9.9

ENVIRONMENTAL MATTERS

None.

 

Schedule 9.9



--------------------------------------------------------------------------------

SCHEDULE 14.2

ADMINISTRATIVE AGENT’S OFFICE;

CERTAIN ADDRESSES FOR NOTICES

(Intentionally Deleted)

 

Schedule 14.2



--------------------------------------------------------------------------------

EXHIBIT A-1

FORM OF EURO LOAN NOTICE

Date:             ,         

 

To: Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to the Senior Term Loan Agreement, dated as of June 19, 2014
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement”; the terms defined therein being used herein
as therein defined), among Prologis, L.P. (“Prologis”), certain Affiliate
Borrowers from time to time party thereto, Prologis, Inc., as guarantor, the
Lenders from time to time party thereto and Bank of America, N.A., as
Administrative Agent.

The jurisdiction of organization or formation, as applicable, of the Borrower
listed below is                     , and the Borrower [is] [is not] a Foreign
Borrower with respect to the Euro Tranche. The Borrower hereby requests (select
one):

¨ A Euro Borrowing of Euro Loans.

¨ A continuation of Eurocurrency Rate Loans that currently are [currency of
existing Euro Loans to be continued] [with an Interest Period ending on
                    .]

¨ A conversion of Euro Loans denominated in Dollars that currently are [Type of
existing Euro Loans to be converted] [with an Interest Period ending on
                    .]

 

1. On                      (a Business Day).

 

2. In the aggregate amount of                     .

 

3. Comprised of             .

[Type of Loans requested]

 

4. In the following currency:                     .

 

5. For Eurocurrency Rate Loans: with an Interest Period of     days/months.

The Euro Borrowing, if any, requested herein complies with the provisos to the
first sentence of Section 2.1 of the Agreement.

 

BORROWER: By:  

 

  Name:  

 

  Title:  

 

 

Exhibit A



--------------------------------------------------------------------------------

EXHIBIT A-2

FORM OF U.S. LOAN NOTICE

Date:             ,         

 

To: Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to the Senior Term Loan Agreement, dated as of June 19, 2014
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement”; the terms defined therein being used herein
as therein defined), among Prologis, L.P. (“Prologis”), certain Affiliate
Borrowers from time to time party thereto, Prologis, Inc., as guarantor, the
Lenders from time to time party thereto and Bank of America, N.A., as
Administrative Agent.

The jurisdiction of organization or formation, as applicable, of the Borrower
listed below is                     , and the Borrower [is] [is not] a Foreign
Borrower with respect to the U.S. Tranche. The Borrower hereby requests (select
one):

¨ A U.S. Borrowing of U.S. Loans.

¨ A continuation of Eurocurrency Rate Loans that currently are [currency of
existing U.S. Loans to be continued] [with an Interest Period ending on
                    .]

¨ A conversion of U.S. Loans denominated in Dollars that currently are [Type of
existing U.S. Loans to be converted] [with an Interest Period ending on
                    .]

 

1. On                      (a Business Day).

 

2. In the aggregate amount of                     .

 

3. Comprised of             .

[Type of Loans requested]

 

4. In the following currency:                     .

 

5. For Eurocurrency Rate Loans: with an Interest Period of     days/months.

The U.S. Borrowing, if any, requested herein complies with the provisos to the
first sentence of Section 3.1 of the Agreement.

 

BORROWER: By:  

 

  Name:  

 

  Title:  

 

 

Exhibit A



--------------------------------------------------------------------------------

EXHIBIT A-3

FORM OF YEN LOAN NOTICE

Date:             ,         

 

To: Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to the Senior Term Loan Agreement, dated as of June 19, 2014
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement”; the terms defined therein being used herein
as therein defined), among Prologis, L.P. (“Prologis”), certain Affiliate
Borrowers from time to time party thereto, Prologis, Inc., as guarantor, the
Lenders from time to time party thereto and Bank of America, N.A., as
Administrative Agent.

The jurisdiction of organization or formation, as applicable, of the Borrower
listed below is                     , and the Borrower [is] [is not] a Foreign
Borrower with respect to the Yen Tranche. The Borrower hereby requests (select
one):

¨ A Yen Borrowing of Yen Loans.

¨ A continuation of Eurocurrency Loans that currently are [currency of existing
Yen Loans to be continued] [with an Interest Period ending on
                    .]

¨ A conversion of Yen Loans denominated in [Dollars] [Yen] that currently are
[Type of existing Yen Loans to be converted] [with an Interest Period ending on
                    .]

 

1. On                     (a Business Day).

 

2. In the aggregate amount of                     .

 

3. Comprised of             .

[Type of Loans requested]

 

4. In the following currency:                     .

 

5. For Eurocurrency Rate Loans: with an Interest Period of     days/months.

The Yen Borrowing, if any, requested herein complies with the provisos to the
first sentence of Section 4.1 of the Agreement.

 

BORROWER: By:  

 

  Name:  

 

  Title:  

 

 

Exhibit A



--------------------------------------------------------------------------------

EXHIBIT A-4

FORM OF STERLING LOAN NOTICE

Date:             ,         

 

To: Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to the Senior Term Loan Agreement, dated as of June 19, 2014
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement”; the terms defined therein being used herein
as therein defined), among Prologis, L.P. (“Prologis”), certain Affiliate
Borrowers from time to time party thereto, Prologis, Inc., as guarantor, the
Lenders from time to time party thereto and Bank of America, N.A., as
Administrative Agent.

The jurisdiction of organization or formation, as applicable, of the Borrower
listed below is                     , and the Borrower [is] [is not] a Foreign
Borrower with respect to the Sterling Tranche. The Borrower hereby requests
(select one):

¨ A Sterling Borrowing of Sterling Loans.

¨ A continuation of Eurocurrency Loans that currently are [currency of existing
Sterling Loans to be continued] [with an Interest Period ending on
                    .]

¨ A conversion of Sterling Loans denominated in Dollars that currently are [Type
of existing Sterling Loans to be converted] [with an Interest Period ending on
                    .]

 

1. On                     (a Business Day).

 

2. In the aggregate amount of                     .

 

3. Comprised of                     .

[Type of Loans requested]

 

4. In the following currency:             .

 

5. For Eurocurrency Rate Loans: with an Interest Period of     days/months.

The Sterling Borrowing, if any, requested herein complies with the provisos to
the first sentence of Section 5.1 of the Agreement.

 

BORROWER: By:  

 

  Name:  

 

  Title:  

 

 

Exhibit A



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF COMPLIANCE CERTIFICATE

Financial Statement Date:             ,         

 

To: Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to the Senior Term Loan Agreement, dated as of June 19, 2014
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement”; the terms defined therein being used herein
as therein defined), among Prologis, L.P. (“Prologis”), certain Affiliate
Borrowers from time to time party thereto, Prologis, Inc., as guarantor
(“General Partner”), the Lenders from time to time party thereto and Bank of
America, N.A., as Administrative Agent.

The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the                      of General Partner, and that, as such, he/she
is authorized to execute and deliver this Certificate to Administrative Agent on
the behalf of General Partner, for itself and as general partner of Prologis,
and that:

[Use following paragraph 1 for fiscal year-end financial statements]

1. Attached hereto as Schedule 1-A are the year-end audited financial statements
required by Section 10.1(a)(i) of the Agreement for the fiscal year of General
Partner ended as of the above date, together with the report and opinion of an
independent certified public accountant required by such section. Attached
hereto as Schedule 1-B are the year-end audited financial statements required by
Section 10.1(a)(ii) of the Agreement for the fiscal year of Prologis ended as of
the above date, together with the report and opinion of an independent certified
public accountant required by such section.

[Use following paragraph 1 for fiscal quarter-end financial statements]

1. Attached hereto as Schedule 1-A are the unaudited financial statements
required by Section 10.1(b)(i) of the Agreement for the fiscal quarter of
General Partner ended as of the above date. Such financial statements fairly
present the financial condition, results of operations, equity and cash flows of
General Partner and its Consolidated Subsidiaries in accordance with GAAP as at
such date and for such period, subject only to normal year-end audit adjustments
and the absence of footnotes. Attached hereto as Schedule 1-B are the unaudited
financial statements required by Section 10.1(b)(ii) of the Agreement for the
fiscal quarter of Prologis ended as of the above date. Such financial statements
fairly present the financial condition, results of operations, equity and cash
flows of Prologis and its Consolidated Subsidiaries in accordance with GAAP as
at such date and for such period, subject only to normal year-end audit
adjustments and the absence of footnotes.

2. The undersigned has reviewed and is familiar with the terms of the Agreement
and has made, or has caused to be made under his/her supervision, a detailed
review of the condition (financial or otherwise) of the Companies as of the date
of the attached financial statements and for the accounting period then ended
with the purpose of determining whether the Companies were in compliance with
the Agreement as of such date, and

 

Exhibit B



--------------------------------------------------------------------------------

[select one:]

[to the best knowledge of the undersigned, no Default existed on such date.]

—or—

[the following is a list of Defaults that, to the best knowledge of the
undersigned, existed on such date, together with a description of the nature and
status of each such Default:]

3. The financial covenant analyses and information set forth on Schedule 2
attached hereto are true and accurate on and as of the date of this Certificate.

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
            ,          .

 

PROLOGIS, INC. By:  

 

  Name:  

 

  Title:  

 

PROLOGIS, L.P. By:   PROLOGIS, INC., General Partner By:  

 

  Name:  

 

  Title:  

 

 

Exhibit B



--------------------------------------------------------------------------------

For the Quarter/Year ended                      (“Statement Date”)

SCHEDULE 1-A

to the Compliance Certificate

Financial Statements

 

Exhibit B



--------------------------------------------------------------------------------

SCHEDULE 1-B

to the Compliance Certificate

Financial Statements

For the Quarter/Year ended                      (“Statement Date”)

 

Exhibit B



--------------------------------------------------------------------------------

SCHEDULE 2

to the Compliance Certificate ($ in 000’s)

The following covenant computations, together with the supporting schedules
attached hereto, are true and correct:

 

a.

  Consolidated Leverage Ratio.          

Indebtedness of the Companies1

     $                     

(1)

 

Total Asset Value2

     $                     

(2)

 

Ratio of (1) to (2)

         

Permitted Maximum

     0.60 to 1.003        

b.

  Fixed Charge Coverage Ratio.4          

Adjusted EBITDA

     $                     

(1)

 

Capital Expenditures

     $                     

(2)

 

Subtotal (1) - (2)

     $                     

(3)

 

Debt Service

     $                     

(4)

 

Preferred Dividends

     $                     

(5)

 

Subtotal (4) + (5)

     $                     

(6)

 

Ratio of (3) to (6)

         

Required Minimum

     1.50 to 1.00        

c.

  Unencumbered Debt Service Coverage Ratio.5          

NOI of Unencumbered Properties (see Schedule 3)6

     $                      (1)

 

1  Adjusted by deducting therefrom an amount equal to the lesser of (i) total
Indebtedness of the Companies that by its terms is scheduled to mature on or
before the date that is 24 months from the date of calculation and
(ii) Unrestricted Cash of the Companies.

2  Adjusted by deducting therefrom the amount by which total Indebtedness is
adjusted.

3  As of the last day of the four consecutive fiscal quarters immediately
following any Material Acquisition, such ratio may exceed 0.60 to 1.0 so long as
it does not exceed 0.65 to 1.00.

4  Calculated for the four fiscal quarters ending on the date of determination.

5  Calculated for the four fiscal quarters ending on the date of determination.

6  Not subject to any Lien (other than Permitted Liens).

 

Exhibit B



--------------------------------------------------------------------------------

 

Management fees of the Companies less related expenses7

     $                 

(2)

 

Allowed Unconsolidated Affiliate Earnings8

     $                 

(3)

 

Subtotal of (1) + (2) + (3)

     $                 

(4)

 

Amount by which (2) + (3) exceeds 40% of (4)

     $                 

(5)

 

Unencumbered NOI (Subtotal of (4) – (5))

     $                 

(6)

 

Unencumbered Capital Expenditures9

     $                 

(7)

 

Subtotal (6) - (7)

     $                 

(8)

 

Unencumbered Debt Service

     $                 

(9)

 

Ratio of (8) to (9)

      

Required Minimum

     1.50 to 1.00     

d.

  Secured Indebtedness.       

Secured Debt of the Companies

     $                   

Total Asset Value

     $                   

Percentage of Secured Debt over Total Asset Value

                  %     

Maximum Permitted

     40 %   

e.

  Restricted Payments.       

Funds from Operations

     $                 

(1)

 

95% of (1)

     $                 

(2)

 

Amount of Restricted Payments required to be paid in order for Prologis to
eliminate its REIT taxable income and/or to maintain its status as a REIT

     $                 

(3)

 

7  Not subject to any Lien (other than Permitted Liens).

8  Not subject to any Lien (other than Permitted Liens).

9  Except for Unencumbered Properties where the tenant is responsible for
capital expenditures.

 

Exhibit B



--------------------------------------------------------------------------------

Permitted Maximum (greater of (2) and (3))      $                     (4)10
Aggregate cash dividends and other cash distributions      $                    

(not to exceed (4) if

an Event of Default exists)

 

Date:  

 

 

10  Excluding Restricted Payments otherwise permitted by Section 11.3 of the
Agreement.

 

Exhibit B



--------------------------------------------------------------------------------

For the Quarter/Year ended                      (“Statement Date”)

SCHEDULE 3

to the Compliance Certificate ($ in 000’s)

Detailed Calculation of NOI of Unencumbered Properties

 

Exhibit B



--------------------------------------------------------------------------------

EXHIBIT C

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
respective meanings given to them in the Agreement (as defined below), receipt
of a copy of which is hereby acknowledged by the Assignee. The Standard Terms
and Conditions set forth in the Annex attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Agreement, as of the Effective Date inserted by
Administrative Agent as contemplated below, (i) all of the Assignor’s rights and
obligations as a Lender under the Agreement and any document or instrument
delivered pursuant thereto to the extent related to the amount and percentage
interest identified below of all of such outstanding rights and obligations of
the Assignor under the respective Tranches identified below and (ii) to the
extent permitted to be assigned under applicable law, all claims, suits, causes
of action and other rights of the Assignor (in its capacity as a Lender) against
any Person, whether known or unknown, arising under or in connection with the
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause
(i) above (the rights and obligations sold and assigned pursuant to clauses
(i) and (ii) above being referred to herein collectively as the “Assigned
Interest”). Such sale and assignment is without recourse to the Assignor and,
except as expressly provided in this Assignment and Assumption, without
representation or warranty by the Assignor.

 

1.   Assignor:  

 

   2.   Assignee:  

 

   [and is an Affiliate of [identify Lender]1] 3.   Borrower(s):  

 

  

4.        

  Administrative Agent: Bank of America, N.A., as the Administrative Agent under
the Agreement

5.        

  Agreement: Senior Term Loan Agreement, dated as of June 19, 2014 (as amended,
restated, extended, supplemented or otherwise modified in writing from time to
time, the “Agreement”; the terms defined therein being used herein as therein
defined), among Prologis, L.P. (“Prologis”), certain Affiliate Borrowers from
time to time party thereto, Prologis, Inc., as guarantor, the Lenders from time
to time party thereto and Bank of America, N.A., as Administrative Agent.

6.        

  Assigned Interest:   

 

1  Select as applicable.

 

Exhibit C



--------------------------------------------------------------------------------

TRANCHE

ASSIGNED

   AGGREGATE AMOUNT OF
COMMITMENT/LOANS FOR ALL
APPLICABLE TRANCHE LENDERS      AMOUNT OF
COMMITMENT/LOANS      CUSIP
NUMBER    $                    $                       $                    $
                      $                    $                   

 

[7.   Trade Date:                                             ]2    8.  
Qualifications. Annex 2 attached hereto sets forth the specific qualifications
of the Assignee.

Effective Date:             , 20    [TO BE INSERTED BY ADMINISTRATIVE AGENT AND
WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:  

 

  Name:  

 

  Title:  

 

ASSIGNEE [NAME OF ASSIGNEE] By:  

 

  Name:  

 

  Title:  

 

 

2  To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

Exhibit C



--------------------------------------------------------------------------------

[Consented to and]3 Accepted: BANK OF AMERICA, N.A. By:  

 

  Name:  

 

  Title:  

 

[Consented to:]4 [FRONTING LENDERS] By:  

 

  Name:  

 

  Title:  

 

PROLOGIS, L.P. By:   PROLOGIS, INC., General Partner By:  

 

  Name:  

 

  Title:  

 

 

3  To be added only if the consent of Administrative Agent is required by the
terms of the Agreement.

4  To be added only if the consent of Prologis and/or other parties (e.g.
Fronting Lenders) is required by the terms of the Agreement.

 

Exhibit C



--------------------------------------------------------------------------------

ANNEX TO ASSIGNMENT AND ASSUMPTION

PROLOGIS SENIOR TERM LOAN AGREEMENT

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1. Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Agreement or any other Loan Document, (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Loan Documents or any
collateral thereunder, (iii) the financial condition of Prologis, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of any Loan
Document or (iv) the performance or observance by Prologis, any of its
Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Agreement, (ii) it meets all
requirements of a Qualified Institution under the Agreement (subject to receipt
of such consents as may be required under the Agreement), (iii) from and after
the Effective Date, it shall be bound by the provisions of the Agreement as a
Lender thereunder and, to the extent of the Assigned Interest, shall have the
obligations of a Lender thereunder, (iv) it has received a copy of the
Agreement, together with copies of the most recent financial statements
delivered pursuant to Section 10.1 thereof, as applicable, and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest on the basis of which it has made such analysis
and decision independently and without reliance on Administrative Agent or any
other Lender, and (v) if it is a Foreign Lender, attached hereto is any
documentation required to be delivered by it pursuant to the terms of the
Agreement, duly completed and executed by the Assignee; and (b) agrees that
(i) it will, independently and without reliance on Administrative Agent, the
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

2. Payments. From and after the Effective Date, Administrative Agent shall make
all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.

 

Exhibit C



--------------------------------------------------------------------------------

ANNEX 2 TO ASSIGNMENT AND ASSUMPTION

PROLOGIS SENIOR GLOBAL CREDIT AGREEMENT

I. Alternative Currency Qualifications (complete for each assigned Tranche):

1. Assignee represents and warrants to Administrative Agent that it can provide
U.S. Loans in each of the following Alternative Currencies marked as “Available”
under the U.S. Tranche:

 

Euro

  

Sterling

  

Yen

Available / Not Available    Available / Not Available    Available / Not
Available

2. Assignee represents and warrants to Administrative Agent that it can provide
Euro Loans in each of the following Alternative Currencies marked as “Available”
under the Euro Tranche:

 

Dollars

  

Sterling

  

Yen

Available / Not Available    Available / Not Available    Available / Not
Available

3. Assignee represents and warrants to Administrative Agent that it can provide
Yen Loans in each of the following Alternative Currencies marked as “Available”
under the Yen Tranche:

 

Dollars

  

Euro

  

Sterling

Available / Not Available    Available / Not Available    Available / Not
Available

 

II. TMK Qualifications:

[select one:]

[1. Assignee represents and warrants to Administrative Agent that it is an
institution from which a TMK may, pursuant to the Laws of Japan, borrow money.]

[1. Assignee represents and warrants to Administrative Agent that it is not an
institution from which a TMK may, pursuant to the Laws of Japan, borrow money.]

 

III. Foreign Borrower Qualifications (complete for each assigned Tranche):

1. Assignee represents and warrants to Administrative Agent that it can provide
U.S. Loans in each of the following jurisdictions marked as “Available” under
the U.S. Tranche without the imposition of any withholding tax:

 

The Netherlands    Japan Available / Not Available    Available / Not Available

 

Exhibit C



--------------------------------------------------------------------------------

2. Assignee represents and warrants to Administrative Agent that it can provide
Euro Loans in each of the following jurisdictions marked as “Available” under
the Euro Tranche without the imposition of any withholding tax:

 

United States    Japan Available / Not Available    Available / Not Available

3. Assignee represents and warrants to Administrative Agent that it can provide
Yen Loans in each of the following jurisdictions marked as “Available” under the
Yen Tranche without the imposition of any withholding tax:

 

United States    The Netherlands Available / Not Available    Available / Not
Available

 

IV. Yen Lender Representation Regarding ABR Rate Loans:

[select one:]

[1. Assignee represents and warrants to Administrative Agent that it is an
institution from which a Borrower may borrow ABR Rate Loans under the Yen
Tranche.]

[1. Assignee represents and warrants to Administrative Agent that it is not an
institution from which a Borrower may borrow ABR Rate Loans under the Yen
Tranche.]

 

V. Non-Qualified Japan Lender:

[select one:]

[1. Assignee represents and warrants to Administrative Agent that it is a
Non-Qualified Japan Lender.]

[1. Assignee represents and warrants to Administrative Agent that it is Not a
Non-Qualified Japan Lender.]

 

Exhibit C



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF BORROWER ACCESSION AGREEMENT

Date:             ,         

 

To: Bank of America, N.A., Administrative Agent

Reference is made to the Senior Term Loan Agreement, dated as of June 19, 2014
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Credit Agreement”; the terms defined therein being used
herein as therein defined), among Prologis, L.P. (“Prologis”), certain Affiliate
Borrowers from time to time party thereto, Prologis, Inc., as guarantor, the
Lenders from time to time party thereto and Bank of America, N.A., as
Administrative Agent.

Prologis and [                    ] (“Eligible Affiliate”) agree as follows:

 

1. The terms defined in the Credit Agreement shall, unless otherwise defined
herein, have the same meanings in this Borrower Accession Agreement (this
“Agreement”).

 

2. Subject to satisfaction of the conditions precedent set forth in Section 6.11
of the Credit Agreement, Eligible Affiliate shall become an Affiliate Borrower
under the [                    ] Tranche(s).

 

3. Eligible Affiliate is a [type of entity] duly organized under the laws of
[name of relevant jurisdiction].

 

4. Eligible Affiliate confirms that it has received from Prologis a true and
up-to-date copy of the Credit Agreement.

 

5. Eligible Affiliate undertakes, upon its becoming a Borrower, to perform all
the obligations expressed to be undertaken under the Credit Agreement by an
Affiliate Borrower and agrees that it shall be bound by the Credit Agreement in
all respects as if it had been an original party thereto as an Affiliate
Borrower.

 

6. Prologis:

 

  (a) confirms that the representations and warranties of a continuing nature
contained in the Credit Agreement are true and correct in all material respects,
with the same force and effect as though made on the date hereof (unless they
speak to a different date or are based on facts which have changed by
transactions contemplated or permitted by the Credit Agreement); and

 

  (b) confirms that no Default or Event of Default is continuing or would occur
as a result of Eligible Affiliate becoming an Affiliate Borrower.

 

7. Eligible Affiliate makes the representations and warranties set out in
Article IX of the Credit Agreement (to the extent applicable thereto).

 

Exhibit D



--------------------------------------------------------------------------------

8. Administrative details for Eligible Affiliate are as follows:

 

Address:     

 

      

 

      

 

 

Fax No.:

    

 

 

 

9. This Agreement shall be governed by New York law.

 

PROLOGIS, L.P. By:   PROLOGIS, INC., General Partner By:  

 

  Name:  

 

  Title:  

 

PROLOGIS, INC. By:  

 

  Name:  

 

  Title:  

 

[NEW AFFILIATE BORROWER] By:  

 

  Name:  

 

  Title:  

 

 

Exhibit D



--------------------------------------------------------------------------------

EXHIBIT E

JOINDER AGREEMENT

Reference is made to the Senior Term Loan Agreement, dated as of June 19, 2014
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement”; the terms defined therein being used herein
as therein defined), among Prologis, L.P. (“Prologis”), certain Affiliate
Borrowers from time to time party thereto, Prologis, Inc., as guarantor, the
Lenders from time to time party thereto and Bank of America, N.A., as
Administrative Agent.

Pursuant to Section 6.14 of the Agreement, the undersigned hereby agrees that it
shall be a party to the Agreement as a “Subsequent Lender” under the [        ]
Tranche(s) ([each an/the] “Applicable Tranche”) and shall have the rights and
obligations of a Lender under the Loan Documents.

The undersigned (a) represents and warrants that (i) it has full power and
authority, and has taken all action necessary, to execute and deliver this
Joinder Agreement and to consummate the transactions contemplated hereby and to
become a Subsequent Lender under the Agreement, (ii) it meets all requirements
of a Lender under the Agreement (subject to receipt of such consents as may be
required under the Agreement) and under [each/the] Applicable Tranche, (iii) it
has received a copy of the Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 10.1 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Joinder Agreement on the
basis of which it has made such analysis and decision independently and without
reliance on Administrative Agent or any other Lender, and (iv) if it is a
Foreign Lender, attached hereto is any documentation required to be delivered by
it pursuant to the terms of the Agreement, duly completed and executed by the
undersigned; and (b) agrees that (i) it will, independently and without reliance
on Administrative Agent or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Loan Documents, and
(ii) it will perform in accordance with their terms all of the obligations which
by the terms of the Loan Documents are required to be performed by it as a
Lender.

This Joinder Agreement shall be binding upon, and inure to the benefit of, the
parties hereto and their respective successors and assigns. This Joinder
Agreement may be executed in any number of counterparts, which together shall
constitute one instrument. Delivery of an executed counterpart of a signature
page of this Joinder Agreement by telecopy shall be effective as delivery of a
manually executed counterpart of this Joinder Agreement. This Joinder Agreement
shall be governed by, and construed in accordance with, the laws of the State of
New York.

[Signature Page Follows.]

 

Exhibit E



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Joinder Agreement as of
the      day of         , 20    .

 

SUBSEQUENT LENDER [NAME OF SUBSEQUENT LENDER] By:  

 

  Name:  

 

  Title:  

 

 

Exhibit E



--------------------------------------------------------------------------------

EXHIBIT F

INCREASE CERTIFICATE

Reference is made to the Senior Term Loan Agreement, dated as of June 19, 2014
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement”; the terms defined therein being used herein
as therein defined), among Prologis, L.P. (“Prologis”), certain Affiliate
Borrowers from time to time party thereto, Prologis, Inc., as guarantor, the
Lenders from time to time party thereto and Bank of America, N.A., as
Administrative Agent.

Pursuant to Section 6.14 of the Agreement, the undersigned hereby agrees and
consents to an increase in its Commitment. After giving effect to such increase,
the Commitment of the undersigned will equal EUR             .

This Increase Certificate shall be binding upon, and inure to the benefit of,
the parties hereto and their respective successors and assigns. This Increase
Certificate may be executed in any number of counterparts, which together shall
constitute one instrument. Delivery of an executed counterpart of a signature
page of this Increase Certificate by telecopy shall be effective as delivery of
a manually executed counterpart of this Increase Certificate. This Increase
Certificate shall be governed by, and construed in accordance with, the laws of
the State of New York.

[Signature Page Follows.]

 

Exhibit F



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Increase Certificate as of
the      day of             , 20    .

 

INCREASING LENDER [NAME OF INCREASING LENDER] By:  

 

  Name:  

 

  Title:  

 

 

Exhibit F